


EXHIBIT 10.38

 

Portions of this Exhibit 10.38 have been omitted based upon a request for
confidential treatment. This Exhibit 10.38, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

 

SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

dated as of               , 2004

 

among

 

AFC FUNDING CORPORATION,

 

as Seller,

 

AUTOMOTIVE FINANCE CORPORATION,

 

as Servicer,

 

FAIRWAY FINANCE COMPANY, LLC
and such other entities from time to time
as may become Purchasers hereunder,

 

HARRIS NESBITT CORP.,

 

as the initial Agent
and as Purchaser Agent for Fairway Finance Company, LLC

 

and

 

XL CAPITAL ASSURANCE INC.,

 

as Insurer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

1

 

 

 

Section 1.1.

Purchase Facility

1

Section 1.2.

Making Purchases

2

Section 1.3.

Participation Computation

3

Section 1.4.

Settlement Procedures

4

Section 1.5.

Fees

10

Section 1.6.

Payments and Computations, Etc.

11

Section 1.7.

Dividing or Combining Portions of the Investment of any Revolving Participation

11

Section 1.8.

Increased Costs

11

Section 1.9.

[Reserved]

12

Section 1.10.

Requirements of Law

12

Section 1.11.

Inability to Determine Eurodollar Rate

13

Section 1.12.

Additional and Replacement Purchasers, Increase in Revolving Purchase Limit

14

Section 1.13.

Rights of Subrogation

15

Section 1.14.

[*]

16

Section 1.15.

[*]

16

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

16

 

 

 

Section 2.1.

Representations and Warranties; Covenants

16

Section 2.2.

Termination Events

16

 

 

 

ARTICLE III.

INDEMNIFICATION

16

 

 

 

Section 3.1.

Indemnities by the Seller

16

Section 3.2.

Indemnities by AFC

19

Section 3.3.

Indemnities by Successor Servicer

20

 

 

 

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

20

 

 

 

Section 4.1.

Appointment of Servicer

20

Section 4.2.

Duties of Servicer; Relationship to Backup Servicing Agreement

22

Section 4.3.

Deposit Accounts; Establishment and Use of Certain Accounts

23

Section 4.4.

Enforcement Rights

24

Section 4.5.

Responsibilities of the Seller

26

Section 4.6.

Servicing Fee

26

Section 4.7.

Specified Ineligible Receivables

26

 

--------------------------------------------------------------------------------


 

ARTICLE V.

THE AGENTS

26

 

 

 

Section 5.1.

Appointment and Authorization

26

Section 5.2.

Delegation of Duties

27

Section 5.3.

Exculpatory Provisions

27

Section 5.4.

Reliance by Agents

28

Section 5.5.

Notice of Termination Date

29

Section 5.6.

Non-Reliance on Agent, Purchaser Agents and Other Purchasers

29

Section 5.7.

Agent, Purchaser Agents and Purchasers

29

Section 5.8.

Indemnification

30

Section 5.9.

Successor Agent

30

 

 

 

ARTICLE VI.

MISCELLANEOUS

30

 

 

 

Section 6.1.

Amendments, Etc.

30

Section 6.2.

Notices, Etc.

31

Section 6.3.

Assignability

31

Section 6.4.

Costs, Expenses and Taxes

32

Section 6.5.

No Proceedings; Limitation on Payments

33

Section 6.6.

Confidentiality

34

Section 6.7.

GOVERNING LAW AND JURISDICTION

34

Section 6.8.

Execution in Counterparts

35

Section 6.9.

Survival of Termination

35

Section 6.10.

WAIVER OF JURY TRIAL

35

Section 6.11.

Entire Agreement

35

Section 6.12.

Headings

35

Section 6.13.

Liabilities of the Purchasers

35

Section 6.14.

[*]

36

Section 6.15.

Tax Treatment

36

Section 6.16.

Status of Allete

36

 

 

 

EXHIBIT I

DEFINITIONS

I-1

EXHIBIT II

CONDITIONS OF PURCHASES

II-1

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

III-1

EXHIBIT IV

COVENANTS

IV-1

EXHIBIT V

TERMINATION EVENTS

V-1

EXHIBIT VI

PORTFOLIO CERTIFICATE

VI-1

EXHIBIT VII

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

VII-1

 

 

 

SCHEDULE I

CREDIT AND COLLECTION POLICY

I-1

SCHEDULE II

DEPOSIT BANKS AND DEPOSIT ACCOUNTS

II-1

SCHEDULE III

TRADE NAMES

III-1

SCHEDULE IV

ELIGIBLE CONTRACTS

IV-1

SCHEDULE V

TAX MATTERS

V-1

SCHEDULE VI

COMPETITOR FINANCIAL INSTITUTIONS

VI-1

 

Second Amended and Restated

Receivable Purchase Agreement

 

ii

--------------------------------------------------------------------------------


 

ANNEX A

FORM OF PURCHASE NOTICE

 

ANNEX B

FORM OF SERVICER REPORT

 

ANNEX C

FORMS OF JOINDER AGREEMENTS

 

 

iii

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, originally
dated as of December 31, 1996, amended and restated as of May 31, 2002 and as of
June 15, 2004 (as further amended, supplemented or otherwise modified from time
to time, the “Agreement”) is entered into among AFC FUNDING CORPORATION, an
Indiana corporation, as seller (the “Seller”), AUTOMOTIVE FINANCE CORPORATION,
an Indiana corporation (“AFC”), as initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”),
FAIRWAY FINANCE COMPANY, LLC, a Delaware limited liability company (“Fairway”),
as initial purchaser (together with its successors and permitted assigns and
such other entities as may become party hereto from time to time as purchasers,
the “Purchasers”), HARRIS NESBITT CORP., a Delaware corporation (“Harris
Nesbitt”) as agent for the Purchasers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) and as Purchaser Agent for
Fairway (in such capacity, together with its successors and assigns and such
other financial institutions as may become party hereto from time to time each
as a purchaser agent, a “Purchaser Agent”) and XL CAPITAL ASSURANCE INC., a New
York stock insurance company (the “Insurer”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement.  References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, modified
or supplemented from time to time.

 

Fairway, the Agent, the Seller, the Servicer and the Insurer are party to that
certain Amended and Restated Receivables Purchase Agreement, dated as of May 31,
2002 (the “Original Agreement”), pursuant to which the Seller has sold,
transferred and assigned an undivided variable percentage interest in a pool of
receivables, and Fairway has acquired such undivided variable percentage
interest.

 

The parties hereto wish to amend and restate the Original Agreement in its
entirety in order to make certain changes set forth herein.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

 

ARTICLE I.

 

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1.  Purchase Facility.  (a) On the terms and conditions hereinafter
set forth, (i) each Revolving Purchaser hereby agrees to purchase and make
reinvestments of undivided percentage ownership interests with regard to its
Participation from the Seller from time to time (but not on a Purchaser
Termination Day for such Revolving Purchaser) during the period from the date
hereof or the date set forth in the Joinder Agreement to which it is a party, as
applicable, to the Termination Date and (ii) each Term Purchaser hereby agrees
to make a purchase with regard to its Participation from Seller on the date set
forth in the Joinder Agreement to which it is

 

--------------------------------------------------------------------------------


 

a party.  Under no circumstances shall any (A) Revolving Purchaser make any such
purchase or reinvestment if, after giving effect to such purchase or
reinvestment, (1) the aggregate outstanding Insured Investment of all Revolving
Purchasers would exceed the Revolving Insured Purchase Limit, (2) the aggregate
outstanding Uninsured Investment of all Revolving Purchasers would exceed the
Revolving Uninsured Purchase Limit, (3) the aggregate Insured Investment of such
Revolving Purchaser would exceed its Maximum Insured Commitment or (4) the
aggregate Uninsured Investment of such Revolving Purchaser would exceed its
Maximum Uninsured Commitment; or (B) Purchaser make any such purchase or
reinvestment if, after giving effect to such purchase or reinvestment, the
aggregate outstanding Insured Investment of all Purchasers would exceed the
Maximum Insured Amount.  For the avoidance of doubt, nothing in clause (B) of
the preceding sentence shall be construed to prevent any Purchaser from making a
purchase which increases such Purchaser’s Uninsured Investment if such purchase
would be permitted by clause (A) of such sentence and the other terms and
conditions hereof.

 

(b)                                 The Seller may, upon at least 30 days’
notice to the Agent, the Purchaser Agents, the Servicer, the Backup Servicer and
the Insurer, terminate the purchase facility provided in Section 1.1(a)(i) in
whole or, from time to time, irrevocably reduce in part the unused portion of
the Revolving Purchase Limit; provided that each partial reduction shall be in
the amount of at least $1,000,000, or an integral multiple of $500,000 in excess
thereof and shall not reduce the Revolving Purchase Limit below $100,000,000. 
Any reductions in the Revolving Purchase Limit shall reduce the Revolving
Uninsured Purchase Limit and the Revolving Insured Purchase Limit ratably
according to the unused portions thereof.  Any such reductions shall be applied
pro rata to Maximum Uninsured Commitments and the Maximum Insured Commitments of
the Revolving Purchasers.  Notwithstanding the foregoing, such commitment
reductions may be applied solely to the Revolving Uninsured Purchase Limit or
the Revolving Insured Purchase Limit if each of the Agent and the Insurer has
provided its prior written consent thereto.

 

Section 1.2.  Making Purchases.  (a) Each purchase (but not reinvestment) of
undivided ownership interests with regard to any Participation of any Revolving
Purchaser hereunder shall be made upon the Seller’s irrevocable written notice
in the form of Annex A delivered to the Agent (who will forward such notice to
the applicable Purchaser Agent) and the Insurer in accordance with Section 6.2
(which notice must be received by such Purchaser Agent prior to 11:00 a.m.,
Chicago time) on the Business Day immediately preceding the date of such
proposed purchase.  Each such notice of any such proposed purchase shall specify
the desired amount and date of such purchase and the desired duration of the
initial Yield Period for the related Portion of the Investment of such
Participation; provided each proposed purchase shall be in the amount of at
least $1,000,000 or an integral multiple of $100,000 in excess thereof.  Each
Purchaser Agent shall select the duration of such initial Yield Period with
respect to the Portion of the Investment funded by the Purchaser(s) for which it
is acting as Purchaser Agent and each subsequent Yield Period in connection with
such Portion of Investment in its discretion; provided that it shall use
reasonable efforts, taking into account market conditions, to accommodate
Seller’s preferences.  Each purchase of undivided ownership interests with
regard to any Participation of any Term Purchaser shall be made in accordance
with the terms set forth in the related Joinder Agreement.

 

(b)                                 On the date of each purchase (but not
reinvestment) of undivided ownership interests with regard to the Participation
of any Revolving Purchaser, such Revolving Purchaser

 

2

--------------------------------------------------------------------------------


 

shall, subject to Section 1.1(a) and the satisfaction of the applicable
conditions set forth in Exhibit II hereto, make available to its Purchaser Agent
(at its address set forth on the signature pages hereto or of the applicable
Joinder Agreement), in same day funds, an amount equal to its Revolving Share of
the amount of such purchase.  Upon receipt of such funds, such Purchaser Agent
shall make such funds immediately available to the Seller at such office.

 

On the date of each purchase (but not reinvestment) of undivided ownership
interests with regard to the Participation of any Term Purchaser, such Term
Purchaser shall, subject to Section 1.1(a) and the satisfaction of the
applicable conditions set forth in Exhibit II hereto and (if applicable) set
forth in the related Joinder Agreement, make available to its Purchaser Agent
(at its address set forth on the signature pages hereto or of the applicable
Joinder Agreement) the amount of such purchase in same day funds, and after such
Purchaser Agent’s receipt of such funds, such Purchaser Agent shall make such
funds immediately available to the Seller at such office.

 

(c)                                  The Seller hereby sells and assigns to the
Agent, for the benefit of the Secured Parties, an undivided percentage ownership
interest equal to the Aggregate Participation in (i) each Pool Receivable then
existing and thereafter arising, (ii) all Related Security with respect to such
Pool Receivables, and (iii) Collections with respect to, and other proceeds of,
such Pool Receivables and Related Security.

 

(d)                                 To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement, the Insurance Agreement and the
other Transaction Documents to which it is a party, whether now or hereafter
existing or arising, due or to become due, direct or indirect, absolute or
contingent, including to secure the obligation of the Servicer that Collections
be applied to the Participations as provided in this Agreement, the Seller
hereby grants to the Agent, for the benefit of the Secured Parties, a security
interest in all of the Seller’s right, title and interest (including, without
limitation, any undivided interest of the Seller) in, to and under all of the
following, whether now or hereafter owned, existing or arising:  (A) all Pool
Receivables, (B) all Related Security with respect to each such Pool Receivable,
(C) all Collections with respect to each such Pool Receivable, (D) the Deposit
Accounts, the Liquidation Account and the Cash Reserve Account and all amounts
on deposit therein and all certificates and instruments, if any, from time to
time evidencing the Deposit Accounts, the Liquidation Account and the Cash
Reserve Account, all amounts on deposit therein, all investments (including any
investment property) made with such funds, all claims thereunder or in
connection therewith, and all interest, dividends, moneys, instruments,
securities and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing, (E) all rights of the Seller under the Purchase and Sale Agreement,
and (F) all proceeds of, and all amounts received or receivable under any or all
of, the foregoing.  The Agent, for the benefit of the Secured Parties, shall
have, with respect to the property described in this Section 1.2(d), and in
addition to all the other rights and remedies available under this Agreement,
all the rights and remedies of a secured party under any applicable UCC.

 

Section 1.3.  Participation Computation.  Each Participation shall be initially
computed on the date of the initial purchase hereunder.  Thereafter until the
Termination Date, each Participation shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. 
Each Participation, as computed (or deemed recomputed) as

 

3

--------------------------------------------------------------------------------


 

of the day immediately preceding the Termination Date, shall thereafter remain
constant.  The Participations shall all become zero when the aggregate
Investment and Discount thereon shall have been paid in full, all the amounts
owed by the Seller hereunder, under the Insurance Agreement and under any other
Transaction Documents to the Purchasers, the Purchaser Agents, the Insurer, the
Agent, and any other Indemnified Party or Affected Person are paid in full and
the Servicer shall have received the accrued Servicing Fee.

 

Section 1.4.  Settlement Procedures.  (a) Collection of the Pool Receivables
shall be administered by the Servicer in accordance with the terms of this
Agreement.  The Seller shall provide to the Servicer on a timely basis all
information needed for such administration, including notice of the occurrence
of any Termination Date or Revolving Paydown Day and current computations of the
Participations.

 

(b)                                 Allocation of Collections.  The Servicer
shall segregate and hold all Collections in trust for the benefit of the Seller,
the Purchasers, the Insurer and the other Secured Parties and, within one
Business Day of the receipt (or deemed receipt) of Collections of Pool
Receivables by the Seller or Servicer, deposit such Collections into a Deposit
Account.  With respect to the allocations set forth below, (x) each Purchaser
with both an Insured Investment and an Uninsured Investment shall be treated as
two separate Purchasers for purposes of separately tracking such allocations and
(y) if amounts are set aside for particular items in accordance with the
priorities set forth below, such amounts shall be segregated in the Liquidation
Account to be used solely for the purposes, and in accordance with the priority,
for which such amounts were allocated (by way of example, funds set aside for
Senior Discount/Fees for a Purchaser and deposited into the Liquidation Account
shall not be used to pay any additional Discount payable to such Purchaser and
funds set aside with respect to any Insured Investment shall not be used to pay
any amounts with respect to any Uninsured Investment).  With respect to such
Collections, on the day deposited into the Deposit Accounts:

 

(i)                                     Allocation of Seller’s Share of
Collections Prior to Termination Date.  If such day is not a Termination Day,
out of the Seller’s Share of Collections, the Servicer shall first, remit to the
Servicer any accrued and unpaid Servicing Fees, second, deposit into the Cash
Reserve Account an amount up to the excess of the Cash Reserve over the amount
on deposit in the Cash Reserve Account and third, remit to the Seller the
remainder of such Collections; provided, however, that during the continuation
of an ADESA Financial Covenant Event, all remaining Collections which would
otherwise be distributed to the Seller under clause third shall be transferred
to the Liquidation Account and withdrawn therefrom solely to reinvest in Pool
Receivables or for distribution in accordance with Section 1.4(c)(iii) if the
Termination Date has occurred.

 

(ii)                                  Allocations of Purchasers’ Share of
Collections Prior to Termination Date.  If such day is not a Termination Day,
out of the Purchasers’ Share of such Collections in the Deposit Accounts, first
the Servicer shall transfer to the Liquidation Account, and the Agent shall hold
therein for the benefit of the Insurer, an amount equal to the Premium accrued
through such day and not previously transferred to the Liquidation Account;
second, the Servicer shall transfer to the Liquidation Account, and the Agent
shall hold therein for the benefit of the applicable Purchasers, an amount equal
to any Senior Discount/Fees for all Purchasers accrued through such day and not
previously transferred

 

4

--------------------------------------------------------------------------------


 

to the Liquidation Account; third, the Servicer shall transfer to the
Liquidation Account, and the Agent shall hold therein for the benefit of the
Servicer and the Backup Servicer (ratably in proportion to the respective
amounts owed to each but after giving effect to the allocation set forth in
clause first of Section 1.4(b)(i)) an amount equal to the Unaffiliated Servicing
Fees and Capped Backup Servicing Fees (if any) accrued through such day and not
previously transferred to the Liquidation Account; fourth, the Servicer shall
transfer to the Liquidation Account, and the Agent shall hold therein for the
benefit of the Backup Servicer, an amount equal to the Transition Expenses (if
any) invoiced to the Servicer and not previously transferred to the Liquidation
Account; fifth, if the amount on deposit in the Cash Reserve Account on such day
is less than the Cash Reserve (after giving effect to the allocation set forth
in clause second of Section 1.4(b)(i)), the Servicer shall transfer to the Cash
Reserve Account funds sufficient to increase the amount on deposit therein to
equal the Cash Reserve; sixth, remaining amounts shall be applied in accordance
with Section 1.4(g) (if such day is a Purchaser Termination Day for any
Purchaser); seventh, remaining amounts shall be applied in accordance with
Section 1.4(f) (if a voluntary paydown of Investment pursuant to such
Section 1.4(f) is being made on such day); eighth, remaining amounts shall be
applied in accordance with Section 1.4(h) (if such day is a Revolving Paydown
Day); ninth, the Servicer shall transfer to the Liquidation Account, and the
Agent shall hold therein for the applicable Purchasers, an amount equal to the
sum of the Discount and Program Fees accrued through such day and not previously
transferred to the Liquidation Account, in each case, to the extent not
transferred pursuant to clause second above; tenth, the Servicer shall transfer
to the Liquidation Account, and the Agent shall hold therein for the benefit of
the applicable Persons (ratably in proportion to the respective amounts owed to
each such Person) for the account of any Indemnified Party that is owed any
amounts hereunder, under the Insurance Agreement or under any other Transaction
Document not consisting of Discount, Investment, Program Fees or Premium (but
including any Backup Servicing Fees accrued through such day and not previously
transferred to the Liquidation Account pursuant to clause third above), an
amount equal to the sum of such amounts; eleventh, the Servicer shall transfer
to the Liquidation Account, and the Agent shall hold therein for the benefit of
the Servicer, any accrued but unpaid Servicing Fees due to the Servicer (after
giving effect to the prior allocations set forth in Section 1.4(b)(i) and this
Section 1.4(b)(ii)); twelfth, the Servicer shall apply remaining amounts to
reinvest in Pool Receivables and in the Related Security; and thirteenth, the
Servicer shall release all remaining amounts to the Seller (but only to the
extent no Revolving Paydown Day exists or would result from such distribution),
provided, however, that during the continuation of an ADESA Financial Covenant
Event, any remaining amounts shall be transferred to the Liquidation Account and
withdrawn therefrom solely to reinvest in Pool Receivables or for distribution
in accordance with Section 1.4(c)(iii) if the Termination Date has occurred; and

 

(iii)                               Allocation of Collections On a Termination
Day.  If such day is a Termination Day, the Servicer shall transfer to the
Liquidation Account all Collections in the Deposit Accounts.

 

(c)                                  Distributions from Liquidation Account. 
Funds being held on deposit in the Liquidation Account shall be distributed by
the Agent as follows:

 

5

--------------------------------------------------------------------------------


 

(i)                                     Distribution of Discount, Program Fees
and Investment Prior to Termination Date.  On each Settlement Date that is not a
Termination Day, amounts set aside in the Liquidation Account for a particular
Purchaser with respect to Discount, Program Fees and Investment shall be paid to
the applicable Purchaser’s Account of such Purchaser on the applicable Yield
Period End Date or Fee Payment Date for such amounts;

 

(ii)                                  [Reserved.]

 

(iii)                               Distributions On and Following the
Termination Date.  On each Draw Date on and after the Termination Date, all
Collections held on deposit in the Liquidation Account shall be applied as
follows:  first, to the Servicer and the Backup Servicer (ratably in proportion
to the respective amounts owed to each) the sum of the Unaffiliated Servicing
Fees and Capped Backup Servicing Fees (if any) for the prior calendar month;
second, the Agent shall transfer to the Insurer (or the Agent, if the Insurer is
not the Control Party) an amount equal to any accrued and unpaid Enforcement
Costs (provided that the amount payable pursuant to this clause second shall not
exceed $200,000 per annum); and third, the Agent shall, for the benefit of each
Purchaser, apply each Purchaser’s Investment Share of all remaining amounts in
the following priority:  (A) to the Insurer’s Account in payment of unreimbursed
draws (if any) made under the Policy and Insurer Advances (plus interest thereon
at the rate specified in the Insurance Agreement) in respect of the Senior
Discount/Fees of such Purchaser’s Investment and such Purchaser’s pro rata share
(based on such Purchaser’s Insured Investment) of all accrued and unpaid
Premium; (B) pro rata to each Purchaser’s Account an amount equal to all Senior
Discount/Fees payable on such Draw Date to such Purchaser; (C) to the Backup
Servicer or any applicable successor Servicer, an amount equal to such
Purchaser’s Investment Share of the sum of the invoiced but unpaid Transition
Expenses (if any) and any Backup Servicing Fees (if any) for the prior calendar
month to the extent not paid pursuant to clause first above; (D) pro rata to
such Purchaser’s Account an amount equal to such Purchaser’s outstanding
Investment (provided, that at all times prior to the payment in full of all
outstanding Investment of all Term Purchasers, all amounts that would otherwise
be distributable to any Revolving Purchaser pursuant to this clause (D) shall
instead be distributed ratably to each Term Purchaser, based on the ratio of
(x) such Term Purchaser’s Investment to (y) the sum of the aggregate Investment
for all Term Purchasers, in each case determined as of the Termination Date);
(E) the Agent shall transfer to the Insurer (or the Agent, if the Insurer is not
the Control Party) an amount equal to such Purchaser’s Investment Share of any
accrued and unpaid Enforcement Costs (to the extent not paid pursuant to clause
second above); (F) to the Insurer’s Account in satisfaction of unreimbursed
draws (if any) made under the Policy and Insurer Advances (plus interest thereon
at the rate specified in the Insurance Agreement) in respect of such Purchaser’s
Investment; (G), to such Purchaser’s Account in an amount equal to the sum of
all other accrued and unpaid Discount and Program Fees (to the extent not paid
pursuant to clause (B) above); and (H) to the Servicer an amount equal to such
Purchaser’s Investment Share of any accrued and unpaid Servicing Fees due to the
Servicer (if the Servicer is AFC or one of its Affiliates);

 

6

--------------------------------------------------------------------------------


 

(iv)                              Distributions of Premium and Indemnified
Amounts.  On each Premium Payment Date, Collections held on deposit in the
Liquidation Account for the benefit of the Insurer pursuant to Sections
1.4(b)(ii) and 1.4(c)(iii) in respect of accrued and unpaid Premium for the
prior calendar month shall be paid to the Insurer’s Account and on each Draw
Date, Collections on deposit in the Liquidation Account for the benefit of an
Indemnified Party pursuant to Section 1.4(b)(ii) shall be paid to the applicable
Indemnified Party as directed by such Indemnified Party;

 

(v)                                 Distributions of Servicing Fees.  On each
Servicer Payment Date, Collections held on deposit in the Liquidation Account
for the benefit of the Servicer pursuant to Sections 1.4(b)(i), 1.4(b)(ii) and
1.4(c)(iii) for the prior calendar month shall be paid as the Servicer shall
direct; and

 

(vi)                              Distribution of Backup Servicing Fees and
Transition Expenses.  On each Backup Servicer Payment Date, Collections held on
deposit in the Liquidation Account for the benefit of the Backup Servicer
pursuant to Sections 1.4(b)(ii) and 1.4(c)(iii) shall be paid to the Backup
Servicer.

 

(vii)                           Final Payoff Date Distributions.  If the
Investment and accrued Discount with respect to each Portion of Investment of
each Purchaser have been reduced to zero, there are no outstanding unreimbursed
draws under the Policy, unreimbursed Insurer Advances or interest due with
respect thereto or Premium due, and all accrued Unaffiliated Servicing Fees (if
any) have been paid in full, any amount remaining in the Liquidation Account
after the application of clauses (i)-(vi) above shall be distributed to the
Purchasers, the Insurer, the Agent, the Backup Servicer, any successor Servicer,
the Purchaser Agents and any other Indemnified Party or Affected Person in
payment in full of any other amounts owed thereto hereunder or under the
Insurance Agreement or any other Transaction Document (ratably in proportion to
the respective amounts owed to each such Person).

 

(viii)                        Reallocations Upon Resumption of Reinvestments
Following Termination Date.  Notwithstanding anything herein to the contrary, if
any Termination Date (if the Termination Date was declared by the Control Party
pursuant to Section 2.2) is waived in accordance with Section 6.1, then all
Collections that are then held on deposit in the Liquidation Account for
distribution pursuant to Section 1.4(c)(iii) above shall instead be reallocated
in accordance with Section 1.4(b) as if such Collections had been received in
the Deposit Accounts on the day such waiver becomes effective.

 

(d)                                 Distributions from Purchaser Accounts.  Upon
receipt of funds deposited into any Purchaser’s Account pursuant to
Section 1.4(c) with respect to such Purchaser’s Participation, the applicable
Purchaser Agent shall cause such funds to be distributed to the applicable
Purchaser for application in accordance with the priorities set forth in
Section 1.4(c).  If a Purchaser so directs, any of the foregoing payments owed
to such Purchaser may be paid to its Purchaser Agent on its behalf.

 

(e)                                  Dilutions.  For the purposes of this
Section 1.4:

 

7

--------------------------------------------------------------------------------


 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any discount, rebate
or other adjustment made by the Originator, Seller or Servicer, or any setoff or
dispute between the Seller, Originator or the Servicer and an Obligor, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in the amount of such reduction or adjustment;

 

(ii)                                  if on any day any of the representations
or warranties in paragraphs A.(g) or A.(o) of Exhibit III is not true with
respect to any Pool Receivable, the Seller shall be deemed to have received on
such day a Collection of such Pool Receivable in full;

 

(iii)                               except as provided in paragraph (i) or
(ii) of this Section 1.4(e), or as otherwise required by applicable law or the
relevant Contract, all Collections received from an Obligor of any Receivable
shall be applied in accordance with the Contract with such Obligor and the
Credit and Collection Policy; and

 

(iv)                              if and to the extent any Secured Party shall
be required for any reason to pay over to an Obligor (or any trustee, receiver,
custodian or similar official in any Insolvency Proceeding) any amount received
by it hereunder, such amount shall be deemed not to have been so received but
rather to have been retained by the Seller and, accordingly, such Secured Party
shall have a claim against the Seller for such amount, payable when and to the
extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

(f)                                   Voluntary Paydown of Investment.  If at
any time the Seller shall wish to cause the reduction of the aggregate of the
Investment of the Participations of the Revolving Purchasers or the Term
Purchasers (in the case of clause (iv) below), the Seller may do so as follows:

 

(i)                                     the Seller shall give each Purchaser
Agent, the Insurer, the Agent, the Servicer and the Backup Servicer at least two
Business Days’ prior written notice thereof (including the amount of such
proposed reduction and the proposed date on which such reduction will commence),

 

(ii)                                  on the proposed date of commencement of
such reduction and on each day thereafter, the Servicer shall cause the
remainder of the Purchasers’ Share of Collections (after giving effect to
allocations of more senior priority items under Section 1.4(b)(ii)) to be
transferred to the Liquidation Account and the Agent shall hold therein such
amounts for the benefit of the Purchasers until the aggregate amount thereof not
so reinvested shall equal the desired amount of reduction,

 

(iii)                               all Collections set aside pursuant to
subsection (ii) above shall be allocated to repay the outstanding Investment of
the Revolving Purchasers ratably according to their respective Revolving
Purchaser Percentages,

 

(iv)                              notwithstanding the foregoing clause (iii),
with the prior written consent of the Control Party and subject to any
applicable restrictions set forth in any applicable Joinder Agreement, the
Seller may (A) allocate all or a portion of the Collections set aside pursuant
to subsection (ii) above to repay the outstanding Investment of the Term

 

8

--------------------------------------------------------------------------------


 

Purchasers ratably according to their outstanding Investments or (B) allocate
the proceeds of any purchase under Section 1.2 to the repayment of the
outstanding Investments of the Term Purchasers,

 

(v)                                 on each Yield Period End Date with respect
to any Portion of Investment of any Purchaser, the amount(s) allocated to such
Purchaser pursuant to subsections (iii) or (iv) above shall be paid to such
Purchaser’s Purchaser’s Account in accordance with Section 1.4(c)(i); provided,
that upon the occurrence of the Termination Date, all Collections set aside
pursuant to subsection (ii) above shall instead be held for distribution in
accordance with Section 1.4(c)(iii); and

 

provided, further, that,

 

A.                                    unless otherwise agreed by the Agent, the
amount of any such reduction with respect to each Purchaser shall be not less
than $1,000,000 and shall be an integral multiple of $100,000, and the entire
Investment (if any) of the Participation after giving effect to such reduction
shall be not less than $100,000,000,

 

B.                                    the Seller shall use reasonable efforts to
choose a reduction amount, and the date of commencement thereof, so that to the
extent practicable such reduction shall commence and conclude in the same Yield
Period,

 

C.                                    if two or more Portions of Investment
shall be outstanding with respect to any Purchaser at the time of any proposed
reduction, such proposed reduction shall be applied, unless the Seller shall
otherwise specify in the notice given pursuant to Section 1.4(f)(i), to the
Portion of Investment of such Purchaser with the shortest remaining Yield
Period, and

 

D.                                    unless otherwise agreed by the Control
Party, after giving effect to such reduction the aggregate Investment of all
Term Purchasers shall not exceed 40% of the aggregate Investment.

 

(g)                                  Distributions of Investment to Exiting
Purchasers Prior to Termination Date.  On each Purchaser Termination Day, the
applicable Purchaser’s Exiting Purchaser Percentage of the Purchasers’ Share of
all remaining Collections (after giving effect to allocations of more senior
priority items in Section 1.4(b)(ii)) shall be transferred by the Servicer from
the Deposit Accounts to the Liquidation Account and held therein by the Agent
for the benefit of such Purchaser.  On each Yield Period End Date with respect
to any Portion of Investment of such Purchaser, such Collections shall be paid
to such Purchaser’s Account by the Agent in accordance with Section 1.4(c)(i);
provided, that upon the occurrence of the Termination Date, all Collections set
aside pursuant to the preceding sentence shall instead be held for distribution
in accordance with Section 1.4(c)(iii).

 

(h)                                 Distributions of Investment Upon Revolving
Paydown Day.  On each Revolving Paydown Day, the remainder of the Purchasers’
Share of any remaining Collections (after giving effect to allocations of more
senior priority items in Section 1.4(b)(ii)), shall be transferred by the
Servicer from the Deposit Accounts to the Liquidation Account and held therein
by the Agent and allocated to repay the outstanding Investment of the Revolving
Purchasers (other than

 

9

--------------------------------------------------------------------------------


 

any Revolving Purchasers for whom such day is a Purchaser Termination Day)
ratably according to their respective Revolving Purchaser Percentages
(calculated without taking into account any Revolving Purchasers for whom such
day is a Purchaser Termination Day).  On each Yield Period End Date with respect
to any Portion of Investment of any Revolving Purchaser (other than any
Revolving Purchasers for whom such day is a Purchaser Termination Day), the
amount allocated to such Revolving Purchaser pursuant to the preceding sentence
shall be paid to such Revolving Purchaser’s Purchaser Account by the Agent in
accordance with Section 1.4(c)(i); provided, that on the first day that is not a
Revolving Paydown Day or a Termination Day, the Agent shall hold all funds
allocated to repay Investment pursuant to this subsection (h) for distribution
in accordance with the priorities set forth in Section 1.4(b)(ii) ninth through
thirteenth; and, provided, further, that upon the occurrence of the Termination
Date, all Collections allocated to repay Investment pursuant to this subsection
(h) shall instead be held for distribution in accordance with
Section 1.4(c)(iii).

 

(i)                                     Withdrawals from Cash Reserve Account. 
If on any Draw Date (A) insufficient funds are on deposit in the Liquidation
Account to make in full all required distributions of Senior Discount/Fees and
(B) since the prior Draw Date funds have been released to the Seller and not
used by the Seller to acquire Receivables, the Seller shall deposit into the
Liquidation Account on or before such Draw Date the lesser of the amounts
described in clauses (A) and (B) above for the benefit of the applicable
Purchasers.  If on any Draw Date insufficient funds are on deposit in the
Liquidation Account (after giving effect to any deposits made by the Seller as
described in the preceding sentence) to make in full all required distributions
of Senior Discount/Fees for such Draw Date, the Agent shall distribute funds
from the Cash Reserve Account in payment of such Senior Discount/Fees as if such
funds were funds on deposit in the Liquidation Account held for the benefit of
the applicable Purchaser.  On any Termination Day, to the extent directed by the
Control Party, the Agent shall distribute funds from the Cash Reserve Account
pursuant to clause (D) of Section 1.4(c)(iii) as if such funds were funds on
deposit in the Liquidation Account held for the benefit of the applicable
Purchaser and, following the payment in full of all outstanding Investment, any
remaining amounts on deposit in the Cash Reserve Account shall be distributed as
Collections pursuant to Section 1.4(c)(iii).  If on any Business Day other than
a Termination Day, after giving effect to all distributions on such day pursuant
to Section 1.4, the amount on deposit in the Cash Reserve Account exceeds the
Cash Reserve, such excess shall be released from the Cash Reserve Account and
treated as Collections for purposes of Section 1.4 for the following Business
Day.

 

Section 1.5.  Fees.  (a) The Seller shall pay to the Agent certain fees in the
amounts and on the dates set forth in a letter dated June 15, 2004 between the
Seller and the Agent delivered pursuant to Section 2(l) of Exhibit II, as such
letter agreement may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof with the prior written consent of the
Insurer.

 

(b)                                 The Seller shall pay to any Purchaser Agent
(other than the Agent) such fees as may be set forth in writing in a fee letter
executed by the Seller and such Purchaser Agent, and consented to by the
Insurer, in contemplation of the applicable Purchaser becoming an additional
party hereto (each such letter, as the same may be amended, amended and
restated, supplemented or modified and together with the letter referred to in
paragraph (a) above, a “Fee Letter”), such fees to be payable in the amounts and
on the dates set forth in such letter, as such letter

 

10

--------------------------------------------------------------------------------

 

agreement may be amended, supplemented or otherwise modified from time to time
with the prior written consent of the Insurer.

 

(c)                                  The Seller shall pay to the Insurer the
Premium and such other fees in the amounts and on the dates set forth in that
certain letter dated June 15, 2004 among AFC, the Seller and the Insurer (as the
same may be amended, supplemented or otherwise modified from time to time with
the prior written consent of the Agent, the “Premium Letter”).

 

(d)                                 The Seller shall pay to the Backup Servicer
the Backup Servicing Fees and any Transition Expenses in the amounts and on the
dates set forth in the Backup Servicing Fee Letter, as the same may be amended,
supplemented or otherwise modified from time to time with the prior written
consent of the Agent and the Insurer.

 

Section 1.6.  Payments and Computations, Etc.  (a) All amounts to be paid or
deposited by the Seller or the Servicer to, or for the benefit of, any Purchaser
Agent, any Purchaser, the Agent, the Backup Servicer or the Insurer hereunder
shall be paid or deposited no later than noon (Chicago time) on the day when due
in same day funds to the applicable Purchaser’s Account or to the Insurer’s
Account (as appropriate).  All amounts received after noon (Chicago time) will
be deemed to have been received on the immediately succeeding Business Day.

 

(b)                                 The Seller, AFC or Servicer (as applicable)
shall, to the extent permitted by law, pay interest on any amount not paid by
the respective party to the applicable Person when due hereunder, at an interest
rate equal to 2.0% per annum above the Base Rate, payable on demand.

 

(c)                                  All computations of interest under
subsection (b) above and all computations of Discount, fees, premiums and other
amounts hereunder shall be made on the basis of a year of 360 days for the
actual number of days elapsed.  Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made no later than the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

Section 1.7.  Dividing or Combining Portions of the Investment of any Revolving
Participation.  The Seller may, on any Yield Period End Date, either (i) divide
the Investment of any Revolving Purchaser into two or more portions (each, with
respect to the applicable Participation, a “Portion of Investment”) equal, in
aggregate, to the Investment of such Revolving Purchaser, provided that after
giving effect to such division the amount of each such Portion of Investment
shall be not less than $1,000,000, or (ii) combine any two or more Portions of
Investment outstanding on such Yield Period End Date and having Yield Periods
ending on such Yield Period End Date into a single Portion of Investment equal
to the aggregate of the Investment of such Portions of Investment.

 

Section 1.8.  Increased Costs.  (a) If any Purchaser Agent, any Purchaser, the
Agent, the Insurer, any Liquidity Bank, any other Program Support Provider or
any of their respective Affiliates (each an “Affected Person”) determines that
the existence of or compliance with (i) any law or regulation or any change
therein or in the interpretation or application thereof, in each case adopted,
issued or occurring after the date hereof or (ii) any request, guideline or
directive from any central bank or other Official Body (whether or not having
the force of law) issued,

 

11

--------------------------------------------------------------------------------


 

occurring or first applied after the date of this Agreement affects or would
affect the amount of capital required or expected to be maintained by such
Affected Person and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of or otherwise to maintain the investment in Pool Receivables related
to this Agreement or any related liquidity facility or credit enhancement
facility and other commitments of the same type, then, upon written demand by
such Affected Person (with a copy to the Insurer, the Agent and the applicable
Purchaser Agent (if any)), the Seller shall immediately pay to the Agent, for
the account of such Affected Person, from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person in the light of such circumstances, to the extent that such Affected
Person reasonably determines such increase in capital to be allocable to the
existence of any of such commitments or maintenance of its investment in the
Pool Receivables; provided that within 30 days of an Affected Person’s knowledge
of any such circumstance such Affected Person shall notify the Seller in writing
of the same and whether such Affected Person will request that the Seller
indemnify it for such circumstance.  A certificate as to such amounts submitted
to the Insurer, the Seller, the Agent and the applicable Purchaser Agent (if
any) by such Affected Person shall be conclusive and binding for all purposes,
absent manifest error.  For the avoidance of doubt, the first application of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards Board
(“FASB”) (including, without limitation, FASB Interpretation No. 46R), shall
constitute an adoption, change, request or directive subject to this
Section 1.8(a).

 

(b)                                 If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or
(ii) compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of the related Participation(s) in
respect of which Discount is computed by reference to the Eurodollar Rate, then,
upon written demand by such Affected Person, the Seller shall immediately pay to
such Affected Person, from time to time as specified, additional amounts
sufficient to compensate such Affected Person for such increased costs; provided
that within 30 days of an Affected Person’s knowledge of any such circumstance
such Affected Person shall notify the Seller in writing of the same and whether
such Affected Person will request that the Seller indemnify it for such
circumstance.  A certificate as to such amounts submitted to the Seller, the
Insurer, the Agent and the applicable Purchaser Agent (if any), by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

 

Section 1.9.  [Reserved]

 

Section 1.10.  Requirements of Law.  In the event that any Affected Person
determines that the existence of or compliance with (i) any law or regulation or
any change therein or in the interpretation or application thereof, in each case
adopted, issued or occurring after the date hereof or (ii) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after the date of
this Agreement:

 

(i)                                     does or shall subject such Affected
Person to any tax of any kind whatsoever with respect to this Agreement, any
increase in the applicable Participation(s) or in the amount of Investment
relating thereto, or does or shall change the basis of

 

12

--------------------------------------------------------------------------------


 

taxation of payments to such Affected Person on account of Collections, Discount
or any other amounts payable hereunder (excluding taxes imposed on the overall
net income of such Affected Person, and franchise taxes imposed on such Affected
Person, by the jurisdiction under the laws of which such Affected Person is
organized or a political subdivision thereof);

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person which are not
otherwise included in the determination of the Eurodollar Rate or the Base Rate
hereunder; or

 

(iii)                               does or shall impose on such Affected Person
any other condition;

 

and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as a Purchaser Agent, Insurer or Agent or of agreeing
to purchase or purchasing or maintaining the ownership of undivided ownership
interests with regard to the applicable Participation or any Portion of
Investment (or interests therein) in respect of which Discount is computed by
reference to the Eurodollar Rate or the Base Rate or (y) to reduce any amount
receivable hereunder (whether directly or indirectly) funded or maintained by
reference to the Eurodollar Rate or the Base Rate, then, in any such case, upon
written demand by such Affected Person the Seller shall pay such Affected Person
any additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable.  All such amounts shall be payable
as incurred.  A certificate from such Affected Person to the Seller certifying,
in reasonably specific detail, the basis for, calculation of, and amount of such
additional costs or reduced amount receivable shall be conclusive in the absence
of manifest error; provided, however, that no Affected Person shall be required
to disclose any confidential or tax planning information in any such
certificate.

 

Section 1.11.  Inability to Determine Eurodollar Rate.  In the event that any
Purchaser Agent shall have determined prior to the first day of any Yield Period
for the Participation of its Purchaser (which determination shall be conclusive
and binding upon the parties hereto) by reason of circumstances affecting the
interbank Eurodollar market, either (a) dollar deposits in the relevant amounts
and for the relevant Yield Period are not available, (b) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Yield Period or
(c) the Eurodollar Rate determined pursuant hereto does not accurately reflect
the cost (as conclusively determined by such Purchaser Agent) to any Purchaser
for which such Purchaser Agent acts as agent of maintaining each such Portion of
Investment of such Purchaser during such Yield Period, such Purchaser Agent
shall promptly give telephonic notice of such determination, confirmed in
writing, to the Seller and the Insurer prior to the first day of such Yield
Period.  Upon delivery of such notice (a) no Portion of Investment of such
Purchaser shall be funded thereafter at the Bank Rate determined by reference to
the Eurodollar Rate, unless and until the applicable Purchaser Agent shall have
given notice to the Seller that the circumstances giving rise to such
determination no longer exist, and (b) with respect to any outstanding Portions
of Investment then funded at the Bank Rate determined by reference to the
Eurodollar Rate, such Bank Rate shall automatically be converted to the Bank
Rate determined by reference

 

13

--------------------------------------------------------------------------------


 

to the Base Rate at the respective Yield Period End Dates relating to such
Portions of Investment.

 

Section 1.12.  Additional and Replacement Purchasers, Increase in Revolving
Purchase Limit.  (a) The Seller shall have the right, at any time and from time
to time, with the prior written consent of the Agent and the Insurer (the
consent of the Insurer not to be unreasonably withheld), to add any entity as a
Purchaser hereunder (which addition may increase the Revolving Insured Purchase
Limit and/or the Revolving Uninsured Purchase Limit if a Revolving Purchaser is
added) or increase the Maximum Insured Commitment or Maximum Uninsured
Commitment of any existing Revolving Purchaser; provided, however, that no
increase in the Revolving Insured Purchase Limit or the Maximum Insured
Commitment of any Revolving Purchaser may be made without the prior written
consent of the Insurer in its sole and absolute discretion if, after giving
effect to such increase, the sum of the Revolving Insured Purchase Limit plus
the aggregate Investment of all Term Purchasers would exceed the Maximum Insured
Amount.  No addition of a Term Purchaser hereunder or increase in the Maximum
Insured Commitment or Maximum Uninsured Commitment of a Revolving Purchaser
hereunder shall be effective unless each Note Issuer that is a Purchaser
hereunder shall have received written confirmation by the Rating Agencies that
such action shall not cause the rating on the then outstanding Notes of such
Note Issuer to be downgraded or withdrawn.  Each such addition of a new
Purchaser hereunder shall be effected by delivery to the Insurer, the Seller,
the Servicer, the Agent and each Purchaser Agent, of a (i) Joinder Agreement
executed by the Seller, the Servicer, the Agent, such new Purchaser, its
Purchaser Agent (if different from the Purchaser) and the Insurer in
substantially the form of Annex C hereto and (ii) in the case of any new
Purchaser that is a Term Purchaser an opinion of counsel to such new Term
Purchaser as to tax matters in a form reasonably satisfactory to the Insurer. 
Upon receipt of a Joinder Agreement, if such Joinder Agreement has been fully
executed and completed and is substantially in the form of Annex C, the Servicer
shall, not less than five (5) Business Days prior to the effectiveness of such
Joinder Agreement give prompt written notice to all Purchaser Agents, the Agent,
the Insurer and Purchasers as to (i) the name, identity and address for
receiving notices of the new Purchaser(s) and Purchaser Agent(s) becoming party
hereto, (ii) the Maximum Insured Commitment and/or Maximum Uninsured Commitment
of such new Purchaser (if such Purchaser is a Revolving Purchaser), (iii) the
change in the Revolving Insured Purchase Limit and/or Revolving Uninsured
Purchase Limit (if any) and (iv) the effective date of such Joinder Agreement. 
Immediately upon the effectiveness of such Joinder Agreement, such additional
Purchaser shall purchase, by wire transfer of immediately available funds its
Participation and, if such Purchasers shall agree, a portion of the other
Purchasers’ outstanding Insured Investment or Uninsured Investment, as
applicable.  Effective with the payment of such amounts, such new Purchaser and
its Purchaser Agent designated in the applicable Joinder Agreement shall each
become parties hereto.

 

(b)                                 By executing and delivering a Joinder
Agreement, each new Purchaser and Purchaser Agent confirms to and agrees with
the Insurer, the Agent and each other Purchaser and Purchaser Agent party hereto
as follows:  (A) such new Purchaser has received a copy of this Agreement, the
Purchase and Sale Agreement, the Insurance Agreement, and the Policy, together
with copies of such financial statements and other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Joinder Agreement; (B) such new Purchaser has made and will continue
to make, independently and without reliance

 

14

--------------------------------------------------------------------------------


 

upon the Insurer, the Agent, any Purchaser Agent or any other Purchaser and
based on such documents and information as it shall deem appropriate at the
time, its own credit decisions in taking or not taking action under this
Agreement; (C) such new Purchaser appoints and authorizes the Control
Party, Insurer and the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Control
Party, Insurer and the Agent by the terms hereof, together with such powers as
are reasonably incidental thereto; and (D) such new Purchaser and its Purchaser
Agent agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Purchaser or Purchaser Agent.

 

(c)                                  In addition to the foregoing, in the event
that any Purchaser or Purchaser Agent (i) does not consent to an amendment of
clause (ii) of the definition of Termination Date to which the Seller, the
Servicer and the Insurer have otherwise consented; or (ii) does not consent to
any amendment or modification of this Agreement agreed to by the Seller, the
Servicer and the Control Party but which requires the consent of such Purchaser,
then, in any such event, the Seller shall have the right, with the prior written
consent of the Control Party, to require such Purchaser to assign its interests
in its Participation and the Pool Receivables and all of its rights and
obligations under this Agreement to a replacement Purchaser acceptable to the
Control Party and the Seller.  Any such assignment shall be without recourse,
representation or warranty of any kind on the part of the assigning Purchaser,
except that such assignment is free and clear of any Adverse Claims created by
such Purchaser, and shall be consummated pursuant to documentation reasonably
satisfactory to the assignor and assignee on not less than ten days’ prior
written notice, at a purchase price equal to the sum of (w) the aggregate
outstanding Investment of the Purchaser being so replaced; (x) all accrued and
unpaid Discount on such Investment; (y) all accrued and unpaid Program Fees owed
to or on behalf of such Purchaser; and (z) all other accrued and unpaid
expenses, indemnities and other amounts owing under this Agreement to such
Purchaser, including any Termination Fees caused by the above-described
assignment.  Concurrently with any such assignment, the Seller, the Servicer,
such replacement Purchaser, its Purchaser Agent (if different from the
Purchaser) and the Insurer shall execute a Joinder Agreement to evidence the
terms and conditions under which such replacement Purchaser has agreed to become
a Purchaser hereunder.

 

(d)                                 Any Uninsured Investment transferred
pursuant to this Section 1.12 shall remain Uninsured Investment in the hands of
the acquiring Purchaser.  In the event that less than all of a Revolving
Purchaser’s Investment is being transferred pursuant to this Section 1.12, and
such transferring Revolving Purchaser has any Uninsured Investment outstanding
at the time of such transfer, the agreement or instrument pursuant to which such
transfer is being effected shall specify the portion of the transferred
Investment that is Uninsured Investment.

 

Section 1.13.  Rights of Subrogation.  Each Purchaser, the Agent and each
Purchaser Agent acknowledges and agrees that the interests, rights, and remedies
of the Insurer hereunder and under the Insurance Agreement are in addition to,
and not in lieu of, its equitable rights of subrogation, all of which are
reserved by the Insurer.  Each Purchaser, the Agent and each Purchaser Agent
agrees to take, or cause to be taken (at the Seller’s expense), all actions
deemed desirable by the Insurer to preserve, enforce, perfect, or maintain the
perfection in its favor of such interests, rights, and remedies and such
equitable rights of subrogation.  Without limiting the foregoing, upon any draw
under the Policy, in furtherance and not in limitation of the

 

15

--------------------------------------------------------------------------------


 

Insurer’s equitable rights of subrogation and its rights hereunder and under the
Insurance Agreement, the Insurer will be, subject to Section 1.4, subrogated to
the rights of the Purchasers in respect of any and all amounts due in respect of
the Discount, Investment or other obligations, if any, in respect of which such
draw was made.

 

Section 1.14.  [*]

 

Section 1.15.  [*]

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1.  Representations and Warranties; Covenants.  Each of the Seller,
AFC and the Servicer hereby makes the representations and warranties, and hereby
agrees to perform and observe the covenants of such Person, set forth in
Exhibits III, IV and VII, respectively hereto.

 

Section 2.2.  Termination Events.  If any of the Termination Events set forth in
Exhibit V hereto shall occur, the Control Party may, by notice to the Seller,
each Purchaser Agent, the Agent, the Backup Servicer and the Insurer, declare
the Termination Date to have occurred (in which case the Termination Date shall
be deemed to have occurred); provided that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in subsection (g), (h), (k) or (m) of Exhibit V, the
Termination Date shall occur.  Upon any such declaration, the occurrence or the
deemed occurrence of the Termination Date, the Agent (at the direction of the
Control Party) shall have, in addition to the rights and remedies which they may
have under this Agreement, all other rights and remedies provided after default
under the UCC and under other applicable law, which rights and remedies shall be
cumulative.

 

ARTICLE III.

 

INDEMNIFICATION

 

Section 3.1.  Indemnities by the Seller.  Without limiting any other rights that
the Agent, the Insurer, the Purchaser Agents, the Purchasers, the Backup
Servicer or any of their respective Affiliates, employees, agents, successors,
transferees or assigns (each, an “Indemnified Party”) may have hereunder or
under applicable law, the Seller hereby agrees to indemnify each Indemnified
Party from and against any and all claims, damages, expenses, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from this
Agreement or other Transaction Documents (whether directly or indirectly) or the
use of proceeds of purchases or reinvestments or the ownership of any
Participation, or any interest therein, or in respect of any Receivable or any
Contract regardless of whether any such Indemnified Amounts result from an
Indemnified Party’s negligence or strict liability or other acts or omissions of
an Indemnified Party, excluding, however, (a) Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, (b) recourse (except as otherwise specifically provided in
this Agreement) for uncollectible Receivables to be written off consistent with
the Credit and Collection Policy, (c) any overall net income taxes or franchise

 

16

--------------------------------------------------------------------------------


 

taxes imposed on such Indemnified Party by the jurisdiction under the laws of
which such Indemnified Party is organized or any political subdivision thereof
or (d) if the Insurer is the Indemnified Party, Indemnified Amounts to the
extent resulting, directly or indirectly, from an Insurer Default.  Without
limiting or being limited by the foregoing, and subject to the exclusions set
forth in the preceding sentence, the Seller shall pay on demand to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable, the failure of any information contained in a
Servicer Report or a Portfolio Certificate to be true and correct, or the
failure of any other information provided to any Purchaser, any Purchaser Agent,
the Insurer or the Agent with respect to Receivables or this Agreement to be
true and correct;

 

(ii)                                  the failure of any representation or
warranty or statement made or deemed made by the Seller (or any of its officers)
under or in connection with this Agreement to have been true and correct in all
respects when made;

 

(iii)                               the failure by the Seller to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such applicable law, rule or regulation;

 

(iv)                              the failure (A) to vest in the Agent (for the
benefit of the Secured Parties) a valid and enforceable perfected undivided
percentage ownership interest, to the extent of the Aggregate Participation, in
the Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections with respect thereto and (B) the failure to vest in the
Agent (for the benefit of the Secured Parties) a first priority perfected
security interest in the items described in Section 1.2(d), in each case, free
and clear of any Adverse Claim;

 

(v)                                 the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;

 

(vi)                              any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from or
relating to the transaction giving rise to such Receivable or relating to
collection activities with respect to such Receivable (if such collection
activities were performed by the Seller or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates);

 

17

--------------------------------------------------------------------------------


 

(vii)                           any failure of the Seller to perform its duties
or obligations in accordance with the provisions hereof or to perform its duties
or obligations under the Contracts;

 

(viii)                        any products liability or other claim,
investigation, litigation or proceeding arising out of or in connection with
goods, insurance or services that are the subject of or secure any Contract;

 

(ix)                              the commingling of Collections of Pool
Receivables at any time with other funds;

 

(x)                                 any investigation, litigation or proceeding
related to this Agreement or the use of proceeds of purchases or reinvestments
or the ownership of any Participation or in respect of any Receivable, Related
Security or Contract;

 

(xi)                              any reduction in Investment as a result of the
distribution of Collections pursuant to Section 1.4(d), in the event that all or
a portion of such distributions shall thereafter be rescinded or otherwise must
be returned for any reason;

 

(xii)                           any tax or governmental fee or charge (other
than any tax upon or measured by net income or gross receipts), all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which may arise by reason of the purchase or
ownership of any Participation, or other interests in the Receivables Pool or in
any Related Security or Contract;

 

(xiii)                        the failure by the Seller or the Servicer to pay
when due any taxes payable by it, including without limitation, the franchise
taxes and sales, excise or personal property taxes payable in connection with
the Receivables;

 

(xiv)                       the failure by the Seller or the Servicer to be duly
qualified to do business, to be in good standing or to have filed appropriate
fictitious or assumed name registration documents in any jurisdiction; or

 

(xv)                          the failure of any Deposit Account Bank to remit
any amounts held in its Deposit Account pursuant to the instructions of the
Servicer whether by reason of the exercise of setoff rights or otherwise.

 

If for any reason the indemnification provided above in this Section 3.1 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then the Seller shall contribute to such Indemnified Party the
amount otherwise payable by such Indemnified Party as a result of such loss,
claim, damage or liability to the maximum extent permitted under applicable law.

 

The obligations of the Seller under this Section 3.1 are limited recourse
obligations payable solely from the Collections, the Receivables and Related
Security in accordance with the priority of payments set forth in Section 1.4.

 

18

--------------------------------------------------------------------------------


 

Section 3.2.  Indemnities by AFC.  Without limiting any other rights that the
Insurer, the Agent, any Purchaser or Purchaser Agent or any other Indemnified
Party may have hereunder or under applicable law, AFC hereby agrees to indemnify
each Indemnified Party, forthwith on demand, from and against any and all
Indemnified Amounts, regardless of whether any such Indemnified Amounts result
from an Indemnified Party’s negligence or strict liability or other acts or
omissions of an Indemnified Party, awarded against or incurred by any of them
arising out of or relating to:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable, the failure of any information contained in a
Servicer Report or a Portfolio Certificate to be true and correct, or the
failure of any other information provided (directly or indirectly) by AFC or the
Seller to the Purchasers, the Insurer, the Agent, the Backup Servicer or any
Purchaser Agent with respect to Receivables or this Agreement to be true and
correct;

 

(ii)                                  any representation or warranty made by AFC
under or in connection with any Transaction Document in its capacity as Servicer
or any information or report delivered by or on behalf of AFC in its capacity as
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made;

 

(iii)                               the failure by AFC, in its capacity as
Servicer, to comply with any applicable law, rule or regulation (including truth
in lending, fair credit billing, usury, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) with respect to any
Pool Receivable or other related contract;

 

(iv)                              any failure of AFC to perform its duties,
covenants and obligations in accordance with the applicable provisions of this
Agreement;

 

(v)                                 any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool resulting from
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates);

 

(vi)                              the commingling of Collections of Pool
Receivables at any time with other funds; or

 

(vii)                           any investigation, litigation or proceeding
related to AFC’s activities as Servicer under this Agreement.

 

If for any reason the indemnification provided above in this Section 3.2 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then AFC shall contribute to such Indemnified Party the amount
otherwise payable by such Indemnified Party as a result of such loss, claim,
damage or liability to the maximum extent permitted under applicable law.

 

19

--------------------------------------------------------------------------------


 

Section 3.3.  Indemnities by Successor Servicer.  Without limiting any other
rights that the Insurer, the Agent or any Purchaser or Purchaser Agent or any
other Indemnified Party may have hereunder under applicable law, each successor
Servicer hereby agrees to indemnify each Indemnified Party, forthwith on demand,
from and against any and all Indemnified Amounts, other than Indemnified Amounts
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, awarded against or incurred by any of them arising out of or
relating to:

 

(i)                                     any representation or warranty made by
such successor Servicer under or in connection with any Transaction Document in
its capacity as Servicer or any information or report delivered by such
successor Servicer pursuant hereto, which shall have been false, incorrect or
misleading in any material respect when made or deemed made;

 

(ii)                                  the failure by such successor Servicer to
comply with any applicable law, rule or regulation (including truth in lending,
fair credit billing, usury, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) with respect to any Pool Receivable
or other related contract;

 

(iii)                               any failure of such successor Servicer to
perform its duties, covenants and obligations in accordance with the applicable
provisions of this Agreement;

 

(iv)                              any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool resulting from
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by such successor Servicer or by any agent
or independent contractor retained by such successor Servicer); or

 

(v)                                 any investigation, litigation or proceeding
related to such successor Servicer’s activities as Servicer under this
Agreement.

 

If for any reason the indemnification provided above in this Section 3.3 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then such successor Servicer shall contribute to such
Indemnified Party the amount otherwise payable by such Indemnified Party as a
result of such loss, claim, damage or liability to the maximum extent permitted
under applicable law.

 

Notwithstanding anything to the contrary herein, in no event shall any successor
Servicer be liable to any Person for any act or omission of any predecessor
Servicer.

 

ARTICLE IV.

 

ADMINISTRATION AND COLLECTIONS

 

Section 4.1.  Appointment of Servicer.  (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as Servicer in accordance with this Section 4.1. 
Until the Control Party gives notice to the Seller, the Insurer, the Agent and
the Servicer (in accordance with the following sentence) of the

 

20

--------------------------------------------------------------------------------

 

designation of a new Servicer, AFC is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms
hereof.  Upon the occurrence of a Termination Event, the Control Party may
designate the Backup Servicer or any other Person (including the Agent) to
succeed the Servicer or any successor Servicer, on the condition that any such
Person so designated (other than the Backup Servicer, except to the extent
specified in the Backup Servicing Agreement) shall agree in writing to perform
the duties and obligations of the Servicer pursuant to the terms hereof unless
otherwise consented to by the Control Party.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in Section 4.1(a) hereof, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner which the Control
Party determines will facilitate the transition of the performance of such
activities to the new Servicer, and the Servicer shall cooperate with and assist
such new Servicer.  Such cooperation shall include (without limitation) access
to and transfer of all records and use by the new Servicer of all licenses,
hardware or software necessary or desirable to collect the Pool Receivables and
the Related Security.  Without limiting the foregoing, the Servicer agrees that,
at any time following the occurrence of a Termination Event, the Servicer shall,
at the request of the Control Party (i) promptly identify all branch offices,
loan processing offices or other locations at which the Pool Receivable
Documents are then being held, (ii) allow the Control Party or its designee full
access to all such locations and all Pool Receivable Documents, (iii) promptly
arrange, at the Servicer’s expense, the transfer of possession of all such Pool
Receivable Documents to the Backup Servicer, any successor Servicer or other
third-party custodian specified by the Control Party (or if the Control Party is
the Majority Purchasers, the Agent) and (iv) instruct the Servicer’s agents and
any person with whom the Servicer or its agents have contracted to hold any such
Pool Receivable Documents to provide full access to, and/or transfer possession
of, any Pool Receivable Documents held by such agent or contractor.  The
Servicer agrees to take no action which would impede or impair the ability of
the Control Party or its designees to gain access to the Pool Receivable
Documents or to obtain possession thereof in accordance with the provisions
hereof.  The parties hereto agree that the covenants contained in the foregoing
sentence are reasonable and necessary for the protection of the legitimate
interests of the Secured Parties in the Pool Receivables.  Accordingly, in
addition to other remedies provided at law or equity, upon any breach by the
Servicer of the covenants contained in the second preceding sentence, the
Control Party shall be entitled to seek specific performance and injunctive
relief by and against the Servicer prohibiting any further breach of such
covenants, without the necessity of proving irreparable injury or posting bond.

 

(c)                                  The Servicer acknowledges that, in making
its decision to execute and deliver this Agreement, the Purchaser Agents, the
Agent, the Insurer and the Purchasers have relied on the Servicer’s agreement to
act as Servicer hereunder.  Accordingly, the Servicer agrees that it will not
voluntarily resign as Servicer.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each, a “Sub-Servicer”);  provided
that, in each such delegation, (i) such Sub-Servicer shall agree in writing to
perform the duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain primarily liable to the Secured Parties for the
performance of the duties and obligations so delegated, (iii) the Secured
Parties shall have the right to look solely to the Servicer for such performance
and (iv) the terms of any agreement with any Sub-Servicer shall provide that the
Control Party may terminate such agreement upon the termination

 

21

--------------------------------------------------------------------------------


 

of the Servicer hereunder in accordance with Section 4.1(a) above by giving
notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to such Sub-Servicer); provided
further, no such delegation shall be effective without the prior written consent
of the Control Party.

 

Section 4.2.  Duties of Servicer; Relationship to Backup Servicing Agreement. 
(a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to collect each Pool Receivable from time to time, all in
accordance with this Agreement, accepted industry standards and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy.  The Servicer shall set aside
for the accounts of the Seller, the Insurer, the Backup Servicer and the
Purchasers the amount of the Collections to which each is entitled in accordance
with Section 1.4.  The Seller shall deliver to the Servicer and the Servicer
shall hold for the benefit of the Secured Parties in accordance with their
respective interests, all records and documents (including without limitation
computer tapes or disks) with respect to each Pool Receivable and all Pool
Receivable Documents.  The Servicer (if the Servicer is AFC or one of its
Affiliates) shall stamp each page of each Contract with the following legend
“This Receivable has been sold to AFC Funding Corporation and an interest
therein has been granted to Harris Nesbitt Corp. as Agent” prior to October 28,
2004.  The Insurer or its designee may, at the expense of the Servicer and
during regular business hours upon reasonable prior notice, visit the offices or
other locations of the Servicer where Contracts are being held to review the
stamping process and/or confirm satisfactory completion thereof, as applicable. 
During such period as a Backup Servicer is required to be maintained hereunder,
the Servicer agrees to provide the Backup Servicer with an electronic (scanned)
copy of each Contract by October 28, 2004 and with monthly updates thereafter. 
Notwithstanding anything to the contrary contained herein, the Control Party may
direct the Servicer to commence or settle any legal action to enforce collection
of any Pool Receivable or to foreclose upon or repossess any Related Security;
provided, however, that no such direction may be given unless a Termination
Event has occurred.  AFC is hereby appointed the custodian of the Pool
Receivable Documents for the benefit of the Agent on behalf of the Secured
Parties; provided, however, that such appointment may be terminated pursuant to
the terms hereof.  AFC, or an affiliate on its behalf, will maintain fidelity
and forgery insurance and adequate insurance to replace all Pool Receivable
Documents due to casualty loss or theft of such documents.  In performing its
duties as servicer and custodian, AFC shall act with reasonable care, using that
degree of skill and attention that AFC exercises with respect to the files
relating to all comparable contracts that AFC owns or services for itself or
others.  AFC shall (i) maintain the Pool Receivable Documents in such a manner
as shall enable the Control Party to verify the accuracy of AFC’s recordkeeping;
and (ii) promptly report to the Control Party any failure on its part or the
part of its agents to hold the Pool Receivable Documents and promptly take
appropriate action to remedy any such failure.  Upon termination of AFC’s
appointment as custodian hereunder and the delivery of the Pool Receivable
Documents to the successor custodian, the successor custodian shall review such
documents to determine whether it is missing any documents, and AFC shall
cooperate with the successor custodian and use its best efforts to assist the
successor custodian to obtain the missing documents.  AFC shall maintain
continuous custody of the Pool Receivable Documents in secure facilities in
accordance with customary standards for such custody.

 

22

--------------------------------------------------------------------------------


 

(b)                                 In the event the Backup Servicer becomes the
successor Servicer hereunder, any applicable terms and conditions of the Backup
Servicing Agreement relating to its performance as successor Servicer shall be
deemed to be incorporated herein, and the obligations and liabilities of the
successor Servicer (as such obligations and liabilities apply to the Backup
Servicer acting in such capacity) shall be deemed to be modified in accordance
with the provisions thereof.  To the extent that any conflict exists between the
terms of this Agreement and the Backup Servicing Agreement, the terms of the
Backup Servicing Agreement shall control.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date.  After such termination, the Servicer shall
promptly deliver to the Seller all books, records and related materials that the
Seller previously provided to the Servicer in connection with this Agreement.

 

(d)                                 During such period as a Backup Servicer is
required to be maintained hereunder, the Servicer shall provide the Backup
Servicer and the Control Party (if requested) on a monthly basis an electronic
download with respect to the Pool Receivables in form and substance acceptable
to the Backup Servicer and the Insurer (and which shall include, but not be
limited to, all records related to each Receivable required by the Backup
Servicer to service and collect such Receivable).

 

(e)                                  Following the occurrence and during the
continuation of a Termination Event, a Level One Trigger or a Control Party
Notice Event, the Servicer shall provide to the Backup Servicer and the Control
Party (if requested) on a daily basis an electronic download with respect to the
Pool Receivables in form and substance acceptable to the Backup Servicer and the
Insurer (and which shall include, but not be limited to, all records related to
each Receivable required by the Backup Servicer to service and collect such
Receivable) and a Portfolio Certificate (including information with respect to
all Collections received and all Receivables acquired by the Seller).  Following
the occurrence and during the continuation of a Level One Trigger or a Control
Party Notice Event, the Control Party shall have the right to require the Seller
or the Servicer to, and upon such request the Seller or the Servicer, as
applicable, shall, assemble all of the Contracts and make the same available to
the Backup Servicer or other third-party custodian specified by, and at a place
selected by, the Control Party (or, if the Control Party is the Majority
Purchasers, the Agent) within 30 days.

 

Section 4.3.  Deposit Accounts; Establishment and Use of Certain Accounts.

 

(a)                                 Deposit Accounts.  On or prior to the date
hereof, the Servicer agrees to transfer ownership and control of each Deposit
Account to the Seller.  Seller has granted a valid security interest in each
Deposit Account to the Agent (for the benefit of the Secured Parties) pursuant
to Section 1.2(d) and shall take all actions reasonably requested by the Agent
and the Insurer to cause the security interest to be perfected under the
applicable UCC.

 

(b)                                 Cash Reserve Account.  The Agent has
established and will maintain in existence the Cash Reserve Account.  The Cash
Reserve Account shall be used to hold the Cash Reserve and for such other
purposes described in the Transaction Documents.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Liquidation Account.  The Agent has
established and will maintain in existence the Liquidation Account.  The
Liquidation Account shall be used to receive Collections from the Deposit
Accounts pursuant to Section 1.4(b) and to hold amounts set aside for the
Purchasers, the Insurer, the Backup Servicer and (if the Servicer is not AFC or
an Affiliate of AFC) the Servicer out of the Collections of Pool Receivables
prior to the applicable Settlement Dates and for such other purposes described
in the Transaction Documents.  No funds other than those transferred in
accordance with Section 1.4 shall be intentionally transferred into the
Liquidation Account.

 

(d)                                 Permitted Investments.  Any amounts in the
Liquidation Account or the Cash Reserve Account, as the case may be, may be
invested by the Liquidation Account Bank or the Cash Reserve Account Bank,
respectively, prior to the occurrence of a Termination Event or an ADESA
Financial Covenant Event at the Agent’s direction and following the occurrence
of a Termination Event or an ADESA Financial Covenant Event at the Control
Party’s direction, in Permitted Investments, so long as the Agent’s interest
(for the benefit of the Secured Parties) in such Permitted Investments is
perfected in a manner satisfactory to the Agent and the Insurer and such
Permitted Investments are subject to no Adverse Claims other than those of the
Agent provided hereunder.

 

(e)                                  Control of Accounts.  The Agent may (with
written notice to the Control Party) and shall (at the direction of the Control
Party) following any Termination Event (or an Unmatured Termination Event of the
type described in paragraph (g) of Exhibit V) at any time give notice to any
Deposit Account Bank that the Agent is exercising its rights under the
applicable Deposit Account Agreement to do any or all of the following:  (i) to
have the exclusive ownership and control of such Deposit Account transferred to
the Agent (or such other party designated by the Control Party) and to exercise
exclusive dominion and control over the funds deposited therein and (ii) to take
any or all other actions permitted under the applicable Deposit Account
Agreement.  The Seller hereby agrees that if the Agent (or such other party
designated by the Control Party) at any time takes any action set forth in the
preceding sentence, the Agent (or such other party designated by the Control
Party) shall have exclusive control of the proceeds (including Collections) of
all Pool Receivables and the Seller hereby further agrees to take any other
action that the Control Party may reasonably request to transfer such control. 
Any proceeds of Pool Receivables received by the Seller, the Servicer or AFC (as
Servicer or otherwise), thereafter shall be sent immediately to an account
designated by the Control Party and held by the Agent (or such other party
designated by the Control Party) for the benefit of the Secured Parties.

 

(f)                                   Location of Liquidation Account and Cash
Reserve Account.  If at anytime Harris Trust and Savings Bank is rated below A-1
by S&P or P-1 by Moody’s, the Agent shall promptly establish a new Liquidation
Account and a new Cash Reserve Account at a financial institution which is rated
at least A-1+ by S&P (or if the financial institution is the Bank of Montreal
A-1 by S&P) and P-1 by Moody’s and transfer all amounts on deposit in such
accounts at Harris Trust and Savings Bank to such new accounts at such financial
institution, until such time as Harris Trust and Savings Bank is rated at least
A-1 by S&P and P-1 by Moody’s.

 

Section 4.4.  Enforcement Rights.  (a)  At any time following the occurrence of
a Termination Event:

 

24

--------------------------------------------------------------------------------


 

(i)                                     the Control Party may (and if the
Control Party is the Majority Purchasers, with the consent of the Agent) direct
the Obligors that payment of all amounts payable under any Pool Receivable be
made directly to the Backup Servicer (or such other party designated by the
Control Party) (for the benefit of the Secured Parties);

 

(ii)                                  the Control Party may (and if the Control
Party is the Majority Purchasers, with the consent of the Agent) instruct the
Seller or the Servicer to give notice of the Agent’s interest (for the benefit
of the Secured Parties) in Pool Receivables to each Obligor, which notice shall
direct that payments be made directly to the Backup Servicer (or such other
party designated by the Control Party) (for the benefit of the Secured Parties),
and upon such instruction from the Control Party, the Seller or the Servicer, as
applicable, shall give such notice at the expense of the Seller; provided, that
if the Seller or the Servicer fails to so notify each Obligor, the Control Party
or its designee may so notify the Obligors; and

 

(iii)                               the Control Party may (and if the Control
Party is the Majority Purchasers, with the consent of the Agent) request the
Seller or the Servicer to, and upon such request the Seller or the Servicer, as
applicable, shall, (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security and all Pool Receivable
Documents, and transfer or license to any new Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Backup Servicer or other third-party
custodian specified by, and at a place selected by, the Control Party (or if the
Control Party is the Majority Purchasers, the Agent) and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections with respect to the Pool Receivables in a manner acceptable to the
Control Party (or if the Control Party is the Majority Purchasers, the Agent)
and, promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Agent or the
Backup Servicer (or such other party designated by the Control Party) (for the
benefit of the Secured Parties).

 

(b)                                 The Seller hereby authorizes the Control
Party (or if the Control Party is the Majority Purchasers, the Agent) (for the
benefit of the Secured Parties), and irrevocably appoints the Control Party (or
if the Control Party is the Majority Purchasers, the Agent) (acting on behalf of
the Secured Parties) as its attorney-in-fact with full power of substitution and
with full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Control Party (or if the Control Party is the Majority Purchasers, the Agent),
to collect any and all amounts or portions thereof due under any and all Pool
Receivables or Related Security, including, without limitation, endorsing the
name of the Seller on checks and other instruments representing Collections and
enforcing such Pool Receivables, Related Security and the related Contracts. 
The Control Party (or if the Control Party is the Majority Purchasers, the
Agent) shall only exercise the powers conferred by this subsection (b) after the
occurrence of a Termination Event.  Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action

 

25

--------------------------------------------------------------------------------


 

taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

Section 4.5.  Responsibilities of the Seller.  Anything herein to the contrary
notwithstanding, the Seller shall (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by any Secured Party of its rights hereunder shall not relieve the
Seller from such obligations and (ii) pay when due any taxes, including, without
limitation, any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction.  The Agent, the Insurer, the Purchaser Agents,
the Purchasers, the Backup Servicer and any successor Servicer shall not have
any obligation or liability with respect to any Pool Receivable, any Related
Security or any related Contract, nor shall any of them be obligated to perform
any of the obligations of the Seller or AFC under any of the foregoing.

 

Section 4.6.  Servicing Fee.  The Servicer shall be paid a fee, through
distributions contemplated by Section 1.4, equal to (a) at any time AFC or an
Affiliate of AFC is the Servicer, [*], (b) at any time the Backup Servicer is
the Servicer, the fee set forth in the Backup Servicing Agreement or Backup
Servicing Fee Letter, and (c) at any time a Person other than AFC, an Affiliate
of AFC or the Backup Servicer is the Servicer, the amount set forth in clause
(a) above or such other amount as the Control Party and such Servicer shall
agree.  The Servicing Fee shall not be payable to the extent funds are not
available to pay the Servicing Fee pursuant to Section 1.4.

 

Section 4.7.  Specified Ineligible Receivables.  To the extent the Originator
has from time to time identified a Receivable as a “Specified Ineligible
Receivable” in accordance with Section 5.20 of the Purchase and Sale Agreement,
(i) such Receivable shall not be included as an Eligible Receivable by the
Seller or the Servicer hereunder, (ii) such Receivable shall not be included in
any calculations of the Delinquency Ratio or the Default Ratio or other
Receivable Pool information (other than a statement of the aggregate outstanding
amount of such Specified Ineligible Receivables) hereunder and (iii) shall not
be considered Receivables for purposes of clause (o) of Exhibit V hereof.

 

ARTICLE V.

 

THE AGENTS

 

Section 5.1.  Appointment and Authorization.  The Insurer and each Purchaser and
Purchaser Agent (including each Purchaser and Purchaser Agent that may from time
to time become a party hereto) hereby irrevocably designates and appoints Harris
Nesbitt Corp. as the “Agent” hereunder and authorizes the Agent to take such
actions and to exercise such powers as are delegated to the Agent hereby and to
exercise such other powers as are reasonably incidental thereto.  The Agent
shall hold, in its name, for the benefit of the Secured Parties, amounts on
deposit in the Liquidation Account and the Cash Reserve Account.  The Agent
shall hold, in its name, for the benefit of the Insured Purchasers, amounts on
deposit in the Insurance Account.  The Agent shall not have any duties other
than those expressly set forth herein or any fiduciary relationship with any
Indemnified Party, and no implied obligations or liabilities shall be read into
this Agreement or any other Transaction Document or otherwise exist, against the
Agent.

 

26

--------------------------------------------------------------------------------


 

The Agent does not assume, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with, the Seller or Servicer. 
Notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary, in no event shall the Agent ever be required to take
any action which exposes the Agent to personal liability (unless indemnified in
advance in a manner determined satisfactory to the Agent in its sole and
absolute discretion) or which is contrary to the provision of any Transaction
Document or applicable law.

 

(a)                                 Each Purchaser hereby irrevocably designates
and appoints the respective institution identified as the Purchaser Agent for
such Purchaser on the signature pages hereto or in any agreement pursuant to
which such Purchaser becomes a party hereto, and each authorizes such Purchaser
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Purchaser Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Purchaser Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with the Insurer, any Purchaser or other Purchaser
Agent or the Agent, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Purchaser Agent shall be
read into this Agreement or otherwise exist against such Purchaser Agent.

 

(b)                                 Except as otherwise specifically provided in
this Agreement, the provisions of this Article V are solely for the benefit of
the Purchaser Agents, the Insurer, the Agent and the Purchasers, and none of the
Seller or Servicer shall have any rights as a third-party beneficiary or
otherwise under any of the provisions of this Article V, except that this
Article V shall not affect any obligations which any Purchaser Agent, the
Insurer, the Agent or any Purchaser may have to the Seller or the Servicer under
the other provisions of this Agreement.  Furthermore, no Purchaser shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
hereof in respect of a Purchaser Agent which is not the Purchaser Agent for such
Purchaser.

 

(c)                                  In performing its functions and duties
hereunder, the Agent shall act solely as the agent of the Secured Parties, and
the Agent does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns.  In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchasers
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, the
Insurer, any other Purchaser, any other Purchaser Agent or the Agent, or any of
their respective successors and assigns.

 

Section 5.2.  Delegation of Duties.  The Agent may, with the prior written
consent of the Control Party, execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible to the
Purchaser Agents, the Insurer or any Purchaser for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

Section 5.3.  Exculpatory Provisions.  None of the Purchaser Agents, the Agent
or any of their directors, officers, agents or employees shall be liable for any
action taken or omitted

 

27

--------------------------------------------------------------------------------


 

(i) with the consent or at the direction of the Control Party (or in the case of
any Purchaser Agent, the Purchaser relating to such Purchaser Agent) or (ii) in
the absence of such Person’s gross negligence or willful misconduct.  The Agent
shall not be responsible to any Purchaser, the Insurer or Purchaser Agent for
(i) any recitals, representations, warranties or other statements made by the
Seller, Servicer, the Originator or any of their Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (iii) any failure of the Seller, the Servicer, the
Originator or any of their Affiliates to perform any obligation it may have
under any Transaction Document to which it is a party or (iv) the satisfaction
of any condition specified in Exhibit II.  The Agent shall not have any
obligation to the Insurer, any Purchaser or any Purchaser Agent to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, the Originator or any of their Affiliates.

 

Section 5.4.  Reliance by Agents.  Each Purchaser Agent and the Agent shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document or other writing or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller, Insurer
or Servicer), independent accountants and other experts selected by the Agent or
any such Purchaser Agent.  Each Purchaser Agent and the Agent shall in all cases
be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Control Party (or in the case of any Purchaser Agent, the Purchaser relating
to such Purchaser Agent) and it shall first be indemnified to its satisfaction
by the Control Party against any and all liability and expense which may be
incurred by reason of taking or continuing to take any such action.

 

(a)                                 With regard to the Purchasers and the
Purchaser Agents, the Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Control Party, the Insurer, the Purchasers and the Purchaser Agents, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all Purchasers, the Insurer, the Agent and Purchaser Agents.

 

(b)                                 Purchasers that have a common Purchaser
Agent and that have a majority of the Investment of all such related Purchasers
shall be entitled to request or direct the related Purchaser Agent to take
action, or refrain from taking action, under this Agreement on behalf of such
Purchasers.  With regard to the Purchasers and the Purchaser Agents, such
Purchaser Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of
such Majority Purchasers, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Purchaser Agent’s related
Purchasers.

 

(c)                                  Unless otherwise advised in writing by a
Purchaser Agent or by any Purchaser on whose behalf such Purchaser Agent is
purportedly acting, each party to this Agreement may assume that (i) such
Purchaser Agent is acting for the benefit of each of the Purchasers for which
such Purchaser Agent is identified herein (or in any Joinder Agreement or
assignment agreement) as being the Purchaser Agent, as well as for the benefit
of each assignee or other transferee from any such Person, and (ii) each action
taken by such Purchaser Agent has been duly authorized and approved by all
necessary action on the part of the Purchasers on whose

 

28

--------------------------------------------------------------------------------


 

behalf it is purportedly acting.  Each Purchaser Agent and its
Purchaser(s) shall agree amongst themselves as to the circumstances and
procedures for removal, resignation and replacement of such Purchaser Agent.

 

Section 5.5.  Notice of Termination Date.  Neither any Purchaser Agent nor the
Agent shall be deemed to have knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event unless such Person has received
notice from any Purchaser, Purchaser Agent, the Insurer, the Servicer or the
Seller stating that a Termination Event or Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event.  If the Agent receives such a notice, it shall promptly give
notice thereof to the Insurer and each Purchaser Agent whereupon each such
Purchaser Agent shall promptly give notice thereof to its Purchasers.  If a
Purchaser Agent receives such a notice (other than from the Agent), it shall
promptly give notice thereof to the Agent.  The Agent shall take such action
concerning a Termination Event or Unmatured Termination Event as may be directed
by the Control Party (unless the Control Party is the Majority Purchasers and
such action otherwise requires the consent of all Purchasers), but until the
Agent receives such directions (if the Control Party is the Majority
Purchasers), the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Agent deems advisable and in the best
interests of the Secured Parties.

 

Section 5.6.  Non-Reliance on Agent, Purchaser Agents and Other Purchasers. 
Each Purchaser and the Insurer expressly acknowledges that none of the Agent,
the Purchaser Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Agent, or any Purchaser Agent hereafter
taken, including any review of the affairs of the Seller, Servicer or the
Originator, shall be deemed to constitute any representation or warranty by the
Agent or such Purchaser Agent, as applicable.  Each Purchaser and the Insurer
represents and warrants to the Agent and the Purchaser Agents that,
independently and without reliance upon the Agent, Purchaser Agents or any other
Purchaser and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, Servicer or the Originator,
and the Receivables and its own decision to enter into this Agreement and to
take, or omit, action under any Transaction Document.  Except for items
specifically required to be delivered hereunder, the Agent shall not have any
duty or responsibility to provide any Purchaser Agent with any information
concerning the Seller, Servicer or the Originator or any of their Affiliates or
the Receivables that comes into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

Section 5.7.  Agent, Purchaser Agents and Purchasers.  Each of the Purchasers,
the Agent, the Purchaser Agents and their Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt or
other business with the Seller, ADESA, ALLETE, Servicer or the Originator or any
of their Affiliates.  With respect to the acquisition of the Eligible
Receivables pursuant to this Agreement, any of the Purchaser Agents and the
Agent shall, to the extent they become Purchasers hereunder, have the same
rights and powers under this Agreement as any Purchaser and may exercise the
same as though it were not such an agent,

 

29

--------------------------------------------------------------------------------


 

and the terms “Purchaser” and “Purchasers” shall, in such case, include such
Purchaser Agent or the Agent in their individual capacities.

 

Section 5.8.  Indemnification.  Each Purchaser shall indemnify and hold harmless
the Agent (but solely in its capacity as Agent) and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by the
Seller or Servicer and without limiting the obligation of the Seller or Servicer
to do so), ratably in accordance with their respective Investment from and
against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Agent or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction); provided, that in the
case of each Purchaser that is a commercial paper conduit, such indemnity shall
be provided solely to the extent of amounts received by such Purchaser under
this Agreement which exceed the amounts required to repay such Purchaser’s
outstanding commercial paper.  The obligations of any Note Issuer under this
Section 5.8 shall be subject to the restrictions of Section 6.5.

 

Section 5.9.  Successor Agent.  The Agent may, upon at least thirty (30) days
notice to the Seller, the Servicer, the Backup Servicer, the Insurer and each
Purchaser and Purchaser Agent, resign as Agent.  Such resignation shall not
become effective until a successor Agent is appointed by the Insurer (or the
Majority Purchasers if an Insurer Default or Policy Termination Date has
occurred and is continuing) and has accepted such appointment.  Upon such
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents.  After any retiring
Agent’s resignation hereunder, the provisions of Sections 3.1, 3.2, 3.3 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent.

 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.1.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or Servicer therefrom shall
be effective unless in a writing signed by the Control Party and, in the case of
any amendment, by the Seller and the Servicer and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment or waiver
shall materially adversely affect the Insurer without the prior written consent
of the Insurer; provided, further, that (i) other than an amendment to extend
the scheduled Termination Date and/or the applicable scheduled Purchaser
Termination Date, no

 

30

--------------------------------------------------------------------------------

 

amendment shall be effective unless each Note Issuer that is a Purchaser (or the
Agent or applicable Purchaser Agent on its behalf) shall have received written
confirmation by the Rating Agencies that such amendment shall not cause the
rating on the then outstanding Notes of such Note Issuer to be downgraded or
withdrawn; (ii) no amendment shall be effective which would reduce the amount of
Investment or Discount, or fees or other amounts payable to any Purchaser or
amounts payable to the Insurer hereunder, or delay any scheduled date for
payment thereof (including any scheduled occurrence of the Termination Date)
absent the prior written consent of the Insurer or such Purchaser (as
applicable); (iii) no increase in a Revolving Purchaser’s Maximum Insured
Commitment or Maximum Uninsured Commitment shall be effective without the prior
written consent of such Revolving Purchaser, and no increase in the sum of the
aggregate Investment of all Term Purchasers and the Revolving Insured Purchase
Limit above the Maximum Insured Amount shall be effective without the prior
written consent of the Insurer; (iv) no amendment or waiver which would release
the Insurer from any of its obligations under the Policy, or delay any scheduled
payment date for payment thereunder, shall be effective without prior written
consent of each Purchaser; (v) no amendments or modifications to any required
recourse or reserves hereunder for uncollectible Receivables may be modified
without the prior written consent of the Insurer; (vi) no amendments to this
Section 6.1 or to the definitions of Majority Purchasers or Control Party shall
be effective without the prior written consent of all Purchasers and the Insurer
and (vii) no amendments to Sections 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.8, 1.10,
1.11, 1.12, 1.14, 3.1, 3.2, Article V, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10,
6.11, 6.13 or 6.14 or the definitions of Applicable Margin, Bank Rate, Base
Rate, Carry Costs, CP Rate, Deficiency Amount, Discount, Eurodollar Rate,
Federal Funds Rate, Insured Discount/Fee Limit, Insurer
Default, Investment, Investment Share, LIBOR Participation, Purchaser
Termination Day, Purchaser Termination Date, Recalculation Date, Revolving
Share, Senior Discount/Fees, Senior Discount/Fee Limit, Termination Date,
Termination Fee, Yield Period, or any definitions incorporated in such
definitions, shall be effective in each case without the consent of the Majority
Purchasers and the Agent; and provided, further, that no such amendment shall in
any way amend any provisions of this Agreement applicable to the rights or
obligations of the Agent without the prior written consent of the Agent.  No
failure on the part of the Insurer, the Agent, any Purchaser, or any Purchaser
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.

 

Section 6.2.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and electronic mail communication) and sent or delivered, to each
party hereto, at its address set forth under its name on the signature
pages hereof or, in the case of the Backup Servicer, at its notice address
designated in the Backup Servicing Agreement or, in any case, at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile or electronic mail
shall be effective when sent (and shall, unless such delivery is waived by the
recipient by electronic mail or other means, be followed by hard copy sent by
first class mail), and notices and communications sent by other means shall be
effective when received.

 

Section 6.3.  Assignability.  (a) This Agreement and any Purchaser’s rights and
obligations herein (including ownership of its Participation) shall be
assignable, in whole or in

 

31

--------------------------------------------------------------------------------


 

part, by such Purchaser and its successors and assigns with the prior written
consent of the Seller, the Agent and the Insurer, so long as the Insurer is the
Control Party; provided, however, that such consent shall not be unreasonably
withheld; and provided, further, that no such consent shall be required if the
assignment is made to (i) any Affiliate of such Purchaser, (ii) any Liquidity
Bank (or any Person who upon such assignment would be a Liquidity Bank) of such
Purchaser, (iii) other Program Support Provider (or any Person who upon such
assignment would be a Program Support Provider) of such Purchaser or (iv) the
Insurer or any affiliate of the Insurer.  Each assignor may, in connection with
the assignment, disclose to the applicable assignee any information relating to
the Seller or the Pool Receivables furnished to such assignor by or on behalf of
the Seller, the Insurer, the Agent, the Purchasers or the Purchaser Agents.

 

Upon the assignment by a Purchaser in accordance with this Section 6.3, the
assignee receiving such assignment shall have all of the rights of such
Purchaser with respect to the Transaction Documents and the Investment (or such
portion thereof as has been assigned).

 

Any Uninsured Investment transferred pursuant to this Section 6.3 shall remain
Uninsured Investment in the hands of the acquiring Purchaser.  In the event that
less than all of a Revolving Purchaser’s Investment is being transferred
pursuant to this Section 6.3, and such transferring Revolving Purchaser has any
Uninsured Investment outstanding at the time of such transfer, the agreement or
instrument pursuant to which such transfer is being effected shall specify the
portion of the transferred Investment that is Uninsured Investment.

 

(b)                                 Each Purchaser may at any time grant to one
or more banks or other institutions (each a “Liquidity Bank”) party to a
Liquidity Agreement or to any other Program Support Provider participating
interests or security interests in its Participation.  In the event of any such
grant by a Purchaser of a participating interest to a Liquidity Bank or other
Program Support Provider, the Purchaser shall remain responsible for the
performance of its obligations hereunder.  The Seller agrees that each Liquidity
Bank or other Program Support Provider shall be entitled to the benefits of
Sections 1.8, 1.9 and 1.10.

 

(c)                                  This Agreement and the rights and
obligations of any Purchaser Agent hereunder shall be assignable, in whole or in
part, by such Purchaser Agent and its successors and assigns; provided, however,
that if such assignment is to any Person that is not an Affiliate of the
assigning Purchaser Agent, such Purchaser Agent must receive the prior written
consent (which consent in each case shall not be unreasonably withheld) of the
Agent, the Insurer and the Seller.

 

(d)                                 Except as provided in Section 4.1(d),
neither the Seller nor the Servicer may assign its rights or delegate its
obligations hereunder or any interest herein without the prior written consent
of the Control Party.

 

(e)                                  Without limiting any other rights that may
be available under applicable law, the rights of any Purchaser may be enforced
through it or by its Purchaser Agent or its other agents.

 

(f)                                   [*]

 

Section 6.4.  Costs, Expenses and Taxes.  (a) In addition to the rights of
indemnification granted under Section 3.1 hereof, the Seller agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including

 

32

--------------------------------------------------------------------------------


 

periodic auditing of Pool Receivables) of this Agreement, the Liquidity
Agreement, the Insurance Agreement, the Purchase and Sale Agreement, the Backup
Servicing Agreement and the other documents and agreements to be delivered
hereunder or in connection herewith, including all reasonable costs and expenses
relating to the amending, amending and restating, modifying or supplementing of
this Agreement, the Liquidity Agreement, the Insurance Agreement, the Purchase
and Sale Agreement, the Backup Servicing Agreement and the other documents and
agreements to be delivered hereunder or in connection herewith and the waiving
of any provisions thereof, and including in all cases, without limitation,
Attorney Costs for the Agent, each Purchaser, each Program Support Provider,
each Purchaser Agent, the Insurer, the Backup Servicer, any successor Servicer
and their respective Affiliates and agents with respect thereto and with respect
to advising the Agent, the Purchaser, each Program Support Provider, the Insurer
and their respective Affiliates and agents as to their rights and remedies under
this Agreement and the other Transaction Documents (provided that unless a
Termination Event, ADESA Financial Covenant Event or Unmatured Termination Event
shall have occurred, the costs and expenses payable in connection with the
administration of the Transaction Documents (excluding any costs and expenses in
connection with any amendment, amendment and restatement, modification,
supplement or waiver and any costs and expenses in connection with enforcement)
in any year shall not exceed $50,000), and all reasonable costs and expenses, if
any (including Attorney Costs), of each Purchaser Agent, each Purchaser, each
Program Support Provider, the Insurer, the Agent, the Backup Servicer, any
successor Servicer and their respective Affiliates and agents, in connection
with the enforcement of this Agreement and the other Transaction Documents.

 

(b)                                 In addition, the Seller shall pay on demand
any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents or agreements to be delivered hereunder, and agrees to save each
Indemnified Party harmless from and against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

 

Section 6.5.  No Proceedings; Limitation on Payments.  (a) Each of the Seller,
the Servicer, the Agent, the Insurer, the Purchaser Agents, the Purchasers, the
Backup Servicer, each assignee of a Participation or any interest therein, and
each Person which enters into a commitment to purchase or does purchase a
Participation or interests therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Note
Issuer, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by any such
Note Issuer is paid in full.

 

(b)                                 Notwithstanding any provisions contained in
this Agreement to the contrary, no Note Issuer shall, nor shall be obligated to,
pay any amount pursuant to this Agreement unless (i) such Note Issuer has excess
cash flow from operations or has received funds with respect to such obligation
which may be used to make such payment and which funds or excess cash flow are
not required to repay the Notes when due and (ii) each “Participation” owned by
such Note Issuer pursuant to any receivables purchase agreement (including this
Agreement) is less than or equal to 100%.  Any amounts which a Note Issuer does
not pay pursuant to the operation of the preceding sentence shall not constitute
a claim against such Note Issuer for any such insufficiency unless and until the
conditions described in clauses (i) and (ii) of the preceding

 

33

--------------------------------------------------------------------------------


 

sentence are satisfied.  Nothing in this subsection (b) shall be construed to
forgive or cancel any obligations of such Note Issuer hereunder.

 

(c)                                  Each of the Servicer, the Agent, the
Insurer, the Purchaser Agents, the Purchasers, the Backup Servicer, each
assignee of a Participation or any interest therein, and each Person which
enters into a commitment to purchase or does purchase a Participation or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after all amounts payable by the Seller hereunder are paid
in full.

 

(d)                                 Notwithstanding any provisions contained in
this Agreement to the contrary, the Seller shall not be obligated to pay any
amount pursuant to this Agreement unless the Seller has property or other assets
which may be used to make such payment.  Any amounts which the Seller does not
pay pursuant to the operation of the preceding sentence shall not constitute a
claim against the Seller for any such insufficiency unless and until the
conditions described in the preceding sentence are satisfied.  Nothing in this
subsection (d) shall be construed to forgive or cancel any obligations of the
Seller hereunder.

 

Section 6.6.  Confidentiality.  Unless otherwise required by applicable law or
already known by the general public or the third party to which it is disclosed,
the Seller agrees to maintain the confidentiality of this Agreement and the
other Transaction Documents (and all drafts thereof) in communications with
third parties and otherwise; provided that this Agreement may be disclosed to
(a) third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Agent and the Insurer, and (b) the Seller’s legal counsel and auditors if
they agree to hold it confidential.

 

Section 6.7.  GOVERNING LAW AND JURISDICTION.  (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF INDIANA
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF), EXCEPT TO
THE EXTENT THAT THE PERFECTION (OR THE EFFECT OF PERFECTION OR NON-PERFECTION)
OF THE INTERESTS OF THE PURCHASERS AND/OR THE INSURER IN THE POOL RECEIVABLES
AND THE OTHER ITEMS DESCRIBED IN SECTION 1.2(d) IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF INDIANA.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS COOK
COUNTY AND CHICAGO OR NEW YORK NEW YORK COUNTY, NEW YORK CITY OR OF THE UNITED
STATES FOR THE NORTHERN DISTRICT OF ILLINOIS OR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PURCHASERS,
THE INSURER, THE SELLER, THE SERVICER, THE PURCHASER AGENTS AND THE AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE PURCHASERS, THE INSURER, THE SELLER,
THE SERVICER, THE PURCHASER AGENTS AND THE AGENT IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING

 

34

--------------------------------------------------------------------------------


 

ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 6.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

Section 6.9.  Survival of Termination.  The provisions of Sections 1.8, 1.9,
1.10, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.13 shall survive any termination
of this Agreement.

 

Section 6.10.  WAIVER OF JURY TRIAL.  THE PURCHASERS, THE SELLER, THE SERVICER,
THE PURCHASER AGENTS, THE INSURER, THE AGENT AND THE BACKUP SERVICER (BY
ACCEPTING THE BENEFIT HEREOF) EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS
OR OTHERWISE.  THE PURCHASERS, THE SELLER, THE SERVICER, THE PURCHASER AGENTS,
THE INSURER, THE AGENT AND THE BACKUP SERVICER EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 6.11.  Entire Agreement.  This Agreement (together with the other
Transaction Documents) embodies the entire agreement and understanding between
the Purchasers, the Seller, the Insurer, the Servicer, the Purchaser Agents and
the Agent, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

Section 6.12.  Headings.  The captions and headings of this Agreement and in any
Exhibit hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

 

Section 6.13.  Liabilities of the Purchasers.  The obligations of each Purchaser
under this Agreement are solely the corporate obligations of such Purchaser.  No
recourse shall be had for any obligation or claim arising out of or based upon
this Agreement against any stockholder, employee, officer, director or
incorporator of any Purchaser; and provided, however, that this Section 6.13
shall not relieve any such Person of any liability it might otherwise have for
its own

 

35

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct.  The agreements provided in this
Section 6.13 shall survive termination of this Agreement.

 

Section 6.14.  [*]

 

Section 6.15.  Tax Treatment.  The Participations shall be treated and reported
as indebtedness of the Seller for all income and franchise tax purposes.  The
Seller, the Servicer, the Agent, the Insurer, and Fairway and each Purchaser, by
its agreement to make a purchase (and to make reinvestments, if applicable) with
regard to its Participation, agrees, and shall cause its assignees to agree, to
treat and report the Participations as indebtedness of the Seller for all income
and franchise tax purposes.

 

Section 6.16.  Status of Allete.  At such time as ALLETE shall no longer own,
directly or indirectly, at least 50% of the outstanding voting stock of ADESA
and/or AFC, each reference to ALLETE in this Agreement and the other Transaction
Documents (other than in paragraph (x) of Exhibit V to the Agreement) shall be
automatically deleted.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AFC FUNDING CORPORATION, as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

13085 Hamilton Crossing Blvd., Suite 310

 

 

Carmel, Indiana 46032

 

 

 

 

 

Attention: Curt Phillips

 

 

Telephone: 317-843-4767

 

 

Facsimile: 317-249-4610

 

 

E-mail: cphillips@adesa.com

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION, as Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

13085 Hamilton Crossing Blvd., Suite 300

 

 

Carmel, Indiana 46032

 

 

 

 

 

Attention: Curt Phillips

 

 

Telephone: 317-843-4767

 

 

Facsimile: 317-249-4610

 

 

E-mail: cphillips@adesa.com

 

S-1

--------------------------------------------------------------------------------


 

 

HARRIS NESBITT CORP., as Agent and as Purchaser Agent for Fairway

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HARRIS NESBITT CORP.

 

 

115 S. LaSalle, 13th Floor West

 

 

Chicago, Illinois 60603

 

 

Attention: Conduit Administration

 

 

E-mail: rundingdesk@harrisnesbitt.com

 

 

Telephone: (312) 461-5640

 

 

Facsimile: (312) 293-4908

 

 

 

 

 

FAIRWAY FINANCE COMPANY, LLC, as a Revolving Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

c/o Lord Securities Corp.

 

 

48 Wall Street, 27th Floor

 

 

New York, New York 10005

 

 

Attention: Jill Gordon

 

 

Telephone: (212) 346-9021

 

 

Facsimile: (212) 346-9012

 

 

 

 

 

Maximum Insured Commitment: $[*]

 

 

 

 

 

Maximum Uninsured Commitment: $0

 

S-2

--------------------------------------------------------------------------------


 

 

XL CAPITAL ASSURANCE INC., as Insurer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Richard Pfaltzgraff

 

 

Managing Director

 

 

XL Capital Assurance Inc.

 

 

1221 Avenue of the Americas - 31st Floor

 

 

New York, New York 10020-1001

 

 

Telephone: (212) 478-3411

 

 

Facsimile (212) 478-3587

 

 

Email: rpfaltzgraff@xlca.com

 

 

Reporting: surveillance@xlca.com

 

S-3

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

)

SS

COUNTY OF HAMILTON

)

 

Before me the undersigned, a Notary Public in and for the said County and State,
personally appeared                                     , an officer of AFC
Funding Corporation, personally known to me who acknowledged the execution of
the foregoing this                day of                         , 2004.

 

 

 

My Commission Expires:

 

Signature

 

 

 

 

 

My Commission Expires:

 

Printed Name

 

 

 

STATE OF INDIANA

)

 

)

SS

COUNTY OF HAMILTON

)

 

Before me the undersigned, a Notary Public in and for the said County and State,
personally appeared                                     , an officer of
Automotive Finance Corporation, personally known to me who acknowledged the
execution of the foregoing this                day of
                          , 2004.

 

 

 

My Commission Expires:

 

Signature

 

 

 

 

 

My Commission Expires:

 

Printed Name

 

 

S-4

--------------------------------------------------------------------------------

 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  Unless otherwise indicated,
all Section, Annex, Exhibit and Schedule references in this Exhibit are to
Sections of and Annexes, Exhibits and Schedules to the Agreement.

 

“ADESA” means ADESA Corporation, an Indiana corporation, and its successors and
assigns (including, without limitation, ADESA, Inc., a Delaware corporation).

 

“ADESA Credit Facility” means the syndicated credit facility to be provided to
ADESA by UBS Securities LLC and Merrill Lynch & Co., as joint lead arrangers,
and the lenders from time to time party thereto as the same may be amended,
supplemented or otherwise modified from time to time.

 

“ADESA Credit Facility Pledge” means the pledge of AFC stock to secure ADESA’s
obligations under the ADESA Credit Facility.

 

“ADESA Financial Covenants” means the financial covenants regarding ADESA’s
required minimum fixed charge coverage ratio, minimum interest coverage ratio
and maximum total leverage ratio as set forth in the ADESA Credit Facility on
the date of execution thereof.  Such covenants (including all defined terms
incorporated therein) will survive the termination of the ADESA Credit Facility
and can only be amended, modified, added or terminated from time to time with
the prior written consent of the Control Party; provided, however, that as long
as ADESA’s senior secured debt shall be rated at least “BBB- (stable)” by S&P
and at least “Baa3 (stable)” by Moody’s, the financial covenants will conform
with the financial covenants required by ADESA’s Credit Facility or any
replacement facility without the consent of the Control Party.

 

“ADESA Financial Covenant Event” means, as of the end of any calendar quarter,
any breach of the ADESA Financial Covenants.

 

“ADESA Financial Covenant Termination Event” means, following the occurrence of
an ADESA Financial Covenant Event, the earliest to occur of (i) the failure of
the Seller or Servicer to deliver to the Insurer and the Agent, within 60 days
of the occurrence of such ADESA Financial Covenant Event, a written waiver of
such ADESA Financial Covenant Event executed by the required parties under the
ADESA Credit Facility, (ii) any ADESA Restricted Amendment, (iii) if a Control
Party Notice Event has occurred, the occurrence of the date which is the later
to occur of (A) 120 days following the occurrence of such ADESA Financial
Covenant Event and (B) 45 days following the occurrence of such Control Party
Notice Event and (iv) the occurrence of a Control Party Notice Event resulting
in a default under the ADESA Credit Facility which is not waived.

 

“ADESA Restricted Amendment” means any action under or amendment to the ADESA
Credit Facility which, in the sole and absolute discretion of the Control Party,
results in or may result in (i) an acceleration (in whole or in part) of
principal or interest or the amount of principal

 

EX-I-1

--------------------------------------------------------------------------------


 

or interest due under the ADESA Credit Facility, (ii) either (A) a change to the
definitions of “Alternate Base Rate,” “Applicable Margin,” “Adjusted LIBOR
Rate,” or “Default Rate” (or any components thereof) (other than a change which
results in a net decrease in the applicable interest rate under the ADESA Credit
Facility) or [*] (iii) the pledge of any additional collateral by AFC under the
ADESA Credit Facility, (iv) any amendment to any provisions or the addition of
any provisions to the ADESA Credit Facility regarding the Seller or its assets
or AFC as Originator or Servicer hereunder, (v) any change, amendment or
modification to AFC’s guaranty under the ADESA Credit Facility or (vi) any
action by any party to the ADESA Credit Facility against AFC’s guaranty under
the ADESA Credit Facility or the assets of AFC.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, it being understood that a lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, in favor of the Agent for the benefit of the Secured
Parties contemplated by the Agreement shall not constitute an Adverse Claim.

 

“AFC” has the meaning set forth in the Preamble to this Agreement.

 

“Affected Person” has the meaning set forth in Section 1.8.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person, except that with respect
to a Purchaser, Affiliate shall mean the holder(s) of its capital stock.

 

“Agent” has the meaning set forth in the preamble to the Agreement.

 

“Aggregate Participation” means, at any time, the sum of the Participations
expressed as a percentage (but not to exceed 100%).

 

“Agreement” shall have the meaning set forth in the preamble.

 

“ALLETE” means ALLETE, Inc., a Minnesota corporation.

 

“Applicable Margin” means [*].

 

“Attorney Costs” means and includes all reasonable fees and reasonable
disbursements of any law firm or other external counsel, and all reasonable
disbursements of internal counsel.

 

“Backup Servicer” means the Person appointed to act as backup servicer pursuant
to the Backup Servicing Agreement.

 

“Backup Servicer Payment Date” means each Draw Date.

 

“Backup Servicing Agreement” means (i) the backup servicer agreement to be
executed by the Servicer and the Backup Servicer after the date hereof, which
agreement shall be in form and substance reasonably acceptable to Control Party;
and (ii) any replacement backup servicing agreement entered into from time to
time with the prior written consent of the Control Party; in

 

EX-I-2

--------------------------------------------------------------------------------


 

each case as such agreements may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.

 

“Backup Servicing Fee Cap” has the meaning set forth in the Backup Servicing
Agreement or the Backup Servicing Fee Letter.

 

“Backup Servicing Fee Letter” means the fee letter (if any) approved in writing
by the Control Party, setting forth the Backup Servicing Fees payable to the
Backup Servicer, as the same may be amended, supplemented or otherwise modified
from time to time with the prior written consent of the Control Party.

 

“Backup Servicing Fees” means all fees and reimbursable expenses (excluding
Transition Expenses) payable pursuant to the Backup Servicing Agreement or the
Backup Servicing Fee Letter.

 

“Bank Rate” for any Purchaser for any Yield Period for any Portion of Investment
means an interest rate per annum equal to the Applicable Margin above the
Eurodollar Rate for such Purchaser for such Yield Period; provided, further,
that in the case of

 

(a)                                 any Yield Period on or after the first day
of which the applicable Purchaser Agent shall have been notified by a Liquidity
Bank or the related Purchaser that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for such
Liquidity Bank or such Purchaser to fund any Portion of Investment based on the
Eurodollar Rate set forth above (and such Liquidity Bank or such Purchaser, as
applicable, shall not have subsequently notified such Purchaser Agent that such
circumstances no longer exist),

 

(b)                                 any Yield Period of one to (and including)
13 days, or

 

(c)                                  any Yield Period as to which (i) the
applicable Purchaser Agent does not receive notice, by no later than 12:00 noon
(Chicago time) on (w) the second Business Day preceding the first day of such
Yield Period that the Seller desires that the related Portion of Investment be
funded at the CP Rate, or (x) the third Business Day preceding the first day of
such Yield Period that the Seller desires that the related Portion of Investment
be funded at the Bank Rate, or (ii) the Seller has given the notice contemplated
by clause (w) of this clause (c) and the applicable Purchaser Agent shall have
notified the Seller that funding the related Portion of Investment at the CP
Rate is unacceptable to the applicable Purchaser,

 

the “Bank Rate” for each such Yield Period shall be an interest rate per annum
equal to the Base Rate in effect on each day of such Yield Period. 
Notwithstanding the foregoing, the “Bank Rate” for each day in a Yield Period
occurring during the continuance of a Termination Event shall be an interest
rate equal to 2% per annum above the Base Rate in effect on such day.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended and in effect from time to time.

 

EX-I-3

--------------------------------------------------------------------------------


 

“Base Rate” means for any Purchaser for any day, a fluctuating interest rate per
annum equal to the higher of:  (a) the rate of interest most recently announced
by the applicable Reference Bank as its prime commercial rate for loans made in
Dollars in the United States or (b) 0.50% per annum above the latest Federal
Funds Rate.  The rate referred to in clause (a) is not necessarily intended to
be the lowest rate of interest determined by the applicable Reference Bank in
connection with extensions of credit.

 

“Business Day” means any day on which (i) (A) the Agent at its branch office in
Chicago, Illinois is open for business, (B) commercial banks in New York City
are not authorized or required to be closed for business and (C) the Insurer in
New York City is open for business, and (ii) if this definition of “Business
Day” is utilized in connection with the Eurodollar Rate, dealings are carried
out in the London interbank market.

 

“Buyer’s Fees” means the fees paid by an Obligor to the auction in connection
with a purchase of a vehicle by such dealer.

 

“Byrider” means BYRIDER SALES OF INDIANA S, INC. and any subsidiary thereof.

 

“Capped Backup Servicing Fees” means all Backup Servicing Fees accrued in any
calendar month, not to exceed the Backup Servicing Fee Cap.

 

“Carry Costs” means with respect to any calendar month, the sum of the amounts
of the following items that accrued or were incurred during such calendar
month:  (a) all Discount, (b) the Program Fee, (c) the Servicing Fee, (d) the
Backup Servicing Fee, (e) the Premium and (f) all other expenses and fees of the
Seller under the Agreement.

 

“Cash Reserve” means (i) at any time after the occurrence and during the
continuation of a Level One Trigger, [*] of the aggregate Investment at such
time and (ii) at any other time, an amount equal to 1% of the aggregate
Investment at such time.

 

“Cash Reserve Account” means that certain bank account numbered 181-445-8
maintained at Harris Trust and Savings Bank in the name of “Cash Reserve
Account, Harris Nesbitt Corp. as Agent,” and maintained for the benefit of the
Secured Parties.

 

“Cash Reserve Account Bank” means the bank holding the Cash Reserve Account.

 

“Change in Control” means

 

(a)                                 AFC shall fail to own, free and clear of all
Adverse Claims, 100% of the outstanding shares of voting stock of the Seller,
except as otherwise provided by the Pledge Agreement; or

 

(b)                                 ADESA shall fail to own, directly or
indirectly, free and clear of all Adverse Claims (other than the ADESA Credit
Facility Pledge), at least 80% of the outstanding shares of voting stock of AFC,
on a fully diluted basis.

 

“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Seller, the Originator or the Servicer in payment of any
amounts owed in respect

 

EX-I-4

--------------------------------------------------------------------------------


 

of such Receivable (including, without limitation, principal payments, finance
charges, floorplan fees, interest and all other charges), or applied (or to be
applied) to amounts owed in respect of such Receivable (including, without
limitation, insurance payments and net proceeds of the sale or other disposition
of vehicles or other collateral or property of the related Obligor or any other
Person directly or indirectly liable for the payment of such Pool Receivable
applied (or to be applied) thereto), (b) all Collections deemed to have been
received pursuant to Section 1.4(e) and (c) all other proceeds of such
Receivable.

 

“Company Note” has the meaning set forth in Section 3.2 of the Purchase and Sale
Agreement.

 

“Contract” means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and AFC, any
guaranty issued in connection therewith and each other agreement or instrument
executed by an Obligor pursuant to or in connection with any of the foregoing,
the purpose of which is to evidence, secure or support such Obligor’s
obligations to AFC under such Dealer Note or other similar agreement.

 

“Control Party” means, [*].

 

“Control Party Notice Event” means, [*].

 

“CP Rate” for any Purchaser for any Yield Period for any Portion of Investment
means, to the extent such Purchaser funds such Portion of Investment for such
Yield Period by issuing Notes, (a) a rate per annum equal to the sum of (i) the
rate (or if more than one rate, the weighted average of the rates) at which
Notes of such Purchaser having a term equal to such Yield Period and to be
issued to fund such Portion of Investment may be sold by any placement agent or
commercial paper dealer selected by the applicable Purchaser Agent on behalf of
such Purchaser, as agreed between each such agent or dealer and the applicable
Purchaser Agent and notified by the applicable Purchaser Agent to the Servicer;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and the applicable Purchaser Agent with regard to any Yield Period for such
Portion of Investment is a discount rate (or rates), then such rate shall be the
rate (or if more than one rate, the weighted average of the rates) resulting
from converting such discount rate (or rates) to an interest-bearing equivalent
rate per annum, plus (ii) the commissions and charges charged by such placement
agent or commercial paper dealer with respect to such Notes, expressed as a
percentage of such face amount and converted to an interest-bearing equivalent
rate per annum; or (b) such other rate set forth in the Joinder Agreement
pursuant to which such Purchaser becomes a party to the Agreement.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the date of the Agreement
and described in Schedule I hereto, as modified in compliance with the
Agreement.

 

“Curtailment Date” means, with respect to any Receivable, the date defined as
such in the Contract for such Receivable.

 

“Dealer Note” means a Demand Promissory Note and Security Agreement and any
other promissory note issued by an Obligor in favor of AFC.

 

EX-I-5

--------------------------------------------------------------------------------


 

“Debt” means (i) indebtedness for borrowed money (which shall not include, in
the case of the Seller or AFC, accounts payable to any Affiliate in the ordinary
course of business arising from the provision of goods and services by such
Affiliate), (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) obligations to pay the deferred purchase price of
property or services, (iv) obligations as lessee under leases which shall have
been or should be, in accordance with generally accepted accounting principles,
recorded as capital leases, (v) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of kinds referred to in clauses
(i) through (iv) above, and (vi) liabilities in respect of unfunded vested
benefits under plans covered by Title IV of ERISA.

 

“Default Ratio” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each calendar month by
dividing (i) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such month plus the aggregate amount of
non-cash adjustments that reduced the Outstanding Balance of any Pool Receivable
during such month (other than a Pool Receivable that became a Defaulted
Receivable during such month) by (ii) the aggregate amount of Pool Receivables
that were generated by the Originator during the calendar month that occurred
five calendar months prior to the calendar month ending on such day.

 

“Defaulted Receivable” means a Receivable:

 

(i)                                     as to which any payment, or part
thereof, remains unpaid for more than 90 days after the due date for such
payment (such due date being determined without reference to any extension that
extends the due date of such Receivable to a date more than 90 days past the
date such Receivable arose or, if such Receivable was still an Eligible
Receivable after such extension, without reference to any extension that extends
the due date more than 120 days past the date such Receivable arose);

 

(ii)                                  which, consistent with the Credit and
Collection Policy, would be written off the Seller’s books as uncollectible; or

 

(iii)                               which is converted to a long term payment
plan in the form of a note or other similar document.

 

“Deficiency Amount” means with respect to (i) any [*] on such Legal Final
Maturity Date, including, without limitation, amounts redeposited by the Seller
and amounts withdrawn from the Cash Reserve Account pursuant to Section 1.4(i).

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of the last day of each calendar
month by dividing (i) the aggregate Outstanding Balance of all Pool Receivables
(net of all miscellaneous credits) that were Delinquent Receivables on such day
by (ii) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
(i) as to which any payment, or part thereof, remains unpaid for more than 30
days after the due date

 

EX-I-6

--------------------------------------------------------------------------------


 

for such payment (such due date being determined without reference to any
extension that extends the due date to a date more than 90 days past the date
such Receivable arose (provided that the determination of such due date shall
include any extension that extends the due date to a date between 91 and 120
days past the date such Receivable arose if, after giving effect to such
extension, such Receivable was still an Eligible Receivable) or (ii) which,
consistent with the Credit and Collection Policy, would be classified as
delinquent by the Seller.

 

“Deposit Account” means an account listed on Schedule II hereto and maintained
at a bank or other financial institution for the purpose of receiving
Collections.

 

“Deposit Account Agreement” means a letter agreement, in form and substance
acceptable to the Agent and the Insurer, among the Seller, the Agent and the
applicable Deposit Account Bank, as the same may be amended, supplemented,
amended and restated, or otherwise modified from time to time in accordance with
the Agreement and with the prior written consent of the Control Party.

 

“Deposit Bank” means any of the banks or other financial institutions at which
one or more Deposit Accounts are maintained.

 

“Discount” means (a) with respect to each Revolving Purchaser:

 

(i)                                     for the Portion of Investment of its
Participation for any Yield Period to the extent such Purchaser will be funding
such Portion of the Investment on the first day of such Yield Period through the
issuance of Notes,

 

 

CPR x I x ED + TF

 

 

360

 

 

(ii)                                  for the Portion of Investment of its
Participation for any Yield Period to the extent such Purchaser will not be
funding such Portion of the Investment on the first day of such Yield Period
through the issuance of Notes,

 

 

ED

 

 

BR x I x 360 + TF

 

 

where:

 

BR                                                     
=                                         Bank Rate for the applicable Portion
of the Investment for such Yield Period

 

I                                                                  
=                                         applicable Portion of Investment
during such Yield Period

 

CPR                                              
=                                         CP Rate of such Purchaser for the
applicable Portion of the Investment for such Yield Period

 

ED                                                      
=                                         actual number of days during such
Yield Period

 

EX-I-7

--------------------------------------------------------------------------------


 

TF                                                        
=                                         the Termination Fee, if any, for such
Portion of Investment of the Participation for such Yield Period;

 

and (b) with respect to any Term Purchaser, has the meaning set forth in the
applicable Joinder Agreement; provided, that no provision of the Agreement shall
require the payment or permit the collection of Discount in excess of the
maximum permitted by applicable law; and provided, further, that Discount for
any Portion of Investment of any Participation shall not be considered paid by
any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

 

“Dividends” means any dividend or distribution (in cash or obligations) on any
shares of any class of Seller’s capital stock or any warrants, options or other
rights with respect to shares of any class of Seller’s capital stock.

 

“Draw Date” means the 20th day of each calendar month or, if such day is not a
Business Day, the following Business Day.

 

“Eligible Contract” means a Contract in one of the forms set forth in Schedule
IV with such variations as AFC shall approve in its reasonable business judgment
that shall not materially adversely affect the rights of the Originator, the
Seller, the Insurer or the Purchasers.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(a)                                 which is denominated and payable only in
U.S. Dollars, was originated by the Originator in the ordinary course of
business, was sold to the Seller pursuant to the Purchase and Sale Agreement and
is either a general intangible, a payment intangible, an account or chattel
paper;

 

(b)                                 in which the Agent (for the benefit of the
Secured Parties) has a first priority, perfected security interest free from any
Adverse Claim, and with respect to which the Agent has (i) a first priority
perfected security interest in the vehicles financed thereby (except to the
extent of any Permitted Liens), and (ii) a perfected security interest in all
other Related Security with respect to such Receivable (to the extent that a
security interest in such other Related Security can be perfected by the filing
of a financing statement);

 

(c)                                  in which Seller has a first priority,
perfected security interest, free from any Adverse Claim, and with respect to
which the Seller has (i) a first priority perfected security interest in the
vehicles financed thereby (except to the extent of any Permitted Liens), and
(ii) a perfected security interest in all other Related Security with respect to
such Receivable (to the extent that a security interest in such other Related
Security can be perfected by the filing of a financing statement);

 

(d)                                 the Obligor of which is a resident of the
United States or Canada and is not a government or a governmental subdivision or
agency; [*];

 

(e)                                  which is not a Defaulted Receivable or a
Delinquent Receivable;

 

EX-I-8

--------------------------------------------------------------------------------


 

(f)                                   with regard to which the warranty of
Seller in paragraph A.(g) of Exhibit III is true and correct;

 

(g)                                  the sale of which pursuant to the Purchase
and Sale Agreement, and the transfer of an undivided interest in which pursuant
to this Agreement, do not contravene or conflict with any law, or require the
consent of the Obligor or any other Person;

 

(h)                                 which is not originated after AFC is
notified in writing of an Insolvency Proceeding of the Obligor thereof unless
such Receivable was originated after such Obligor has received a discharge under
such Insolvency Proceeding;

 

(i)                                     which arises under an Eligible Contract
that has been duly authorized by the parties thereto and that, together with
such Receivable, is in full force and effect and constitutes the legal, valid
and binding obligation of the Obligor of such Receivable enforceable against
such Obligor in accordance with its terms except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law;

 

(j)                                    which, together with the Contracts
related thereto, does not contravene in any material respect any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy);

 

(k)                                 (i) which satisfies all applicable
requirements of the Credit and Collection Policy, [*] (v) for which all payments
required to be made pursuant to the related Contract in connection with any
Curtailment Date extension have not been waived and have been made within
[*]days of each such extension, and (vi) whose terms (including the due date
thereof) have not otherwise been amended or modified in any material respect;

 

(l)                                     which is payable on demand and which the
related Contract requires to be repaid on the earlier of (i) [*] hours following
the sale of the vehicle such receivable financed, and (ii) the Curtailment Date
for such Receivable;

 

(m)                             which arises from the making of a loan to
finance the purchase of (i) an automobile or light duty truck, the ownership of
which is evidenced by a certificate of title, driven or drawn by mechanical
power, manufactured primarily for use on the public streets, roads or highways
with two axles, [*];

 

(n)                                 from an Obligor not more than [*] of whose
aggregate Outstanding Balance of all Receivables of such Obligor and its
Affiliates are Defaulted Receivables;

 

(o)                                 that is guaranteed by the related dealer’s
parent, general partner or owner;

 

EX-I-9

--------------------------------------------------------------------------------


 

(p)                                 with respect to which the Control Party has
not given Seller at least five (5) Business Days’ notice that such Receivable
will not be an Eligible Receivable hereunder, provided that such designation is
in good faith and based on a reasonable business judgment by the Control Party
that such Receivable should not be considered an Eligible Receivable;

 

(q)                                 the Obligor of which is not an Affiliate of
AFC, an Excluded Obligor or a father, mother, son or daughter (or any Affiliate
thereof) of any officer or director of AFC or its Affiliates;

 

(r)                                    for which AFC has taken all commercially
reasonable action to ensure that the Obligor of such Receivable does not hold
physical possession of the certificate of title with respect to such Receivable
(except for any Receivable (i) originated in the State of Michigan [*]; and

 

(s)                                   which is not an Excluded Receivable.

 

“Enforcement Costs” means, at any time, all unpaid costs and expenses incurred
by the Insurer (and, if the Insurer is not the Control Party, the Agent) in
enforcing its rights and the rights of the other Indemnified Parties hereunder
and previously reported to the Agent by the Insurer for distribution in
accordance with Section 1.4.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time. 
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” shall mean with respect to any Person, at any time, each trade
or business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code.

 

“Eurodollar Rate” means, for any Portion of the Investment for any Yield Period,
an interest rate per annum (rounded upward to the nearest 1/16th of 1%)
determined pursuant to the following formula:

 

Eurodollar Rate =

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

 

Where,

 

“Eurodollar Reserve Percentage” means, for any Yield Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/100th of 1%)
in effect on the date LIBOR for such Yield Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to
“Eurocurrency” funding (currently referred to as “Eurocurrency liabilities”)
having a term comparable to such Yield Period; and

 

EX-I-10

--------------------------------------------------------------------------------

 

“Excluded Obligor” means an Obligor, so designated in writing as such by the
Control Party (or if the Control Party is the Majority Purchasers, the Agent and
the Majority Purchasers) to the Seller in good faith and in the Control Party’s
(or if the Control Party is the Majority Purchasers, the Agent’s and the
Majority Purchasers’) reasonable judgment relating to credit considerations from
time to time, it being understood that from time to time the Control Party and
the Agent may revoke their designation of one or more Obligors as Excluded
Obligors by written notice to the Seller.

 

“Excluded Receivables” means any Receivable identified on Schedule 1.1(b) of the
Purchase and Sale Agreement from time to time and any right to payment under:

 

(a)                                 [*];

 

(b)                                 [*];

 

(c)                                  [*];

 

(d)                                 [*];

 

(e)                                  [*];

 

(f)                                   [*];

 

(g)                                  [*];

 

(h)                                 [*]; and

 

(i)                                     [*]

 

“Exiting Purchaser Percentage” means

 

(a)                                 with respect to any Revolving Purchaser,
(i) on any Purchaser Termination Day for such Revolving Purchaser that is also a
Purchaser Termination Day for any Term Purchaser, 0% and (ii) on any other
Purchaser Termination Day for such Revolving Purchaser, its Investment Share
determined as of the most recent Recalculation Date, and

 

(b)                                 with respect to any Term Purchaser, the
percentage equivalent of a fraction, the numerator of which is the Investment of
such Term Purchaser and the denominator of which is the aggregate of the
Investment of all Term Purchasers whose Purchaser Termination Date has occurred,
in each case determined as of the most recent Recalculation Date.

 

“Fairway” has the meaning set forth in the preamble.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:  (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding

 

EX-I-11

--------------------------------------------------------------------------------


 

Business Day) by the Federal Reserve Bank of New York, or (b) if such rate is
not so published for any Business Day, the average of the quotations for such
day on such transactions received by the Agent from three federal funds brokers
of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” as to any Purchaser means the fee letter entered into by such
Purchaser’s Purchaser Agent party with the Seller as described more particularly
in Section 1.5.

 

“Fee Payment Date” means each Draw Date.

 

“Final Payout Date” means the date following the Termination Date on which no
Investment or Discount in respect of any Participation under the Agreement shall
be outstanding and all other amounts payable by the Originator, the Seller or
the Servicer to the Purchasers, the Purchaser Agents, the Agent, the Insurer,
the Backup Servicer, any successor Servicer or any other Affected Person under
the Transaction Documents shall have been paid in full.

 

“Finance Charge and Floorplan Fee Collections” means with respect to any
calendar month, any Collections applied by the Servicer in such calendar month
to the payment of interest and finance charges and all other amounts (other than
principal) owed under a Contract.

 

“GAAP” means, generally accepted accounting principles and practices in the
United States, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1.

 

“Indemnified Party” has the meaning set forth in Section 3.1.

 

“Insolvent” or “Insolvency” means with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Insurance Account” has the meaning set forth in Section 1.14(b).

 

EX-I-12

--------------------------------------------------------------------------------


 

“Insurance Agreement” means that certain Amended and Restated Insurance and
Indemnity Agreement dated as of June 15, 2004 among the Servicer, the Seller,
the Originator and the Insurer, as amended, amended and restated, supplemented
or otherwise modified from time to time.

 

“Insured Amounts” means, [*].

 

“Insured Discount/Fees” means, with respect to any Yield Period, the sum of all
Discount and Program Fees accrued during such Yield Period with respect to
Insured Investment outstanding during such Yield Period, not to exceed the
Insured Discount/Fee Limit for such Yield Period.

 

“Insured Discount/Fee Limit” means, [*].

 

“Insured Investment” means the aggregate Investment of all Purchasers, other
than the Uninsured Investment of any Revolving Purchaser.

 

“Insured Purchaser” means any Term Purchaser or any Revolving Purchaser with a
Maximum Insured Commitment or a portion of the Insured Investment.

 

“Insurer” has the meaning set forth in the preamble to this Agreement.

 

“Insurer Advance” means any advance of funds by the Insurer in respect of a
Deficiency Amount other than pursuant to the Policy.

 

“Insurer Default” means [*]:

 

(i)                                     [*];

 

(ii)                                  [*].

 

“Insurer’s Account” means that certain bank account numbered 942-783-5841 Re: 
AFC Funding Corporation at Fleet Bank NA, 777 Main Street, Hartford, CT
06115-2001, ABA No. 011900571, or such other account as the Insurer may specify
through written notice to the Seller, the Servicer and the Agent.

 

“Investment” means, with respect to any Purchaser, the aggregate of the amounts
paid to the Seller in respect of the Participation of such Purchaser pursuant to
the Agreement, or such amount divided or combined in accordance with
Section 1.7, in each case reduced from time to time by amounts actually
distributed and applied on account of such Investment pursuant to Sections 1.4,
1.14 and 1.15; provided, that if such Investment shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Investment shall be increased
by the amount of such rescinded or returned distribution, as though it had not
been made.  Any distribution in respect of Investment made to a Revolving
Purchaser at any time when such Revolving Purchaser has both Insured Investment
and Uninsured Investment outstanding shall be applied to reduce such Revolving
Purchasers Insured Investment and Uninsured Investment ratably according to the
amount of each outstanding on the date of such distribution.

 

EX-I-13

--------------------------------------------------------------------------------


 

“Investment Share” means, with respect to any Purchaser at any time, the
percentage equivalent of a fraction, the numerator of which is the Investment of
such Purchaser and the denominator of which is the aggregate of the Investment
of all Purchasers; provided, however, that for purposes of this definition, a
Purchaser’s Investment shall include an amount equal to that portion of all
unreimbursed draws under the Policy and Insurer Advances which have been applied
to reduce such Purchaser’s Investment under Sections 1.14 and 1.15.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of Annex
C and executed pursuant to Section 1.12.

 

“Legal Final Maturity Date” means the first Draw Date on or after the date that
is one year after the Termination Date.

 

“Level One Trigger” means either (i) as of the last day of any calendar month,
the arithmetic average of the Net Spread for [*] or (ii) the Delinquency Ratio
is greater than [*]; provided, however, that following each occurrence of a
Level One Trigger such trigger shall remain in effect until [*].

 

“LIBOR” means with respect to each Purchaser’s Portion(s) of Investment the rate
of interest per annum (rounded to the nearest 1/100th of 1%, with 0.005% being
rounded upwards) equal to the rate of interest per annum:  (i) for deposits in
Dollars (in the approximate amount of the Investment to be funded) for a period
equal to the applicable Yield Period that appears on Telerate Page 3750 or
(ii) if such rate does not appear on Telerate Page 3750, determined by the Agent
to be the arithmetic mean (rounded to the nearest 1/100th of 1%, with 0.005%
being rounded upwards) of the rates of interest per annum notified to the Agent
as the rate of interest at which Dollar deposits in the approximate amount of
the Investment to be funded, and for a period equal to the applicable Yield
Period, would be offered to major banks in the London interbank market at their
request, in each case at or about 11:00 a.m. (London time) on the second
Business Day before such funding.  For the purposes of calculating the Insured
Discount/Fee Limit and the Senior Discount/Fee Limit, LIBOR for any (a) Yield
Period of 30 days or less shall be equal to LIBOR for 30 days as of the first
day of such Yield Period and (b) Yield Period greater than 30 days shall be
equal to an interpolated rate as determined by the Agent based on LIBOR for 30
to 90 days, as applicable, as of the first day of such Yield Period.

 

“Liquidation Account” means that certain bank account numbered 181-446-6
maintained at Harris Trust and Savings Bank in Chicago, Illinois or such other
account at such other bank approved by the Control Party (or if the Control
Party is the Majority Purchasers, the Agent), with the Purchasers and their
respective Purchaser Agents receiving notice that such account is maintained at
such bank in either case, which is in the name of “Liquidation Account, Harris
Nesbitt Corp. as Agent,” and pledged, on a first-priority basis, by the Seller
to the Agent pursuant to Section 1.2(d).

 

“Liquidation Account Bank” means the bank holding the Liquidation Account.

 

“Liquidity Agent” means any financial institution in its capacity as a Liquidity
Agent pursuant to a Liquidity Agreement.

 

EX-I-14

--------------------------------------------------------------------------------


 

“Liquidity Agreement” means any loan or asset purchase agreement or similar
agreement whereby a Note Issuer party hereto as a Purchaser which obtains
commitments from financial institutions to support its funding obligations
hereunder and/or to refinance any Notes issued to fund the Note Issuer’s
Investment hereunder.  As of the date hereof, the sole Liquidity Agreement is
that certain Amended and Restated Liquidity Asset Purchase Agreement in form and
substance satisfactory to the Rating Agencies and the Agent and entered into
among Bank of Montreal, acting through its Chicago Branch, such other financial
institutions as may be parties thereto, Bank of Montreal, acting through its
Chicago Branch, as Liquidity Agent, Harris Nesbitt, as servicing agent, and
Fairway, as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Liquidity Bank” has the meaning set forth in Section 6.3(b).

 

“Loss Percentage” means, on any date, the greatest of [*].

 

“Loss Reserve” means, for any date and any Participation, an amount equal to the
product of [*].

 

“Loss Reserve Ratio” means, [*].

 

“Lot Check” with respect to any Obligor means a physical inspection of such
Obligor’s vehicles that are financed by the Originator and which may include a
review of such Obligor’s books and records related thereto.

 

“Majority Purchasers” means Purchasers having a share of the Aggregate
Participation equal to or greater than 50%.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

 

(a)                                 the business, operations, property or
financial condition of the Seller or the Servicer;

 

(b)                                 the ability of the Seller or the Servicer to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or the performance of any such obligations;

 

(c)                                  the validity or enforceability of this
Agreement or any other Transaction Document;

 

(d)                                 the status, existence, perfection, priority
or enforceability of the Agent’s interest (for the benefit of the Secured
Parties) in the Receivables or Related Security; or

 

(e)                                  the collectibility of the Receivables.

 

“Maximum Insured Amount” means (a) the lesser of (i) $425,000,000 or (ii) the
sum of the Maximum Insured Commitments of all Revolving Purchasers plus the
aggregate of the Investments of all Term Purchasers, or (b) such other higher
amount as the Insurer may indicate

 

EX-I-15

--------------------------------------------------------------------------------


 

in its sole and absolute discretion by written notice delivered to the Seller,
the Servicer, each Purchaser Agent and the Agent.

 

“Maximum Insured Commitment” means, as to any Revolving Purchaser, the maximum
dollar amount of Insured Investment it is willing to fund, as set forth on the
signature pages to this Agreement, any Joinder Agreement or any assignment
entered into pursuant to Section 6.3 (as applicable), which amount may,
following the written request of the Seller (and, if such increase would cause
(i) the sum of (a) the Revolving Insured Purchase Limit (after giving effect to
such increase) plus (b) the aggregate of the Investments of all Term Purchasers,
to exceed (ii) the Maximum Insured Amount, the prior written consent of the
Insurer in its sole and absolute discretion), be increased at any time by any
Revolving Purchaser (which increase shall cause a corresponding increase in the
Revolving Insured Purchase Limit).

 

“Maximum Uninsured Commitment” means, as to any Revolving Purchaser, the maximum
dollar amount of Uninsured Investment it is willing to fund, as set forth on the
signature pages to this Agreement, any Joinder Agreement or any assignment
entered into pursuant to Section 6.3 (as applicable), which amount may,
following the written request of the Seller, be increased at any time by any
Revolving Purchaser (which increase shall cause a corresponding increase in the
Revolving Uninsured Purchase Limit).

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA

 

“Net Receivables Pool Balance” means [*].

 

“Net Spread” means the annualized percentage equivalent of a fraction (computed
as of the last day of each calendar month), the numerator of which is the excess
of (x) all Finance Charge and Floor Plan Fee Collections received and applied
during such calendar month (including recoveries) over (y) the sum of, without
duplication, (i) the Carry Costs for such calendar month, (ii) the aggregate
amount of Receivables that became Defaulted Receivables during such calendar
month, and (iii) the aggregate amount of non-cash adjustments that reduced the
Outstanding Balance of any Pool Receivable during such calendar month (but
excluding any Receivable that was included in the calculation of Net Spread
pursuant to clause (ii) above in any previous calendar month); and the
denominator of which is the average aggregate Outstanding Balances of the Pool
Receivables during such calendar month.

 

“Normal Concentration Percentage” for any Obligor (other than a Special Obligor)
means at any time [*].

 

“Note Issuer” means Fairway and any other Purchaser in the business of issuing
short or medium term promissory notes.

 

“Notes” (a) in the case of Fairway, means the short-term promissory notes issued
or to be issued by Fairway to fund its investments in accounts receivable or
other financial assets and (b) in the case of any other Purchaser, has the
meaning set forth in the applicable Joinder Agreement.

 

EX-I-16

--------------------------------------------------------------------------------


 

“Obligor” means, with respect to any Receivable, a Person obligated to make
payments pursuant to the Contract relating to such Receivable; provided that
Receivables generated by Affiliates of any Obligor shall be treated as if
generated by such Obligor.

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.

 

“Original Agreement” has the meaning set forth in the Preliminary Statements.

 

“Originator” has the meaning set forth in the Purchase and Sale Agreement.

 

“Outstanding Balance” means, with respect to any Receivable, the then unpaid
principal amount of all advances or loans made to the related Obligor pursuant
to the related Contract by AFC, to the extent that such amount does not exceed
100% of the auction costs, including Buyers’ Fees and transportation fees, or
the wholesale cost, as set forth on the related bill of sale, for the related
vehicles.

 

“Participation” means, with respect to any Purchaser at any time, the undivided
percentage ownership interest of such Purchaser in (i) each and every Pool
Receivable now existing or hereafter arising, other than any Pool Receivable
that arises on or after the Termination Date, (ii) all Related Security with
respect to such Pool Receivables, and (iii) all Collections with respect to, and
other proceeds of, such Pool Receivables and Related Security.  Such undivided
percentage interest shall be computed as

 

I + LR - C

NRB + LA

 

where:

 

I                                                                  
=                                                                 the Investment
of such Participation at the time of computation.

 

LR                                                      
=                                                                 the Loss
Reserve of such Participation at the time of computation.

 

C                                                              
=                                                                 the amount of
cash in the Deposit Account at [*] at the end of business on either (i) with
respect to any Servicer Report, the last Business Day of the prior calendar
month, or (ii) with respect to any Portfolio Certificate, Friday of the prior
calendar week, and that was wired to the respective Revolving Purchaser on the
immediately following Business Day to pay down that Revolving Purchaser’s
Investment.

 

NRB                                            
=                                                                 the Net
Receivables Pool Balance at the time of computation.

 

EX-I-17

--------------------------------------------------------------------------------


 

LA                                                      
=                                                                 the amount on
deposit in the Liquidation Account (other than amounts transferred thereto from
the Deposit Accounts to pay Discount, the Servicing Fee, Unaffiliated Servicing
Fees, Backup Servicing Fees, Transition Expenses, Premium and Program Fees
pursuant to Section 1.4(b)(i) and 1.4(b)(ii) and Indemnified Amounts to the
Indemnified Parties).

 

Each Participation shall be determined from time to time pursuant to the
provisions of Section 1.3.

 

“Perfection Representation” means the representations, warranties and covenants
set forth in Exhibit VII attached hereto.

 

“Performance Guaranty” means the Second Amended and Restated Performance
Guaranty, dated as of June 15, 2004, made by ADESA in favor of the Agent for the
benefit of the Secured Parties, as the same may be amended, supplemented or
otherwise modified from time to time with the prior written consent of the
Control Party.

 

“Permitted Investments” means (i) overnight obligations of the United States of
America, (ii) time deposits or AAAm or AAAm-G rated money market accounts
maintained at Harris Trust and Savings Bank or the Bank of Montreal or if Harris
Trust and Savings Bank or the Bank of Montreal is rated below A-1 by S&P or P-1
by Moody’s such other financial institutions rated at the time of investment not
less than A-1+ by S&P and P-1 by Moody’s, (iii) certificates of deposit that are
not represented by instruments, have a maturity of one week or less and are
issued by financial institutions rated at the time of investment not less than
A-1 by S&P and P-1 by Moody’s if such certificates of deposit are issued by
Harris Trust and Savings Bank or the Bank of Montreal or A-1+ by S&P and P-1 by
Moody’s if such certificates of deposit are issued by financial institutions
other than Harris Trust and Savings Bank and the Bank of Montreal and
(iv) commercial paper rated at the time of investment not less than A-1 by S&P
and P-1 by Moody’s if such commercial paper is issued by Fairway or A-1 + by S&P
and P-1 by Moody’s if such commercial paper is issued by an entity other than
Fairway and, in the cases of clauses (ii), (iii) and (iv), having a maturity
date not later than (A) with respect to amounts on deposit in the Cash Reserve
Account the immediately succeeding Draw Date and (B) with respect to amounts on
deposit in the Liquidation Account the earlier of (x) the next Settlement Date
and (y) one week from the date of investment; provided, however, that the
Control Party may, from time to time, upon three Business Days’ prior written
notice to Servicer, remove from the scope of “Permitted Investments” any such
obligations, certificates of deposit or commercial paper and specify to be
within such scope, other investments.

 

“Permitted Lien” means (i) any mechanic’s lien, supplier’s lien, materialman’s
lien, landlord’s lien or similar lien arising by operation of law with respect
to the Related Security and (ii) and liens for taxes, assessments or similar
governmental charges or levies incurred in the ordinary course of business that
are not yet due and payable or as to which any applicable grace period shall not
have expired, or that are being contested in good faith by proper proceedings
and for which adequate reserves have been established, but only so long as
foreclosure with respect to such a lien is not imminent and the use and value of
the property to which the Adverse Claim attaches is not impaired during the
pendency of such proceeding.

 

EX-I-18

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means at a particular time, any employee benefit plan or other plan
established, maintained or contributed to by the Seller or any ERISA Affiliate
that is covered by Title IV of ERISA.

 

“Pledge Agreement” means the Pledge Agreement dated May 31, 2002 between AFC and
the Agent, as the same may be amended or modified with the prior written consent
of the Control Party.

 

“Policy” means [*].

 

“Policy Termination Date” shall have the meaning set forth in the Policy.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pool Receivable Documents” has the meaning set forth in paragraph (l)(iii) of
Exhibit IV to the Agreement.

 

“Portfolio Certificate” means a certificate substantially in the form of
Exhibit VI to the Agreement.

 

“Portion of Investment” has the meaning set forth in Section 1.7.  In addition,
at any time when the Investment of a Participation is not divided into two or
more portions, “Portion of Investment” means 100% of the Investment of such
Participation.  For any Yield Period, the “related” Portion of Investment means
the Portion of Investment of any Purchaser accruing Discount during such Yield
Period at a particular Discount rate.  For any Yield Period End Date, the
“related” Portion of Investment means the Portion of Investment of any Purchaser
which has a Yield Period ending on such Yield Period End Date.

 

“Premium” means collectively, the premium owed to the Insurer under the
Insurance Agreement in respect of the Insurer’s commitments under the Policy as
specified in the Premium Letter.

 

“Premium Letter” has the meaning set forth in Section 1.5(c) of the Agreement.

 

“Premium Payment Date” means any Draw Date.

 

“Program Fee” as to any Purchaser means, collectively, the periodic fees set
forth in the applicable Fee Letter.

 

“Program Support Agreement” as to any applicable Note Issuer party hereto as a
Purchaser means and includes the Liquidity Agreement and any other agreement (if
any) entered into by any Program Support Provider providing for the issuance of
one or more letters of credit for the account of the Purchaser, the issuance of
one or more surety bonds for which the Purchaser is obligated to reimburse the
applicable Program Support Provider for any drawings

 

EX-I-19

--------------------------------------------------------------------------------


 

thereunder, the sale by the Purchaser to any Program Support Provider of the
Participation (or portions thereof) and/or the making of loans and/or other
extensions of credit to the Purchaser in connection with the Purchaser’s
securitization program, together with any letter of credit, surety bond or other
instrument issued thereunder.

 

“Program Support Provider” as to any Note Issuer means and includes any
Liquidity Bank and any other or additional Person (other than any customer of a
Purchaser) now or hereafter extending credit or having a commitment to extend
credit to or for the account of, or to make purchases from, a Purchaser or
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with any Note Issuer’s securitization
program.

 

“Purchase and Sale Agreement” means the Amended and Restated Purchase and Sale
Agreement, dated as of May 31, 2002, among the Originator and the Seller, as the
same may be modified, supplemented, amended and amended and restated from time
to time in accordance with the Transaction Documents and with prior written
consent of the Control Party.

 

“Purchaser” means Fairway and each other Revolving Purchaser or Term Purchaser
which becomes a purchaser hereunder in accordance with the provisions of
Section 1.12 or Section 6.3(a).

 

“Purchaser Agent” means, as to any Purchaser, the financial institution
designated by such Purchaser as responsible for administering the purchase
facility contemplated by this Agreement on behalf of such Purchaser, together
with any successors or permitted assigns acting in such capacity; if any
Purchaser does not so designate another institution as its Purchaser Agent, such
Purchaser shall be deemed to have designated itself as its Purchaser Agent and
all references herein to such Purchaser’s Purchaser Agent shall mean and be
references to such Purchaser.

 

“Purchaser’s Account” means (i), as to Fairway, the special account (account
number [*] of the Purchaser maintained at the office of Harris Trust and Savings
Bank, or such other account as may be so designated in writing by the Agent to
the Seller and the Insurer and (ii) as to any other Purchaser, such account as
may be so designated in writing by the applicable Purchaser Agent to the Seller,
the Servicer and the Insurer.

 

“Purchasers’ Share” means the share of Collections deposited into the Deposit
Accounts represented by the Aggregate Participation; provided, that for purposes
of this definition the Aggregate Participation shall be calculated by including
in each Purchaser’s Investment an amount equal to that portion of all
unreimbursed draws under the Policy and Insurer Advances which have been applied
to reduce such Purchaser’s Investment under Section 1.14 and 1.15.

 

“Purchaser Termination Day” means, as to any Purchaser, any day on or after such
Purchaser’s Purchaser Termination Date; provided, that any day that would
otherwise be a Purchaser Termination Day shall not be so considered if such day
is a Termination Day.

 

“Purchaser Termination Date” means, as to any Purchaser, the earliest of (a) the
date that the commitments of all of the related Program Support Providers
terminate under any related Program Support Agreement, or any related Program
Support Agreement is terminated without

 

EX-I-20

--------------------------------------------------------------------------------

 

being replaced, (b) the Termination Date or (c) in the case of any Term
Purchaser, the first date on which the aggregate Investment for all Term
Purchasers exceeds 40% of the aggregate Investment.

 

“Rating Agencies” means Moody’s and S&P.

 

“Recalculation Date” means any of the following:  (i) each Purchaser Termination
Date, (ii) the day following any Purchaser’s Purchaser Termination Date on which
its outstanding Investment is paid in full, or (iii) if any Termination Day
shall have occurred since the last Recalculation Date, the first Business Day
thereafter that is not a Termination Day.

 

“Receivable” means any right to payment from any Person, whether constituting an
account, chattel paper, instrument, payment intangible or a general intangible,
arising from the providing of financing and other services by the Originator to
new, used and wholesale automobile or other motor vehicle dealers and that is
denominated and payable only in United States dollars, and includes the right to
payment of any interest or finance charges and other obligations of such Person
with respect thereto.

 

“Receivables Pool” means at any time all of the then outstanding Receivables
conveyed to the Seller pursuant to the Purchase and Sale Agreement and not
reconveyed to the Originator in accordance with the terms of the Purchase and
Sale Agreement.

 

“Recreational Vehicle” means [*].

 

“Recreational Vehicle Receivable” means those Receivables generated as a result
of the making of loans to finance the purchase of Recreational Vehicles.

 

“Reference Bank” means Bank of Montreal, provided that if so agreed by the
Seller, the Servicer and the Agent, each Purchaser which becomes a party hereto
by virtue of Section 1.12 may designate a different Reference Bank for purposes
of calculating the Base Rate applicable to such Purchaser’s Investment.

 

“Related Security” means, with respect to any Receivable:

 

(a)                                 all right, title and interest in and to all
Contracts and other Pool Receivable Documents that relate to such Receivable;

 

(b)                                 all security interests or liens and rights
in property subject thereto from time to time purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, including all rights in vehicles securing or purporting to secure
such payment and any insurance or other proceeds arising therefrom;

 

(c)                                  all UCC financing statements covering any
collateral securing payment of such Receivable;

 

EX-I-21

--------------------------------------------------------------------------------


 

(d)                                 all guarantees and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;

 

(e)                                  all rights in any power of attorney
delivered by the related Obligor; and

 

(f)                                   all rights and claims of the Seller with
respect to such Receivable, pursuant to the Purchase and Sale Agreement.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .22, .27 or .28 of PBGC Reg. §4043.

 

“Restricted Payments” has the meaning set forth in paragraph (o)(i) of
Exhibit IV of the Agreement.

 

“Revolving Insured Purchase Limit” means the lesser of (a) $500,000,000, as such
amount may be reduced pursuant to Section 1.1(b), and (b) the Maximum Insured
Amount, minus the aggregate of the Investments of all Term Purchasers; provided,
however, that in no event shall the sum of the Revolving Insured Purchase Limit
and the Revolving Uninsured Purchase Limit exceed the amount that when
multiplied by 102% results in a product equal to the aggregate commitments of
all of the Liquidity Banks under all of the Liquidity Agreements.

 

“Revolving Paydown Day” means any day that is not a Termination Day on which the
conditions set forth in Sections 1.2(b) or Section 3 of Exhibit II are not
either satisfied or waived.

 

“Revolving Purchase Limit” means the sum of the Revolving Insured Purchase Limit
and the Revolving Uninsured Purchase Limit.

 

“Revolving Purchaser” means any Purchaser identified as a revolving purchaser on
its signature page hereto or in the applicable Joinder Agreement or any
permitted successor thereto hereunder in accordance with the provisions of
Section 1.12 or Section 6.3(a).

 

“Revolving Purchaser Percentage” means, with respect to any Revolving Purchaser
at any time, a fraction (expressed as a percentage), the numerator of which is
such Revolving Purchaser’s outstanding Investment at such time, and the
denominator of which is the aggregate Investment of all Revolving Purchasers at
such time.

 

“Revolving Share” means, with respect to any Revolving Purchaser at any time, a
fraction, the numerator of which is the sum of the unused portion of such
Revolving Purchaser’s Maximum Insured Commitment at such time plus the unused
portion of such Revolving Purchaser’s Maximum Uninsured Commitment, and the
denominator of which is the sum of the aggregate unused portion of the Revolving
Insured Purchase Limit plus the aggregate unused portion of the Revolving
Uninsured Purchase Limit at such time.

 

EX-I-22

--------------------------------------------------------------------------------


 

“Revolving Uninsured Purchase Limit” means, at any time, the sum of the Maximum
Uninsured Commitments of all Revolving Purchasers at such time; provided,
however, that in no event shall the sum of the Revolving Insured Purchase Limit
and the Revolving Uninsured Purchase Limit exceed the amount that when
multiplied by 102% results in a product equal to the aggregate commitments of
all of the Liquidity Banks under all of the Liquidity Agreements.

 

“S&P” means Standard and Poor’s Ratings Services.

 

“Secured Parties” means, collectively, the Purchasers, the Purchaser Agents, the
Agent, the Program Support Providers and the Insurer.

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Seller’s Share” means the Seller’s share of Collections deposited into the
Deposit Accounts, calculated as 100% minus the Aggregate Participation.

 

“Senior Discount/Fees” means, with respect to any Yield Period, the sum of all
Discount and Program Fees accrued during such Yield Period with respect to
Investment outstanding during such Yield Period, not to exceed the Senior
Discount/Fee Limit for such Yield Period.

 

“Senior Discount/Fee Limit” means, for each Yield Period, the sum of the
amounts, calculated for each Purchaser, equal to (a) the sum of LIBOR plus the
Applicable Margin, multiplied by (b) a fraction, the numerator of which is the
number of days in the Yield Period and the denominator of which is 360,
multiplied by (c) the daily average Investment of such Purchaser’s Participation
during such Yield Period.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Servicer Payment Date” shall mean each Draw Date.

 

“Servicer Report” means a report, in substantially the form of Annex B hereto,
furnished by the Servicer to the Insurer, the Agent and the Purchaser Agents
pursuant to the Agreement.

 

“Servicer Report Date” means the 15th day of each month, or if such day is not a
Business Day, the next Business Day.

 

“Servicing Fee” shall mean the fee referred to in Section 4.6.

 

“Settlement Date” means each of (a) each Yield Period End Date, (b) any Servicer
Payment Date or Backup Servicer Payment Date, (c) any Premium Payment Date,
(d) any Fee Payment Date and (e) every Business Day following the date any draw
is made under the Policy until the amount of such draw is fully reimbursed to
the Insurer.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Special Concentration Percentage” means, for any Special Obligor at any time,
[*].

 

EX-I-23

--------------------------------------------------------------------------------


 

“Special Obligor” means [*] and any other Obligor approved in writing by the
Control Party (or if the Control Party is the Majority Purchasers, the Agent).

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights, service marks and brand names and capitalized software.

 

“Term Purchaser” means any Purchaser identified as a term purchaser in the
applicable Joinder Agreement or any permitted successor thereto hereunder in
accordance with the provisions of Section 1.12 or Section 6.3(a).

 

“Termination Date” means the earliest of (i) the Business Day which the Seller
so designates by notice to the Insurer and the Agent at least 30 days in advance
pursuant to Section 1.1(b), (ii) January 31, 2005 (the “Scheduled Termination
Date”), (iii) the date determined pursuant to Section 2.2 and (iv) the date that
a Purchaser Termination Day is in effect with respect to all Purchasers;
provided, that the Scheduled Termination Date set forth in clause (ii) above may
be periodically extended with the prior written consent of the Seller, the
Servicer, the Insurer, the Agent and each Purchaser Agent.  The Seller may
request a one-year extension of the Scheduled Termination Date on or after the
date which is 150 days prior to the then-current Scheduled Termination Date and
request that the Insurer, each Agent and each Purchaser Agent respond to the
renewal request within 30 days of such request.  If all such entities respond
with approval within such 30 day period, the then-current Scheduled Termination
Date shall be extended for an additional one year period.

 

“Termination Day” means each day which occurs on or after the Termination Date,
unless the occurrence of the Termination Date (if declared by the Control Party
pursuant to Section 2.2) is waived in accordance with Section 6.1.

 

“Termination Event” has the meaning specified in Exhibit V.

 

“Termination Fee” (i) with respect to any Portion of the Investment of any
Revolving Purchaser, means with respect to any Yield Period during which any
reduction of such Portion of the Investment occurs on a date other than the
Yield Period End Date therefor (without giving effect to any shortened duration
of such Yield Period pursuant to clause (iv) of the definition thereof), the
amount, if any, by which (i) the additional Discount (calculated without taking
into account any Termination Fee) which would have accrued during the remainder
of such Yield Period on the reductions of Investment of the applicable Portion
of the Participation relating had such reductions remained as Investment,
exceeds (ii) the income, if any, received by the applicable Purchaser from the
applicable Purchaser investing the proceeds of such reductions of Investment, as
determined by the Agent, which determination shall be binding and conclusive for
all purposes, absent manifest error and (ii) with respect to any Portion of the
Investment of any Term Purchaser, has the meaning set forth in the applicable
Joinder Agreement.

 

“Title Attached Receivable” means a Receivable which satisfies all of the
requirements of the definition of Eligible Receivable and for which AFC has
recorded an account payable subject

 

EX-I-24

--------------------------------------------------------------------------------


 

to the receipt of the certificate of title for the vehicle securing or
purporting to secure such Receivable.

 

“Tractor Receivable” means, those Receivables generated as a result of the
making of loans to finance the purchase of Tractors.

 

“Tractors” means, [*].

 

“Transaction Documents” means the Agreement, the Deposit Account Agreements, the
Purchase and Sale Agreement, the Performance Guaranty, the Pledge Agreement, the
Insurance Agreement, the Company Note, each Joinder Agreement, the Policy, the
Backup Servicing Agreement, the Backup Servicing Fee Letter and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with any
of the foregoing, in each case as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Agreement.

 

“Transition Expenses” means all reasonable cost and expenses (including Attorney
Costs) incurred by the Backup Servicer in connection with transferring servicing
obligations under this Agreement, which shall not exceed the cap established in
the Backup Servicing Agreement or the Backup Servicing Fee Letter.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unaffiliated Servicing Fees” means all Servicing Fees payable to the Servicer
(if AFC or any Affiliate thereof is not the Servicer).

 

“Uninsured Investment” means, with respect to any Revolving Purchaser, all
Investments of such Revolving Purchaser which are not guaranteed by the Policy. 
The amount of any Revolving Purchaser’s Uninsured Investment at any time shall
equal the aggregate of the amounts paid to the Seller in respect of the
Participation of such Revolving Purchaser pursuant to clause (ii) of
Section 1.2(b) of the Agreement, as reduced from time to time by Collections
actually distributed and applied on account of such Uninsured Investment
pursuant to Section 1.4(d) and the definition of “Investment”.

 

“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Yield Period” means, (a) with respect to each Portion of Investment of any
Revolving Purchaser:

 

(i)                                     initially the period commencing on the
date of a purchase pursuant to Section 1.2 and ending such number of days as the
Seller shall select, subject to the approval of the applicable Purchaser Agent
pursuant to Section 1.2, up to 90 days after such date; provided that the
weighted average of all Yield Periods may not exceed 45 days; and

 

EX-I-25

--------------------------------------------------------------------------------


 

(ii)                                  thereafter each period commencing on the
Yield Period End Date of the immediately preceding Yield Period for any Portion
of Investment of the Participation and ending such number of days (not to exceed
90 and the weighted average of all Yield Periods not to exceed 45 days) as the
Seller shall select, subject to the approval of the applicable Purchaser Agent
pursuant to Section 1.2, on notice by the Seller received by the applicable
Purchaser Agent (including notice by telephone, confirmed in writing) not later
than 11:00 a.m. (Chicago time) on such Yield Period End Date or the second
Business Day prior to such Yield Period End Date if Discount is computed by
reference to the Eurodollar Rate, except that if the applicable Purchaser Agent
shall not have received such notice or approved such period on or before
11:00 a.m. (Chicago time) on such Yield Period End Date, such period shall be
one day; provided, that

 

(A)                               any Yield Period in respect of which Discount
is computed by reference to the Bank Rate shall be a period from one to and
including 90 days;

 

(B)                               any Yield Period (other than of one day) which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day; provided, however, if Discount in respect of
such Yield Period is computed by reference to the Eurodollar Rate, and such
Yield Period would otherwise end on a day which is not a Business Day, and there
is no subsequent Business Day in the same calendar month as such day, such Yield
Period shall end on the next preceding Business Day;

 

(C)                               in the case of any Yield Period of one day,
(A) if such Yield Period is the initial Yield Period for a purchase pursuant to
Section 1.2, such Yield Period shall be the day of purchase of the
Participation; (B) any subsequently occurring Yield Period which is one day
shall, if the immediately preceding Yield Period is more than one day, be the
Yield Period End Date of such immediately preceding Yield Period, and, if the
immediately preceding Yield Period is one day, be the day next following such
immediately preceding Yield Period; and (C) if such Yield Period occurs on a day
immediately preceding a day which is not a Business Day, such Yield Period shall
be extended to the next succeeding Business Day;

 

(D)                               in the case of any Yield Period for any
Portion of Investment which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Yield Period
shall end on such Termination Date and the duration of the initial Yield Period
which commences after the Termination Date shall commence on the Termination
Date and end on the next Draw Date and thereafter such Yield Period shall
commence on the day after such previous Draw Date and end on the next Draw Date;
and

 

(E)                                no Yield Period may exceed 90 days and the
weighted average of all Yield Periods may not exceed 45 days.

 

EX-I-26

--------------------------------------------------------------------------------


 

(b)                                 with respect to each Portion of Investment
of any Term Purchaser, the period set forth as the “Yield Period” in the Joinder
Agreement to which such Term Purchaser is a party.

 

“Yield Period End Date” means the last day of each Yield Period.

 

Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles.  All
terms used in Article 9 of the UCC in the State of Indiana, and not specifically
defined herein, are used herein as defined in such Article 9.  Unless the
context otherwise requires, “or” means “and/or,” and “including” (and with
correlative meaning “include” and “includes”) means including without limiting
the generality of any description preceding such term.

 

EX-I-27

--------------------------------------------------------------------------------


 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1.                                      Conditions Precedent to Initial Purchase
and the Effectiveness of the Original Agreement.  The effectiveness of the
Original Agreement was subject to the conditions precedent (which have been
satisfied or waived as of the date hereof) that the Agent and the Insurer
receive on or before the date thereof the following:

 

(a)                                 A counterpart of the Original Agreement and
the other Transaction Documents duly executed by the parties thereto.

 

(b)                                 Certified copies of (i) the resolutions of
the board of directors of each of the Seller and AFC authorizing the execution,
delivery, and performance by the Seller and AFC of the Original Agreement and
the other Transaction Documents, (ii) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
Original Agreement and the other Transaction Documents and (iii) the articles of
incorporation and by-laws of the Seller and AFC.

 

(c)                                  A certificate of the secretary or assistant
secretary of the Seller and AFC certifying the names and true signatures of the
officers of the Seller and AFC authorized to sign the Original Agreement and the
other Transaction Documents.  Until the Agent and the Insurer receive a
subsequent incumbency certificate from the Seller and AFC in form and substance
satisfactory to the Agent and the Insurer, the Agent and the Insurer shall be
entitled to rely on the last such certificate delivered to them by the Seller
and AFC, as applicable.

 

(d)                                 Financing statements, in proper form for
filing under the UCC of all jurisdictions that either the Agent or the Insurer
may deem necessary or desirable in order to perfect the interests of the Agent
(for the benefit of the Secured Parties) contemplated by the Original Agreement
and other Transaction Documents.

 

(e)                                  Financing statements, in proper form for
filing under the applicable UCC, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Seller or AFC.

 

(f)                                   Completed UCC requests for information,
dated on or before the date of the Original Agreement, listing the financing
statements referred to in subsection (e) above and all other effective financing
statements filed in the jurisdictions referred to in subsection (e) above that
named the Seller or AFC as debtor, together with copies of such other financing
statements (none of which shall cover any Receivables, Contracts or Related
Security), and similar search reports with respect to federal tax liens,
judgments and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions as the Agent and the Insurer requested, showing no such liens on
any of the Receivables, Contracts or Related Security.

 

(g)                                  Executed copies of a Deposit Account
Agreement with each Deposit Account Bank.

 

EX-II-1

--------------------------------------------------------------------------------


 

(h)                                 Favorable opinions of Joel G. Garcia, Esq.,
in-house counsel for the Seller and AFC, as to corporate and such other matters
as the Agent and the Insurer reasonably requested.

 

(i)                                     Favorable opinions of Ice Miller,
special counsel for the Seller, ADESA and AFC, as to enforceability and such
other matters as the Agent and the Insurer reasonably requested.

 

(j)                                    Favorable opinions of Ice Miller, special
counsel for the Seller and AFC, as to bankruptcy matters.

 

(k)                                 Certificates of Existence with respect to
the Seller and AFC issued by the Indiana Secretary of State and articles of
incorporation of the Seller certified by the Indiana Secretary of State.

 

(l)                                     Evidence (i) of the execution and
delivery by each of the parties thereto of the Purchase and Sale Agreement and
all documents, agreements and instruments contemplated thereby (which evidence
included copies, either original or facsimile, of each of such documents,
instruments and agreements), (ii) that each of the conditions precedent to the
execution and delivery of the Purchase and Sale Agreement was satisfied to the
Agent’s and the Insurer’s satisfaction, and (iii) that the initial purchases
under the Purchase and Sale Agreement were consummated.

 

(m)                             Evidence of payment by the Seller of all accrued
and unpaid fees (including those contemplated by the Fee Letter), costs and
expenses to the extent then due and payable on the date thereof, together with
Attorney Costs of the Agent and the Insurer to the extent invoiced prior to or
on such date, plus such additional amounts of Attorney Costs as constituted the
Agent’s and the Insurer’s (as applicable) reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings; including any
such costs, fees and expenses arising under or referenced in Section 6.4 as
provided in the Fee Letter and the letter setting forth the Premium.

 

(n)                                 The Fee Letter between the Seller and the
Agent contemplated by and delivered pursuant to Section 1.5.

 

(o)                                 A Servicer Report representing the
performance of the portfolio purchased through the Purchase and Sale Agreement
and the Original Agreement for the month prior to closing.

 

(p)                                 A Portfolio Certificate dated as of May 31,
2002, together with a floorplan receivables summary dated as of May 31, 2002.

 

(q)                                 Such confirmations from the rating agencies
as were required by any Purchaser or the Insurer in their respective sole
discretion.

 

(r)                                    a listing of all Obligors of all
Receivables as of the date of the Original Agreement.

 

EX-II-2

--------------------------------------------------------------------------------


 

(s)                                   Executed copy of the Policy and a
favorable opinion of Susan Comparato, Esq., Associate General Counsel to
Insurer, as to corporate, enforceability and such other matters as the Agent
reasonably requested.

 

(t)                                    Such other approvals, opinions or
documents as the Agent and the Insurer may reasonably request.

 

2.                                      Conditions Precedent to the
Effectiveness of this Agreement.  The effectiveness of the Agreement is subject
to the condition precedent that the Agent and the Insurer shall have received on
or before the date hereof the following, each in form and substance satisfactory
to the Agent and the Insurer:

 

(a)                                 A counterpart of the Agreement and the other
Transaction Documents duly executed by the parties thereto.

 

(b)                                 Certified copies of (i) the resolutions of
the board of directors of each of the Seller and AFC authorizing the execution,
delivery, and performance by the Seller and AFC of the Agreement and the other
Transaction Documents, (ii) all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Agreement and
(iii) the articles of incorporation and by-laws of the Seller and AFC (to the
extent such documents have been modified since they were last delivered to the
Agent and the Insurer).

 

(c)                                  A certificate of the secretary or assistant
secretary of the Seller and AFC certifying the names and true signatures of the
officers of the Seller and AFC authorized to sign the Agreement and the other
Transaction Documents.

 

(d)                                 Favorable opinions of Joel G. Garcia, Esq.,
in-house counsel for the Seller and AFC, as to corporate and such other matters
as the Agent and the Insurer may reasonably request.

 

(e)                                  Favorable opinions of Ice Miller, special
counsel for the Seller and AFC, as to enforceability and such other matters as
the Agent and the Insurer may reasonably request.

 

(f)                                   Evidence of payment by the Seller of all
fees, costs and expenses then due and payable to the Purchasers, the Agent or
the Insurer (including, without limitation, any such fees payable under the Fee
Letter), together with Attorney Costs of the Agent and the Insurer to the extent
invoiced prior to or on such date, plus such additional amounts of Attorney
Costs as shall constitute the Agent’s and the Insurer’s (as applicable)
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings.

 

(g)                                  A Portfolio Certificate dated as of the
last Friday immediately prior to the date hereof, together with a floorplan
receivables summary dated as of the date hereof.

 

(h)                                 Such confirmations from the rating agencies
as shall be required by any Purchaser or the Insurer in their respective sole
discretion.

 

EX-II-3

--------------------------------------------------------------------------------

 

(i)                                     Executed copy of the Policy and a
favorable opinion of Susan Comparato, Esq., Associate General Counsel to
Insurer, as to corporate, enforceability and such other matters as the Agent may
reasonably request.

 

(j)                                    A current list of all branch offices,
loan processing offices or other locations at which the Pool Receivable
Documents are being held.

 

(k)                                 An executed copy of an amended and restated
Fee Letter for Fairway in form and substance acceptable to the Purchaser Agent
for Fairway.

 

(l)                                     Evidence of the filing of appropriate
UCC-3 amendments to reflect the change in address of AFC and the Seller and
revisions to the collateral description.

 

(m)                             Such other approvals, opinions or documents as
the Agent and the Insurer may reasonably request.

 

3.                                      Conditions Precedent to All Purchases
and Reinvestments.  Each purchase (including the initial purchase) and each
reinvestment shall be subject to the further conditions precedent that:

 

(a)                                 in the case of each purchase, the Servicer
shall have delivered to the Agent and the Insurer on or prior to such purchase,
in form and substance satisfactory to the Agent and the Insurer, (i) a completed
Servicer Report with respect to the immediately preceding calendar month, dated
within 30 days prior to the date of such purchase (or a completed Portfolio
Certificate, dated as of Friday of the immediately preceding calendar week) and
(ii) a completed Portfolio Certificate to the extent a daily Portfolio
Certificate is required in accordance with Section 4.2(e) of the Agreement, and
shall have delivered to the Agent and the Insurer such additional information as
may reasonably be requested by the Agent and the Insurer.

 

(b)                                 on the date of such purchase or reinvestment
the following statements shall be true (and acceptance of the proceeds of such
purchase or reinvestment shall be deemed a representation and warranty by the
Seller that such statements are then true):

 

(i)                                     the representations and warranties
contained in Exhibit III are true and correct on and as of the date of such
purchase or reinvestment as though made on and as of such date; and

 

(ii)                                  no event has occurred and is continuing,
or would result from such purchase or reinvestment, that constitutes a
Termination Event or an Unmatured Termination Event; and

 

(iii)                               the sum of the aggregate of the
Participations does not exceed 100%;

 

(iv)                              the aggregate Investment for all Term
Purchasers does not exceed 40% of the aggregate Investment; and

 

(v)                                 the amount on deposit in the Cash Reserve
Account is equal to or greater than the Cash Reserve; and

 

EX-II-4

--------------------------------------------------------------------------------


 

(c)                                  the Agent and the Insurer shall have
received such other approvals, opinions or documents as each may reasonably
request.

 

EX-II-5

--------------------------------------------------------------------------------


 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

A.                                    Representations and Warranties of the
Seller.  The Seller represents and warrants as follows:

 

(a)                                 The Seller is a corporation duly
incorporated and in existence under the laws of the State of Indiana, and is
duly qualified to do business, and is in good standing, as a foreign corporation
in every jurisdiction where the nature of its business requires it to be so
qualified except where the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
the Seller of the Agreement and the other Transaction Documents to which it is a
party, including the Seller’s use of the proceeds of purchases and
reinvestments, (i) are within the Seller’s corporate powers, (ii) have been duly
authorized by all necessary corporate action of the Seller, (iii) do not
contravene or result in a default under or conflict with (1) the Seller’s
charter or by-laws, (2) any law, rule or regulation applicable to the Seller,
(3) any contractual restriction binding on or affecting the Seller or its
property or (4) any order, writ, judgment, award, injunction or decree binding
on or affecting the Seller or its property, and (iv) do not result in or require
the creation of any Adverse Claim upon or with respect to any of the Seller’s
properties, where, in the cases of items (2), (3) and (4), such contravention,
default or conflict has had or could reasonably be expected to have a Material
Adverse Effect.  The Agreement and the other Transaction Documents to which it
is a party have been duly executed and delivered by the Seller.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by the Seller
of the Agreement or any other Transaction Document to which it is a party other
than those previously obtained or UCC filings.

 

(d)                                 Each of the Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

(e)                                  Since December 31, 2003 there has been no
material adverse change in the business, operations, property or financial
condition of the Seller or AFC, the ability of the Seller or AFC to perform its
obligations under the Agreement or the other Transaction Documents to which it
is a party or the collectibility of the Receivables, or which affects the
legality, validity or enforceability of the Agreement or the other Transaction
Documents.

 

(f)                                   (i) There is no action, suit, proceeding
or investigation pending or, to the knowledge of the Seller, threatened against
the Seller before any Government Authority or arbitrator and (ii) the Seller is
not subject to any order, judgment, decree, injunction, stipulation

 

EX-III-1

--------------------------------------------------------------------------------


 

or consent order of or with any Government Authority or arbitrator, that, in the
case of each of foregoing clauses (i) and (ii), could reasonably be expected to
have a Material Adverse Effect.

 

(g)                                  The Seller is the legal and beneficial
owner of the Pool Receivables and has acquired all of the Originator’s right,
title and interest in, to and under the Related Security, in each case free and
clear of any Adverse Claim, excepting only Permitted Liens; upon each purchase
or reinvestment, the Agent (for the benefit of the Secured Parties) shall
acquire a valid and enforceable perfected undivided percentage ownership
interest, to the extent of the Participation, in each Pool Receivable then
existing or thereafter arising, in the Collections with respect thereto and in
the Seller’s right, title and interest in, to and under the Related Security and
proceeds thereof, free and clear of any Adverse Claim, excepting only Permitted
Liens; the Agreement creates a security interest in favor of the Agent (for the
benefit of the Secured Parties) in the items described in Section 1.2(d), and
the Agent (for the benefit of the Secured Parties) has a first priority
perfected security interest in such items, free and clear of any Adverse Claims,
excepting only Permitted Liens.  No effective financing statement or other
instrument similar in effect naming AFC or the Seller as debtor or seller and
covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto or any Deposit Account is on file in any
recording office, except those filed in favor of the Agent (for the benefit of
the Secured Parties) relating to the Agreement.

 

(h)                                 [Reserved].

 

(i)                                     Each Servicer Report, Portfolio
Certificate, information, exhibit, financial statement, document, book, record
or report furnished or to be furnished at any time by or on behalf of the Seller
to the Agent, the Insurer or any Purchaser Agent in connection with the
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Agent, the Insurer and any such Purchaser
Agent at such time) as of the date so furnished, and no such item contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.

 

(j)                                    The principal place of business and chief
executive office (as such terms are used in the UCC) of the Seller and the
office(s) where the Seller keeps its records concerning the Receivables are
located at the address set forth under its signature to this Agreement.

 

(k)                                 The names and addresses of all the Deposit
Banks, together with the account numbers of the Deposit Accounts of the Seller
at such Deposit Banks, are specified in Schedule II to the Agreement (or at such
other Deposit Banks and/or with such other Deposit Accounts as have been
notified to and consented by the Insurer in accordance with the Agreement).

 

(l)                                     The Seller is not in violation of any
order of any court, arbitrator or Governmental Authority.

 

(m)                             Neither the Seller nor any Affiliate of the
Seller has any direct or indirect ownership or other financial interest in any
Purchaser, the Insurer, the Agent or any Purchaser Agent.

 

EX-III-2

--------------------------------------------------------------------------------


 

(n)                                 No proceeds of any purchase or reinvestment
will be used for any purpose that violates any applicable law, rule or
regulation, including, without limitation, Regulations T, U and X of the Federal
Reserve Board.

 

(o)                                 Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable as of the date of such calculation.

 

(p)                                 No event has occurred and is continuing, or
would result from a purchase in respect of, or reinvestment in respect of, any
Participation or from the application of the proceeds therefrom, which
constitutes a Termination Event.

 

(q)                                 The Seller and the Servicer have complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable.

 

(r)                                    The Seller has complied with all of the
terms, covenants and agreements contained in the Agreement and the other
Transaction Documents and applicable to it.

 

(s)                                   The Seller’s complete corporate name is
set forth in the preamble to the Agreement, and the Seller does not use and has
not during the last six years used any other corporate name, trade name,
doing-business name or fictitious name, and except for names first used after
the date of the Agreement and set forth in a notice delivered to the Agent and
the Insurer pursuant to paragraph (l)(vi) of Exhibit IV.

 

(t)                                    The authorized capital stock of Seller
consists of 1,000 shares of common stock, no par value, 100 shares of which are
currently issued and outstanding.  All of such outstanding shares are validly
issued, fully paid and nonassessable and are owned (beneficially and of record)
by AFC.

 

(u)                                 The Seller has filed all federal and other
tax returns and reports required by law to have been filed by it and has paid
all taxes and governmental charges thereby shown to be owing.

 

(v)                                 The Seller is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(w)                               No “accumulated funding deficiency” (within
the meaning of Section 412 of the Internal Revenue Code or Section 302 of ERISA)
exists with respect to any Single Employer Plan, and each Single Employer Plan
has complied in all material respects with the applicable provisions of ERISA
and the Internal Revenue Code.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  Neither the Seller nor any ERISA
Affiliate has had a complete or partial withdrawal from any Multiemployer Plan,
and neither the Seller nor any ERISA Affiliate would become subject to any
liability under ERISA if the Seller or any such ERISA Affiliate were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made.  No such
Multiemployer Plan is in Reorganization or Insolvent.

 

EX-III-3

--------------------------------------------------------------------------------


 

B.                                    Representations and Warranties of the
Servicer.  The Servicer represents and warrants as follows:

 

(a)                                 The Servicer is a corporation duly organized
and in existence under the laws of the State of Indiana, and is duly qualified
to do business, and is in good standing, as a foreign corporation in every
jurisdiction where the nature of its business requires it to be so qualified
except where the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
the Servicer of the Agreement and the other Transaction Documents to which it is
a party, (i) are within the Servicer’s corporate powers, (ii) have been duly
authorized by all necessary corporate action on the part of the Servicer,
(iii) do not contravene or result in a default under or conflict with (1) the
Servicer’s charter or by-laws, (2) any law, rule or regulation applicable to the
Servicer, (3) any contractual restriction binding on or affecting the Servicer
or its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Servicer or its property, and (iv) do not result in
or require the creation of any Adverse Claim upon or with respect to any of its
properties, where, in the cases of items (2), (3) and (4), such contravention,
default or conflict has had or could reasonably be expected to have a Material
Adverse Effect.  The Agreement and the other Transaction Documents to which it
is a party have been duly executed and delivered by the Servicer.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by the
Servicer of the Agreement or any other Transaction Document to which it is a
party.

 

(d)                                 Each of the Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

 

(e)                                  There is no pending or threatened action or
proceeding affecting the Servicer before any Governmental Authority or
arbitrator which could have a Material Adverse Effect.

 

(f)                                   The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Receivable.

 

(g)                                  the Servicer is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority or arbitrator, that, could reasonably be expected to have
a Material Adverse Effect.

 

(h)                                 Each Servicer Report, Portfolio Certificate,
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by or on behalf of the Seller to the
Agent, the Insurer or any Purchaser Agent in connection with the Agreement is or
will be accurate in all material respects as of its date or (except as otherwise

 

EX-III-4

--------------------------------------------------------------------------------


 

disclosed to the Agent, the Insurer and any such Purchaser Agent at such time)
as of the date so furnished, and no such item contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.

 

(i)                                     The principal place of business and
chief executive office (as such terms are used in the UCC) of the Servicer and
the office(s) where the Servicer keeps its records concerning the Receivables
are located at the address set forth under its signature to this Agreement or
the Backup Servicing Agreement, as applicable.

 

(j)                                    The Servicer is not in violation of any
order of any court, arbitrator or Governmental Authority.

 

(k)                                 Neither the Servicer nor any Affiliate of
the Servicer has any direct or indirect ownership or other financial interest in
any Purchaser, the Insurer, the Agent or any Purchaser Agent.

 

(l)                                     The Servicer is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

EX-III-5

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

COVENANTS

 

Covenants of the Seller and the Servicer.  Until the latest of the Termination
Date, the date on which no Investment of or Discount in respect of any
Participation shall be outstanding or the date all other amounts owed by the
Seller under the Agreement to the Purchasers, the Insurer, the Purchaser Agents,
the Agent and any other Indemnified Party or Affected Person shall be paid in
full:

 

(a)                                 Compliance with Laws, Etc.  Each of the
Seller and the Servicer shall comply in all material respects with all
applicable laws, rules, regulations and orders, and preserve and maintain its
corporate existence, rights, franchises, qualifications, and privileges except
to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications, and privileges would not materially adversely affect
the collectibility of the Receivables or the enforceability of any related
Contract or the ability of the Seller or the Servicer to perform its obligations
under any related Contract or under the Agreement.

 

(b)                                 Offices, Records and Books of Account, Etc. 
The Seller shall provide the Agent and the Insurer with at least 60 days’
written notice prior to making any change in the Seller’s name or jurisdiction
of organization or making any other change in the Seller’s identity or corporate
structure (including a merger) which could impair or otherwise render any UCC
financing statement filed in connection with this Agreement “seriously
misleading” as such term is used in the applicable UCC; each notice to the Agent
or the Insurer pursuant to this sentence shall set forth the applicable change
and the proposed effective date thereof.  The Seller and Servicer will also
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).

 

(c)                                  Performance and Compliance with Contracts
and Credit and Collection Policy.  Each of the Seller and the Servicer shall, at
its expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and timely and fully comply in all material respects
with the Credit and Collection Policy with regard to each Receivable and the
related Contract.

 

(d)                                 Ownership Interest, Etc.  The Seller shall,
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable undivided ownership interest, to the extent of the
Aggregate Participation, in the Pool Receivables and the Collections, with
respect thereto and the Seller’s right, title and interest in, to and under the
Related Security and the proceeds thereof, and a first priority perfected
security interest in the items described in Section 1.2(d), in each case free
and clear of any Adverse Claim excepting only Permitted Liens, in favor of the
Agent (for the benefit of the Secured Parties), including, without limitation,
taking

 

EX-IV-1

--------------------------------------------------------------------------------


 

such action to perfect, protect or more fully evidence the interest of the Agent
(for the benefit of the Secured Parties) under the Agreement as the Agent and
the Insurer may request.

 

(e)                                  Sales, Liens, Etc.  The Seller shall not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (excepting only Permitted Liens)
upon or with respect to, any or all of its right, title or interest in, to or
under, any item described in Section 1.2(d) (including without limitation the
Seller’s undivided interest in any Receivable, Related Security, or Collections,
or upon or with respect to any account to which any Collections of any
Receivables are sent), or assign any right to receive income in respect of any
items contemplated by this paragraph (e).

 

(f)                                   Extension or Amendment of Receivables. 
After the occurrence and during the continuance of a Termination Event or an
Unmatured Termination Event or after the Termination Date (or if a Termination
Event or Unmatured Termination Event would result therefrom), neither the Seller
nor the Servicer shall extend the maturity or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive any term or condition of any related Contract in any
material respect.

 

(g)                                  Change in Business or Credit and Collection
Policy.  Neither the Seller nor the Servicer shall make any material change in
the character of its business or in the Credit and Collection Policy, or any
change in the Credit and Collection Policy that would adversely  affect the
collectibility of the Receivables Pool or the enforceability of any related
Contract or the ability of the Seller or Servicer to perform its obligations
under any related Contract or under the Agreement.  Neither the Seller nor the
Servicer shall make any other material change in the Credit and Collection
Policy without the prior written consent of the Control Party.

 

(h)                                 Audits.  Each of the Seller and the Servicer
shall, from time to time during regular business hours, upon reasonable prior
notice as requested by the Agent or the Insurer, permit the Agent or the Control
Party, or their agents or representatives, (i) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of the Seller
or the Servicer relating to Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of the Seller and the Servicer for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or the Seller’s or Servicer’s performance
hereunder or under the Contracts with any of the officers, employees, agents or
contractors of the Seller having knowledge of such matters; provided, however,
that the Control Party (or if the Control Party is the Majority Purchasers, the
Agent) shall not be reimbursed for more than two such examinations in any year
(including any examinations conducted pursuant to any other Transaction Document
but excluding any audit conducted pursuant to Section 4.2(a)) unless (x) a Level
One Trigger has occurred and is continuing, in which case the Control Party or
the Agent shall be reimbursed for four such examinations per year in addition to
any audits conducted pursuant to Section 4.2(a) or (y) a Termination Event,
Unmatured Termination Event or Control Party Notice Event has occurred, in which
case the Control Party (or if the Control Party is the Majority Purchasers, the
Agent) shall be reimbursed for all such examinations.  The Control Party agrees
to notify the Agent of any such examinations and agrees that the Agent can be
present at any such examinations.

 

EX-IV-2

--------------------------------------------------------------------------------


 

(i)                                     Change in Deposit Banks, Deposit
Accounts and Payment Instructions to Obligors.  Neither the Seller nor the
Servicer shall add or terminate any bank as a Deposit Bank or any account as a
Deposit Account from those listed in Schedule II to the Agreement without
(i) the prior written consent of the Control Party and (ii) in the case of a new
Deposit Account and/or Deposit Bank, the applicable Deposit Bank has executed,
and the applicable Deposit Account is subject to, a Deposit Account Agreement
consented to in writing by the Control Party.

 

(j)                                    Deposit Accounts.  Each Deposit Account
shall at all times be subject to a Deposit Account Agreement.  Neither the
Seller nor the Servicer will deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Deposit Account, the Liquidation Account or
the Cash Reserve Account cash or cash proceeds other than Collections of Pool
Receivables.

 

(k)                                 Marking of Records.  At its expense, the
Seller (or the Servicer on its behalf) shall mark its master data processing
records relating to Pool Receivables and related Contracts, including with a
legend evidencing that the undivided percentage ownership interests with regard
to the Aggregate Participation related to such Receivables and related Contracts
have been sold in accordance with the Agreement.

 

(l)                                     Reporting Requirements.  The Seller will
provide to the Agent, each Purchaser Agent and the Insurer (in multiple copies,
if requested by the Agent) (except that with respect to paragraphs (i), (ii),
(iii) and (iv), the Seller will cause AFC (or, with respect to paragraph (iv),
the Servicer), to provide to the Agent, each Purchaser Agent, the Backup
Servicer (in the case of paragraph (iii)) and the Insurer) the following:

 

(i)                                     as soon as available and in any event
within 45 days after the end of the first three quarters of each fiscal year of
AFC in a format acceptable to the Agent and the Insurer the consolidating
balance sheet of AFC, its consolidated subsidiaries and Seller as of the end of
such quarter and statements of income of AFC and its consolidated subsidiaries
and income statements of the Seller for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of such Person;

 

(ii)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of AFC, (A) a copy of the
annual report for AFC and its consolidated subsidiaries, containing financial
statements for such year audited by PricewaterhouseCoopers LLP or other
independent certified public accountants acceptable to the Control Party (or if
the Control Party is the Majority Purchasers, the Agent) and (B) the
consolidating balance sheet of AFC and the income statement of the Seller for
such year certified by the chief financial officer of the Seller;

 

(iii)                               (a) as soon as available and in any event
not later than the Servicer Report Date, a Servicer Report as of the calendar
month ended immediately prior to such Servicer Report Date and (b) unless the
Control Party (or if the Control Party is the Majority Purchasers, the Agent)
has otherwise agreed in writing, a Portfolio Certificate as of each Friday,
delivered on the third Business Day of the next calendar week (or as of each

 

EX-IV-3

--------------------------------------------------------------------------------

 

Business Day to the extent required by Section 4.2(e)).  Each Servicer Report
shall contain a current list of all branch offices, loan processing offices or
other locations at which records and documents relating to the Pool Receivables
(including, without limitation, any related Contracts and vehicle certificates
of title) (collectively, the “Pool Receivable Documents”) are held by the
Servicer.

 

(iv)                              as soon as possible and in any event within
three days after the occurrence of each Termination Event and Unmatured
Termination Event (other than an ADESA Financial Covenant Event, notice of which
shall be provided in the applicable Servicer Report), a statement of the chief
financial officer of the Seller setting forth details of such Termination Event
or event and the action that the Seller has taken and proposes to take with
respect thereto;

 

(v)                                 promptly after the filing or receiving
thereof, copies of all reports and notices that the Seller or any ERISA
Affiliate files with respect to a Plan under ERISA or the Internal Revenue Code
with the Internal Revenue Service or the Pension Benefit Guaranty Corporation or
the U.S. Department of Labor or that the Seller or any ERISA Affiliate receives
from any of the foregoing or from any Multiemployer Plan to which the Seller or
any ERISA Affiliate is or was, within the preceding five years, a contributing
employer, in each case in respect of the assessment of withdrawal liability or
an event or condition which could, in the aggregate, result in the imposition of
liability on the Seller and/or any such ERISA Affiliate in excess of $250,000;

 

(vi)                              at least 60 days prior to any change in the
Seller’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof;

 

(vii)                           such other information respecting the
Receivables, the Related Security (including inventory reports by branch,
Obligor, vehicle identification number, and other descriptions sufficient to
identify the Related Security) or the condition of operations, financial or
otherwise, of the Seller or AFC as the Agent, the Insurer or any Purchaser Agent
may from time to time reasonably request;

 

(viii)                        promptly after the Seller obtains knowledge
thereof, notice of the commencement of any proceedings instituted by or against
any of the Seller, the Servicer or the Originator, as applicable, in any
federal, state or local court or before any governmental body or agency, or
before any arbitration board, in which the amount involved, in the case of the
Servicer or Originator, is $500,000 or more and not covered by insurance or in
which injunctive or similar relief is sought or any litigation or proceeding
relating to any Transaction Document;

 

(ix)                              promptly after the occurrence thereof, notice
of any event or circumstance that could reasonably be expected to have a
Material Adverse Effect;

 

(x)                                 notice of any material change to the Credit
and Collection Policy or any amendment, waiver, extension, termination or
replacement of the ADESA Credit Facility

 

EX-IV-4

--------------------------------------------------------------------------------


 

(with a copy thereof) and an execution copy of the underlying credit agreement
with respect to the ADESA Credit Facility, in each case, upon execution thereof;

 

(xi)                              as soon as possible and in any event within 30
days after the Seller knows or has reason to know of:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan that is a
Single Employer Plan, a failure to make any required contribution to a Plan, the
creation of any lien in favor of the Pension Benefit Guaranty Corporation or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the Pension Benefit Guaranty Corporation or the Seller or
any ERIS A Affiliate or any Multiemployer Plan with respect to the withdrawal
from, or the terminating, Reorganization or Insolvency of any Plan; and

 

(xii)                           as soon as available and in any event upon the
earlier to occur of (x) 45 days following the end of a fiscal quarter (including
the fiscal year end) and (y) the day a compliance certificate is delivered
pursuant to Section 5.01(c)(ii) of the ADESA Credit Facility, a compliance
certificate setting forth computations in reasonable detail satisfactory to the
Control Party demonstrating compliance with the ADESA Financial Covenants.

 

(m)                             Separate Corporate Existence.  Each of the
Seller and AFC hereby acknowledges that the Purchasers, the Insurer, the Agent
and the Purchaser Agents are entering into the transactions contemplated by the
Agreement and the Transaction Documents in reliance upon the Seller’s identity
as a legal entity separate from AFC.  Therefore, from and after the date hereof,
the Seller and AFC shall take all reasonable steps to continue the Seller’s
identity as a separate legal entity and to make it apparent to third Persons
that the Seller is an entity with assets and liabilities distinct from those of
AFC, the Originator and any other Person, and is not a division of AFC or any
other Person.  Without limiting the generality of the foregoing and in addition
to and consistent with the covenant set forth in paragraph (a) of this
Exhibit IV, the Seller and AFC shall take such actions as shall be required in
order that:

 

(i)                                     The Seller will be a limited purpose
corporation whose primary activities are restricted in its articles of
incorporation to purchasing Receivables from the Originator, entering into
agreements for the servicing of such Receivables, selling undivided interests in
such Receivables and conducting such other activities as it deems necessary or
appropriate to carry out its primary activities;

 

(ii)                                  Not less than one member of Seller’s Board
of Directors (the “Independent Directors”) shall be individuals who are not
direct, indirect or beneficial stockholders, officers, directors, employees,
affiliates, associates, customers or suppliers of the Originator or any of its
Affiliates.  The Seller’s Board of Directors shall not approve, or take any
other action to cause the commencement of a voluntary case or other proceeding
with respect to the Seller under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law, or the
appointment of or taking possession by, a receiver, liquidator, assignee,
trustee, custodian, or other similar official for the Seller unless in each case
the Independent Directors shall approve the taking of such action in writing
prior to the taking of such action.  The Independent Directors’

 

EX-IV-5

--------------------------------------------------------------------------------


 

fiduciary duty shall be to the Seller (and creditors) and not to the Seller’s
shareholders in respect of any decision of the type described in the preceding
sentence.  In the event an Independent Director resigns or otherwise ceases to
be a director of the Seller, there shall be selected a replacement Independent
Director who shall not be an individual within the proscriptions of the first
sentence of this clause (ii) or any individual who has any other type of
professional relationship with the Originator or any of its Affiliates or any
management personnel of any such Person or Affiliate and who shall be (x) a
tenured professor at a business or law school, (y) a retired judge or (z) an
established independent member of the business community, having a sound
reputation and experience relative to the duties to be performed by such
individual as an Independent Director;

 

(iii)                               No Independent Director shall at any time
serve as a trustee in bankruptcy for Originator or any Affiliate thereof;

 

(iv)                              Any employee, consultant or agent of the
Seller will be compensated from the Seller’s own bank accounts for services
provided to the Seller except as provided herein in respect of the Servicing
Fee.  The Seller will engage no agents other than a Servicer for the
Receivables, which Servicer will be fully compensated for its services to the
Seller by payment of the Servicing Fee;

 

(v)                                 The Seller will contract with the Servicer
to perform for the Seller all operations required on a daily basis to service
its Receivables.  The Seller will pay the Servicer a monthly fee based on the
level of Receivables being managed by the Servicer.  The Seller will not incur
any material indirect or overhead expenses for items shared between the Seller
and the Originator or any Affiliate thereof which are not reflected in the
Servicing Fee.  To the extent, if any, that the Seller and the Originator or any
Affiliate thereof share items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered, it being understood that Originator shall pay
all expenses relating to the preparation, negotiation, execution and delivery of
the Transaction Documents, including, without limitation, legal and other fees;

 

(vi)                              The Seller’s operating expenses will not be
paid by Originator or any Affiliate thereof unless the Seller shall have agreed
in writing with such Person to reimburse such Person for any such payments;

 

(vii)                           The Seller will have its own separate mailing
address and stationery;

 

(viii)                        The Seller’s books and records will be maintained
separately from those of the Originator or any Affiliate thereof;

 

(ix)                              Any financial statements of the Originator or
ADESA which are consolidated to include the Seller will contain detailed notes
clearly stating that the Seller is a separate corporate entity and has sold
ownership interests in the Seller’s accounts receivable;

 

EX-IV-6

--------------------------------------------------------------------------------


 

(x)                                 The Seller’s assets will be maintained in a
manner that facilitates their identification and segregation from those of the
Originator and any Affiliate thereof;

 

(xi)                              The Seller will strictly observe corporate
formalities in its dealings with the Originator and any Affiliate thereof, and
funds or other assets of the Seller will not be commingled with those of the
Originator or any Affiliate thereof.  The Seller shall not maintain joint bank
accounts or other depository accounts to which the Originator or any Affiliate
thereof (other than AFC in its capacity as Servicer) has independent access and
shall not pool any of the Seller’s funds at any time with any funds of the
Originator or any Affiliate thereof;

 

(xii)                           The Seller shall pay to the Originator the
marginal increase (or, in the absence of such increase, the market amount of its
portion) of the premium payable with respect to any insurance policy that covers
the Seller and any Affiliate thereof, but the Seller shall not, directly or
indirectly, be named or enter into an agreement to be named, as a direct or
contingent beneficiary or loss payee, under any such insurance policy, with
respect to any amounts payable due to occurrences or events related to the
Originator or any Affiliate thereof (other than the Seller); and

 

(xiii)                        The Seller will maintain arm’s length
relationships with the Originator and any Affiliate thereof.  The Originator or
any Affiliate thereof that renders or otherwise furnishes services to the Seller
will be compensated by the Seller at market rates for such services.  Neither
the Seller nor the Originator or any Affiliate thereof will be or will hold
itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other.

 

(n)                                 Mergers, Acquisitions, Sales, etc.

 

(i)                                     The Seller shall not:

 

(A)                               be a party to any merger or consolidation, or
directly or indirectly purchase or otherwise acquire, whether in one or a series
of transactions, all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest in, any other Person, or
sell, transfer, assign, convey or lease any of its property and assets
(including, without limitation, any Pool Receivable or any interest therein)
other than pursuant to this Agreement;

 

(B)                               make, incur or suffer to exist an investment
in, equity contribution to, loan, credit or advance to, or payment obligation in
respect of the deferred purchase price of property from, any other Person,
except for obligations incurred pursuant to the Transaction Documents; or

 

(C)                               create any direct or indirect Subsidiary or
otherwise acquire direct or indirect ownership of any equity interests in any
other Person.

 

EX-IV-7

--------------------------------------------------------------------------------


 

(o)                                 Restricted Payments.

 

(i)                                     General Restriction.  Except in
accordance with subparagraph (ii), the Seller shall not (A) purchase or redeem
any shares of its capital stock, (B) declare or pay any Dividend or set aside
any funds for any such purpose, (C) prepay, purchase or redeem any subordinated
indebtedness of the Seller, (D) lend or advance any funds or (E) repay any loans
or advances to, for or from the Originator.  Actions of the type described in
this clause (i) are herein collectively called “Restricted Payments”.

 

(ii)                                  Types of Permitted Payments.  Subject to
the limitations set forth in clause (iii) below, the Seller may make Restricted
Payments so long as such Restricted Payments are made only to the Originator and
only in one or more of the following ways:

 

(A)                               Seller may make cash payments (including
prepayments) on the Company Note in accordance with its terms; and

 

(B)                               if no amounts are then outstanding under the
Company Note, the Seller may declare and pay Dividends.

 

(iii)                               Specific Restrictions.  The Seller may make
Restricted Payments only out of Collections paid or released to the Seller
pursuant to Section 1.4(b).  Furthermore, the Seller shall not pay, make or
declare:

 

(A)                               any Dividend if, after giving effect thereto,
Seller’s Tangible Net Worth would be less than $[*]; or

 

(B)                               [*].

 

(p)                                 Use of Seller’s Share of Collections. 
Subject to clause (o) above, the Seller shall apply its share of Collections to
make payments in the following order of priority:  first, the payment of its
expenses (including, without limitation, the obligations payable to Purchasers,
the Affected Persons, the Agent, the Insurer, the Purchaser Agents and the Agent
under the Transaction Documents), second, the payment of accrued and unpaid
interest on the Company Note, third, the payment of the outstanding principal
amount of the Company Note, and fourth, other legal and valid corporate purposes
permitted by the Agreement.

 

(q)                                 Amendments to Certain Documents.

 

(i)                                     The Seller shall not amend, supplement,
amend and restate, or otherwise modify the Purchase and Sale Agreement, the
Company Note, any other document executed under the Purchase and Sale Agreement,
the Deposit Account Agreements, the Backup Servicing Agreement, the Backup
Servicing Fee Letter or the Seller’s articles of incorporation or by-laws,
except (A) in accordance with the terms of such document, instrument or
agreement and (B) with the prior written consent of the Control Party (or if the
Control Party is the Majority Purchasers, the Agent).

 

(ii)                                  The Originator shall not enter into or
otherwise become bound by, any agreement, instrument, document or other
arrangement that restricts its right to amend,

 

EX-IV-8

--------------------------------------------------------------------------------


 

supplement, amend and restate or otherwise modify, or to extend or renew, or to
waive any right under, this Agreement or any other Transaction Document.

 

(r)                                    Incurrence of Indebtedness.  The Seller
shall not (i) create, incur or permit to exist, any Debt or liability or
(ii) cause or permit to be issued for its account any letters of credit or
bankers’ acceptances, except for Debt incurred pursuant to the Company Note and
liabilities incurred pursuant to or in connection with the Transaction Documents
or otherwise permitted therein.

 

(s)                                   Lot Checks.  The Seller shall, or shall
cause the Originator to, conduct Lot Checks of the Obligors according to the
Originator’s customary practices or such more frequent intervals as may
reasonably be requested by the Control Party (or if the Control Party is the
Majority Purchasers, the Agent).

 

(t)                                    [*].

 

EX-IV-9

--------------------------------------------------------------------------------


 

EXHIBIT V

 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)                                 Any Person which is the Servicer shall fail
to (1) make when due any payment or deposit to be made by it under the Agreement
or any other Transaction Document or (2) set aside or allocate all accrued and
unpaid Premium, Program Fee, Discount or Servicing Fee in accordance with
Section 1.4(b) and in each case, such failure shall remain unremedied for two
Business Days after the earlier of (i) the Servicer’s knowledge of such failure
and (ii) notice to the Servicer of such failure; or

 

(b)                                 The Seller shall fail (i) to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
the Seller then has with respect to the servicing of the Pool Receivables, or
(ii) to make any payment required under the Agreement or any other Transaction
Document, and in either case such failure shall remain unremedied for two
Business Days after notice or discovery thereof; or

 

(c)                                  Any representation or warranty made or
deemed made by the Seller or the Servicer (or any of their respective officers)
under or in connection with the Agreement or any other Transaction Document or
any information or report delivered by the Seller or the Servicer pursuant to
the Agreement or any other Transaction Document shall prove to have been
incorrect, incomplete (with respect to such information or report delivered) or
untrue in any material respect when made or deemed made or delivered; provided,
however, if the violation of this paragraph (c) by the Seller or the Servicer
may be cured without any potential or actual detriment to any Purchaser, the
Agent, any Purchaser Agent, the Insurer, the Backup Servicer or any Program
Support Provider, the Seller or the Servicer, as applicable, shall have 30 days
from the earlier of (i) such Person’s knowledge of such failure and (ii) notice
to such Person of such failure to so cure any such violation before a
Termination Event shall occur so long as such Person is diligently attempting to
effect such cure; or

 

(d)                                 The Seller or the Servicer shall fail to
perform or observe any other material term, covenant or agreement contained in
the Agreement or any other Transaction Document on its part to be performed or
observed and any such failure shall remain unremedied for 30 days after the
earlier of (i) such Person’s knowledge of such failure and (ii) notice to such
Person of such failure (or, with respect to a failure to deliver the Servicer
Report or the Portfolio Certificate pursuant to the Agreement, such failure
shall remain unremedied for five days); or

 

(e)                                  (i) A default shall occur in the payment
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Debt of either the Seller, AFC or ADESA or (ii) a default
shall occur in the performance or observance of any obligation or condition with
respect to such Debt if the effect of such default is to accelerate the maturity
of any such Debt, and, in the case of either clause (i) or clause (ii), the Debt
with respect to which non-payment and/or non-performance shall have occurred
exceeds, at any point in time, with respect to the Seller or AFC, $1,000,000 in
the aggregate for all such occurrences or, with respect to ADESA, $10,000,000,
in the aggregate for all such occurrences; or

 

EX-V-1

--------------------------------------------------------------------------------


 

(f)                                   The Agreement or any purchase or any
reinvestment pursuant to the Agreement shall for any reason (other than pursuant
to the terms hereof) (i) cease to create, or the Aggregate Participation shall
for any reason cease to be, a valid and enforceable perfected undivided
percentage ownership interest to the extent of the Aggregate Participation in
each Pool Receivable and the Collections with respect thereto and the Seller’s
right, title and interest in, to and under the Related Security and the proceeds
thereof, free and clear of any Adverse Claim, excepting only Permitted Liens or
(ii) cease to create with respect to the items described in Section 1.2(d), or
the interest of the Agent (for the benefit of the Secured Parties) with respect
to such items shall cease to be, a valid and enforceable first priority
perfected security interest, free and clear of any Adverse Claim, excepting only
Permitted Liens; or

 

(g)                                  The Originator, ADESA, ALLETE or Seller
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Originator, ADESA, ALLETE or Seller seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 45 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Originator, ADESA, ALLETE or Seller shall take any corporate
action to authorize any of the actions set forth above in this paragraph (g); or

 

(h)                                 As of the last day of any calendar month,
the arithmetic average of the Default Ratios for the most recent [*] shall
exceed [*] or the Default Ratio as of the last day of any calendar month shall
exceed [*]; or

 

(i)                                     As of the last day of any calendar
month, the arithmetic average of the Delinquency Ratios for the most recent [*]
shall exceed [*] or the Delinquency Ratio as of the last day of any calendar
month shall exceed [*]; or

 

(j)                                    The Net Spread shall be [*]; or

 

(k)                                 At any time the aggregate of all
Participations exceeds 100% and such condition shall continue unremedied for
five days after any date any Servicer Report or Portfolio Certificate is
required to be delivered; or

 

(l)                                     A Change in Control shall occur; or

 

(m)                             (i) Any “accumulated funding deficiency” (within
the meaning of Section 412 of the Internal Revenue Code or Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan, (ii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to

 

EX-V-2

--------------------------------------------------------------------------------


 

terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Control Party, likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iii) the Seller or any ERISA Affiliate shall, or in the
reasonable opinion of the Control Party, is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan, (iv) the Internal Revenue Service shall file notice of a
lien pursuant to Section 6323 of the Internal Revenue Code with regard to any
assets of the Seller or any ERISA Affiliate and such lien shall not have been
released within ten Business Days, or the Pension Benefit Guaranty Corporation
shall, or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of ERISA or perfect a lien under Section 302(f) of ERISA with
regard to any of the assets of Seller or any ERISA Affiliate, or (v) any other
adverse event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i), (ii), (iii), (iv) and (v) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to involve an aggregate amount of liability to the Seller
or an ERISA Affiliate in excess of $10,000,000; or

 

(n)                                 The Tangible Net Worth of the Seller shall
be less than $[*] or the Tangible Net Worth of the Originator shall be less than
$[*]; or

 

(o)                                 Any material adverse change shall occur in
the reasonable business judgment of the Control Party (or if the Control Party
is the Majority Purchasers, the Agent and the Majority Purchasers) in the
collectibility of the Receivables or the business, operations, property or
financial condition of the Originator or the Seller; or

 

(p)                                 Any Purchase and Sale Termination Event (as
defined in the Purchase and Sale Agreement) shall occur (whether or not waived
by the Seller); or

 

(q)                                 The Performance Guaranty shall cease to be
in full force and effect with respect to ADESA, ADESA shall fail to comply with
or perform any provision of the Performance Guaranty, or ADESA (or any Person
by, through or on behalf of ADESA) shall contest in any manner the validity,
binding nature or enforceability of the Performance Guaranty with respect to
ADESA; or

 

(r)                                    the sum of all of AFC s Debt (including
intercompany loans between AFC and ALLETE and between AFC and ADESA but
excluding any guarantee of ADESA’s Debt under the ADESA Credit Facility), plus
the Investment of the Aggregate Participation, plus the outstanding balance of
any other recourse or non-recourse transactions exceeds $[*]; or

 

(s)                                   An Insurer Default has occurred and is
continuing; or

 

(t)                                    Funds have been advanced by the Insurer
under the Policy; or

 

(u)                                 The aggregate Outstanding Balances of
Eligible Receivables then in the Receivables Pool shall be less than
$100,000,000; or

 

(v)                                 The amount on deposit in the Cash Reserve
Account shall at any time fail to equal or exceed the Cash Reserve for a period
of [*]; or

 

EX-V-3

--------------------------------------------------------------------------------


 

(w)                               (i) any of the Originator, the Seller or the
Servicer shall have asserted that any of the Transaction Documents to which it
is a party is not valid and binding on the parties thereto; or (ii) any court,
governmental authority or agency having jurisdiction over any of the parties to
any of the Transaction Documents or any property thereof shall find or rule that
any material provisions of any of the Transaction Documents is not valid and
binding on the parties thereto and all appeals therefrom have been decided or
the time to appeal has run; or

 

(x)                                 (i) no Backup Servicer reasonably acceptable
to the Agent and the Insurer shall have been appointed pursuant to a Backup
Servicing Agreement prior to the date on which ALLETE ceases to own, directly or
indirectly, at least 80% of the outstanding voting stock of ADESA and/or AFC, or
(ii) at any time after the initial appointment of a Backup Servicer, such Backup
Servicer shall resign or be terminated and no successor Backup Servicer
reasonably acceptable to the Agent and the Insurer shall have been appointed
pursuant to a replacement Backup Servicing Agreement within 90 days of such
resignation or termination; unless, in either case (i) or (ii), on or prior to
the first day on which a Backup Servicer is required to be appointed pursuant to
this paragraph (x), ADESA’s senior unsecured debt shall be rated at least “BBB-”
by S&P and “Baa3” by Moody’s; provided, that a Termination Event shall be deemed
to occur if no Backup Servicer reasonably acceptable to the Agent and the
Insurer shall have been appointed within 90 days following any subsequent
withdrawal, suspension or downgrade of such senior unsecured debt ratings of
ADESA below “BBB-” by S&P or below “Baa3” by Moody’s or, if the applicable
rating is “BBB-” by S&P or “Baa3” by Moody’s, the placement of such ratings on
credit watch or similar notation); or

 

(y)                                 The occurrence of an ADESA Financial
Covenant Termination Event.

 

EX-V-4

--------------------------------------------------------------------------------

 

EXHIBIT VI

 

PORTFOLIO CERTIFICATE

 

EX-VI-1

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in the
Agreement, to induce Purchasers and Agent to enter into the Agreement and, in
the case of Purchasers, to purchase the Participation hereunder, the Seller
hereby represents, warrants and covenants to Agent and the Purchasers as to
itself as follows on the Closing Date and on the date of each purchase and
reinvestment in the Participation thereafter:

 

General

 

1.                                      The Agreement creates a valid and
continuing security interest (as defined in the Indiana UCC) in the Receivables
in favor of the Agent, for the benefit of the Secured Parties, which security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the Seller.

 

2.                                      The Receivables constitute “accounts,”
“payment intangibles,” “general intangibles,” “instruments” or “tangible chattel
paper,” within the meaning of the Indiana UCC.

 

3.                                      The Cash Reserve Account, the Deposit
Account and the Liquidation Account and all subaccounts of such accounts,
constitute either a “deposit account” or a “securities account” within the
meaning of the Indiana UCC.

 

4.                                      Originator has perfected its security
interest against the Obligors in the property securing the Receivables (to the
extent that a security interest in such property can be perfected by the filing
of a financing statement).

 

Creation

 

5.                                      The Seller owns and has good and
marketable title to the Receivables free and clear of any Adverse Claim, claim
or encumbrance of any Person, excepting only Permitted Liens.

 

6.                                      Originator has received all consents and
approvals to the sale of the Receivables hereunder to the Seller required by the
terms of the Receivables that constitute instruments or payment intangibles.

 

Perfection

 

7.                                      Each of the Originator and the Seller
has caused or will have caused, within ten days after the effective date of the
Agreement, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the Receivables from Originator to the Seller pursuant to
the Purchase and Sale Agreement and the security interest therein granted by the
Seller to the Agent, for the benefit of the Secured Parties, hereunder; and
Originator has in its possession the original copies of such instruments or
tangible chattel paper that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement to the
effect that:  A

 

EX-VII-1

--------------------------------------------------------------------------------


 

purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Agent, for the benefit of the Secured
Parties.

 

8.                                      With respect to Receivables that
constitute an instrument or tangible chattel paper:

 

Such instruments or tangible chattel paper is in the possession of the Servicer
and the Agent has received a written acknowledgment from the Servicer that the
Servicer is holding such instruments or tangible chattel paper solely on behalf
and for the benefit of the Agent, on behalf of the Secured Parties, and each of
the Originator and the Seller has caused or will have caused, within ten days
after the effective date of the Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law, and all financing statements referred to in
this paragraph contain a statement to the effect that:  A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Agent, for the benefit of the Secured Parties.

 

9.                                      With respect to the Cash Reserve
Account, the Deposit Account and the Liquidation Account and all subaccounts of
such accounts that constitute deposit accounts, either:

 

(i) The Seller has delivered to the Agent, for the benefit of the Secured
Parties, a fully executed agreement pursuant to which the bank maintaining the
deposit accounts has agreed to comply with all instructions originated by the
Agent, for the benefit of the Secured Parties, directing disposition of the
funds in such accounts without further consent by the Seller; or

 

(ii) The Seller has taken all steps necessary to cause the Agent, on behalf of
the Secured Parties, to become the account holder of such accounts.

 

10.                               With respect to the Cash Reserve Account, the
Deposit Account and the Liquidation Account or subaccounts of such accounts that
constitute “securities accounts” or “securities entitlements” within the meaning
of the Indiana UCC:

 

(i) The Seller has delivered to the Agent, for the benefit of the Secured
Parties, a fully executed agreement pursuant to which the securities
intermediary has agreed to comply with all instructions originated by the Agent,
for the benefit of the Secured Parties, relating to such account without further
consent by the Seller; or

 

(ii) The Seller has taken all steps necessary to cause the securities
intermediary to identify in its records the Agent, for the benefit of the
Secured Parties, as the person having a security entitlement against the
securities intermediary in each of such accounts.

 

Priority

 

11.                               Other than the transfer of the Receivables to
the Seller under the Purchase and Sale Agreement and the security interest
granted to the Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, neither the Seller nor the Originator has pledged, assigned,

 

EX-VII-2

--------------------------------------------------------------------------------


 

sold, granted a security interest in, or otherwise conveyed any of the
Receivables or the Cash Reserve Account, the Deposit Account, the Liquidation
Account or any subaccount of such accounts.  Neither the Seller nor the
Originator has authorized the filing of, or is aware of any financing statements
against the Seller or the Originator that include a description of collateral
covering the Receivables or the Cash Reserve Account, the Deposit Account, the
Liquidation Account or any subaccount of such accounts other than any financing
statement relating to the security interest granted to the Agent, for the
benefit of the Secured Parties, hereunder or that has been terminated.

 

12.                               Neither the Seller nor the Originator is aware
of any judgment, ERISA or tax lien filings against either the Seller or the
Originator.

 

13.                               None of the instruments or tangible chattel
paper that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller or the Agent, for the benefit of the Secured
Parties.

 

14.                               Neither the Cash Reserve Account, the Deposit
Account, the Liquidation Account nor any subaccount of such accounts are in the
name of any person other than the Seller or the Agent, on behalf of the Secured
Parties.  The Seller has not consented to the securities intermediary of any
such account to comply with entitlement orders of any person other than the
Agent, on behalf of the Secured Parties.

 

15.                               Survival of Perfection Representations. 
Notwithstanding any other provision of the Agreement or any other Transaction
Document, the Perfection Representations contained in this Exhibit VII shall be
continuing, and remain in full force and effect (notwithstanding any termination
of the commitments or any replacement of the Servicer or termination of
Servicer’s rights to act as such) until such time as Investments and all other
obligations under the Agreement have been finally and fully paid and performed.

 

16.                               No Waiver.  The parties to the Agreement: 
(i) shall not, without obtaining a confirmation of the then-current rating of
the Notes, waive any of the Perfection Representations; (ii) shall provide the
Ratings Agencies with prompt written notice of any breach of the Perfection
Representations, and shall not, without obtaining a confirmation of the
then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any
of the Perfection Representations.

 

17.                               Servicer to Maintain Perfection and Priority. 
The Servicer covenants that, in order to evidence the interests of the Agent, on
behalf of the Secured Parties, under this Agreement, Servicer shall take such
action, or execute and deliver such instruments (other than effecting a Filing
(as defined below), unless such Filing is effected in accordance with this
paragraph) as may be necessary or advisable including, without limitation, such
actions as are requested by the Agent, on behalf of the Secured Parties, to
maintain and perfect, as a first priority interest (subject only to Permitted
Liens), the Agent’s, on behalf of the Secured Parties’, security interest in the
Receivables and Collections with respect thereto and the Seller’s right, title
and interest in, to and under the Related Security and the proceeds thereof. 
Servicer shall, from time to time and within the time limits established by law,
prepare and present to the Agent,

 

EX-VII-3

--------------------------------------------------------------------------------


 

on behalf of the Secured Parties, for the Agent, on behalf of the Secured
Parties, to authorize (based in reliance on the opinion of counsel hereinafter
provided for) the Servicer to file, all financing statements, amendments,
continuations, initial financing statements in lieu of a continuation statement,
terminations, partial terminations, releases or partial releases, or any other
filings necessary or advisable to continue, maintain and perfect the Agent’s, on
behalf of the Secured Parties’, security interest in the Receivables and
Collections with respect thereto and the Seller’s right, title and interest in,
to and under the Related Security and the proceeds thereof as a first-priority
interest (subject only to Permitted Liens) (each a “Filing”).  Servicer shall
present each such Filing to the Agent, on behalf of the Secured Parties,
together with (x) an opinion of counsel as to perfection and such other matters
as the Control Party (or if the Control Party is the Majority Purchasers, the
Agent) may reasonably request with respect to such Filing, and (y) a form of
authorization for the Agent’s, on behalf of the Secured Parties’ signature. 
Upon receipt of such opinion of counsel and form of authorization, the Agent, on
behalf of the Secured Parties, shall promptly authorize in writing Servicer to,
and Servicer shall, effect such Filing under the Uniform Commercial Code without
the signature of Originator, the Seller, or the Agent, on behalf of the Secured
Parties where allowed by applicable law.  Notwithstanding anything else in the
Agreement to the contrary, the Servicer shall not have any authority to effect a
Filing without obtaining written authorization from the Agent, on behalf of the
Secured Parties, in accordance with this paragraph (17).

 

EX-VII-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CREDIT AND COLLECTION POLICY

 

SCH-I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

DEPOSIT BANKS AND DEPOSIT ACCOUNTS

 

Deposit Bank

 

Deposit Account

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

SCH-II-1

--------------------------------------------------------------------------------

 

SCHEDULE III

 

TRADE NAMES

 

None

 

SCH-III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

ELIGIBLE CONTRACTS

 

SCH-IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

TAX MATTERS

 

None.

 

SCH-V-1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

COMPETITOR FINANCIAL INSTITUTIONS

 

[*]

 

[*]

 

[*]

 

SCH-VI-1

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF PURCHASE NOTICE

 

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF SERVICER REPORT

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF JOINDER AGREEMENT

 

--------------------------------------------------------------------------------
